EXHIBIT 10.1



AMENDED AND RESTATED CREDIT AGREEMENT


by and among


URSTADT BIDDLE PROPERTIES INC.,


THE LENDERS PARTY HERETO,




AND


THE BANK OF NEW YORK MELLON
as Administrative Agent




and




BMO CAPITAL MARKETS
as Co-Syndication Agent




and




WELLS FARGO BANK, N.A.
as Co-Syndication Agent




Dated as of August 23, 2016




THE BANK OF NEW YORK MELLON
as Sole Lead Arranger
and Bookrunner







--------------------------------------------------------------------------------

TABLE OF CONTENTS


1. DEFINITIONS
1.1. Defined Terms.
1.2. Other Definitional Provisions.
2. AMOUNT AND TERMS OF LOANS AND LETTERS OF CREDIT.
2.1. Loans.
2.2. Notes.
2.3. Procedure for Borrowings.
2.4. Termination or Reduction of Commitments.
2.5. Repayment of Loans; Evidence of Debt
2.6. Prepayments of the Loans.
2.7. Swingline Loans.
2.8. Letters of Credit.
2.9. Conversions.
2.10. Interest Rate and Payment Dates.
2.11. Substituted Interest Rate.
2.12. Taxes; Net Payments.
2.13. Illegality.
2.14. Increased Costs.
2.15. Indemnification for Break Funding Losses.
2.16. Use of Proceeds.
2.17. Capital Adequacy.
2.18. Administrative Agent's Records.
2.19. Increase of the Total Commitment Amount.
2.20. Extensions of the Revolving Credit Termination Date.
2.21. Mitigation Obligations; Replacement of Lenders.
3. FEES; PAYMENTS
3.1. Fees.
3.2. Payments; Application of Payments.
4. REPRESENTATIONS AND WARRANTIES
4.1. Existence and Power.
4.2. Authority.
4.3. Binding Agreement.
4.4. Subsidiaries.
4.5. Litigation.
4.6. Required Consents.
4.7. No Conflicting Agreements.
4.8. Compliance with Applicable Laws.
4.9. Taxes.
4.10. Governmental Regulations.
4.11. Federal Reserve Regulations; Use of Loan Proceeds.
4.12. Plans; Multiemployer Plans.
4.13. Financial Statements.
4.14. Property.
4.15. Environmental Matters.
4.16. [Reserved].
4.17. Solvency.
4.18. REIT Status.
4.19. Eligible Real Estate Assets.
4.20. Labor Relations.
4.21. Anti-Corruption Laws and Sanctions.
4.22. No Misrepresentation.
5. CONDITIONS TO FIRST LOANS OR LETTERS OF CREDIT
5.1. Evidence of Action.
5.2. This Agreement.
5.3. Notes.
5.4. Guaranty.
5.5. Litigation.
5.6. Opinions of Counsel.
5.7. Fees.
5.8. Fees and Expenses of Special Counsel.
5.9. No Material Adverse Change.
6. CONDITIONS OF LENDING - ALL LOANS
6.1. Compliance.
6.2. Loan Closings.
6.3. Borrowing Request.
6.4. Documentation and Proceedings.
6.5. Required Acts and Conditions.
6.6. Approval of Special Counsel.
6.7. Supplemental Opinions.
6.8. Other Documents.
7. AFFIRMATIVE COVENANTS
7.1. Financial Statements.
7.2. Certificates; Other Information.
7.3. Legal Existence.
7.4. Taxes.
7.5. Insurance.
7.6. Payment of Indebtedness and Performance of Obligations.
7.7. Maintenance of Property; Environmental Investigations.
7.8. Observance of Legal Requirements.
7.9. Inspection of Property; Books and Records; Discussions.
7.10. REIT Status; Operation of Business; Company Listing
7.11. Required Additional Guarantors.
8. NEGATIVE COVENANTS
8.1. Indebtedness
8.2. Liens.
8.3. Merger, Consolidation and Certain Dispositions of Property.
8.4. Investments, Loans, Etc.
8.5. Business Changes.
8.6. Amendments to Organizational Documents.
8.7. Bankruptcy Proceedings.
8.8. Sale and Leaseback.
8.9. Transactions with Affiliates.
8.10. Use of Proceeds Limitations
8.11. Total Debt Leverage Ratio
8.12. Unencumbered Asset Pool Value
8.13. Secured Debt Leverage Ratio
8.14. Fixed Charge Coverage Ratio.
8.15. Unsecured Debt Service Coverage Ratio.
8.16. Limitation on Unconsolidated Joint Ventures.
8.17. Properties Comprising the Unencumbered Asset Pool.
9. DEFAULT
9.1. Events of Default.
10. THE AGENT
10.1. Appointment.
10.2. Delegation of Duties.
10.3. Exculpatory Provisions.
10.4. Reliance by Administrative Agent.
10.5. Notice of Default.
10.6. Non‑Reliance on Administrative Agent and Other Lenders.
10.7. Indemnification.
10.8. Administrative Agent in Its Individual Capacity.
10.9. Successor Administrative Agent.
10.10. Defaulting Lender.
10.11. Release of Subsidiary Guarantors.
11. OTHER PROVISIONS.
11.1. Amendments and Waivers.
11.2. Notices.
11.3. No Waiver; Cumulative Remedies.
11.4. Survival of Representations and Warranties.
11.5. Payment of Expenses and Taxes.
11.6. Lending Offices.
11.7. Successors and Assigns.
11.8. Counterparts.
11.9. Adjustments; Set-off.
11.10. Lenders' Representations.
11.11. Indemnity.
11.12. Governing Law.
11.13. Headings Descriptive.
11.14. Severability.
11.15. Integration.
11.16. Consent to Jurisdiction.
11.17. Service of Process.
11.18. No Limitation on Service or Suit.
11.19. WAIVER OF TRIAL BY JURY.
11.20. Confidentiality.
11.21. Damage Waiver.
11.22. Patriot Act.
11.23. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES


EXHIBITS:

 
Exhibit A
 
Form of Assignment and Assumption Agreement
 
Exhibit B-1
 
Form of Borrowing Request for Loans
 
Exhibit B-2
 
Form of Swingline Borrowing Request
 
Exhibit C
 
Commitment Amounts
 
Exhibit D
 
Form of Compliance Certificate
 
Exhibit E
 
Form of Subsidiary Guaranty
 
Exhibit F-1
 
Form of Note
 
Exhibit F-2
 
Form of Swingline Note
 
Exhibit G
 
Form of Notice of Conversion
 
Exhibit H-1
 
Secretary's Certificate (Borrower)
 
Exhibit H-2
 
Secretary's Certificate (Guarantors)
 
Exhibit I
 
Points for Legal Opinions
 
Exhibit J
 
Form of Commitment Increase Supplement
 
Exhibit K
 
Form of Real Property Asset Review

 
SCHEDULES:
 

 
Schedule I
 
Domestic and Eurodollar Lending Offices
 
Schedule II
 
Initial Unencumbered Operating Properties
 
Schedule 4.4
 
Subsidiaries
 
Schedule 4.5
 
Litigation
 
Schedule 4.12
 
Plans
 
Schedule 4.19
 
List of Eligible Real Estate Assets






--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August ___, 2016, by and
among URSTADT BIDDLE PROPERTIES INC., a Maryland corporation (the "Borrower"),
each lender party hereto or which becomes a "Lender" pursuant to the provisions
of Section 11.7 (each a "Lender" and, collectively, the "Lenders"), and THE BANK
OF NEW YORK MELLON, as administrative agent (in such capacity, the
"Administrative Agent").
1.
DEFINITIONS

1.1.
Defined Terms.

As used in this Agreement, terms defined in the preamble have the meanings
therein indicated, and the following terms have the following meanings:
"ABR Advances": the Loans (or any portions thereof) at such time as they (or
such portions) are made and/or being maintained at a rate of interest based upon
the Alternate Base Rate.
"Accountants": PKF O'Connor Davies, a division of O'Connor Davies, LLP, or such
other firm of certified public accountants selected by the Borrower and
satisfactory to the Administrative Agent.
"Adjusted Daily LIBOR Rate": on any day, a rate per annum, as determined by the
Administrative Agent (rounded, if necessary, to the nearest one
hundred-thousandth of a percentage point), equal to the product of (i) the
arithmetic mean of the offered rates for deposits in Dollars for a one-month
period which appears on the LIBOR Page as of 11:00 a.m., London time, two
Business Days prior to such day (or, if such day is not a Business Day, the
immediately preceding Business Day), times (ii) any Statutory Reserve Rate.  If
fewer than two rates appear on such LIBOR Page or if such rate does not appear
on the LIBOR Page on such day (or, if such day is not a Business Day, the
immediately preceding Business Day), the Adjusted Daily LIBOR Rate shall mean a
rate per annum (rounded, if necessary, to the nearest one hundred-thousandth of
a percentage point) equal to the product of (i) the rate per annum at which BNY
Mellon offers deposits in Dollars for a one-month period and in an amount
corresponding to the amount of the applicable ABR Advance to leading banks in
the London interbank eurodollar market as of 11:00 a.m. (London time) on the day
that is two Business Days prior to the first day of such Interest Period, times
(ii) any Statutory Reserve Rate.
"Adjusted Net Operating Income": for any period, the aggregate amount of the Net
Operating Income from each Eligible Real Estate Asset during such period, less
the Capital Expense Reserve for such Eligible Real Estate Asset during such
period.
"Advance": an ABR Advance or a Eurodollar Advance, as the case may be.
"Affected Advance": as defined in Section 2.11.
"Affiliate": as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, control of a Person shall mean the
power, direct or indirect, (i) to vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (ii) to direct or cause the direction of
the management and policies of such Person, whether by contract or otherwise.
"Agreement": this Amended and Restated Credit Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.
"Alternate Base Rate": on any date, a rate of interest per annum equal to the
highest of (i) the Federal Funds Rate in effect on such date plus 1/2 of 1%,
(ii) the BNY Mellon Rate in effect on such date, and (iii) the Adjusted Daily
LIBOR Rate in effect on such day plus 1.0%.
"Anti-Corruption Laws": all laws, rules, and regulations of any jurisdiction
applicable to Borrower or any of its Affiliates from time to time concerning or
relating to bribery or corruption.
"Applicable Lending Office": in respect of any Lender, (A) in the case of such
Lender's ABR Advances, its Domestic Lending Office and (B) in the case of such
Lender's Eurodollar Advances, its Eurodollar Lending Office.
"Applicable Commitment Fee Percentage": with respect to the Commitment Fee
Payable pursuant to Section 3.1:
(i)
for any period that the average daily advanced portion of the Total Commitment
Amount is less than 50% of the Total Commitment Amount, 0.250%, and

(ii)
for any period that the average daily advanced portion of the Total Commitment
Amount is equal to or greater than 50% of the Total Commitment Amount, 0.150%

"Applicable Margin": (i) with respect to the unpaid principal balance of
Eurodollar Advances, and for purposes of computing the LC Fee payable in respect
of Letters of Credit pursuant to Section 3.1(b), during each period set forth in
column one of the chart below, the Applicable Margin set forth in column two in
such chart corresponding to such period, and (ii) with respect to the unpaid
principal balance of ABR Advances, during each period set forth in column one of
the chart below, the Applicable Margin set forth in column three in such chart
corresponding to such period:
Period
Eurodollar Rate and LC Fee Applicable
Margin
ABR Rate
Applicable Margin
Any period during which the Consolidated Total Indebtedness is less than 45% of
Gross Asset Value.
1.350%
0.350%
Any period during which the Consolidated Total Indebtedness is equal to or
greater than 45% of Gross Asset Value but less than 50% of Gross Asset Value.
1.500%
0. 500%
Any period during which the Consolidated Total Indebtedness is equal to or
greater than 50% of Gross Asset Value but less than 55% of Gross Asset Value.
1.650%
0.650%
Any period during which the Consolidated Total Indebtedness is equal to or
greater than 55% of Gross Asset Value
1.950%
0.950%



The parties understand that the applicable interest rate and LC Fee for this
indebtedness shall be determined and/or adjusted from time-to-time based upon
certain financial ratios and/or other information to be provided or certified to
Administrative Agent by Borrower, including the compliance certificates required
by Section 7.1(f) (the "Borrower Information").  If the Borrower Information
required by the Administrative Agent to determine the applicable interest rate
and LC Fee for this indebtedness is not delivered to the Administrative Agent
within five (5) days after the dates required by Section 7.1, the applicable
interest rate and LC Fee for this indebtedness shall, through and until the date
that such Borrower Information is actually received by the Administrative Agent,
be the highest percentages set forth in the chart above or, if applicable, the
rate set forth in Section 2.10(b).  If it is subsequently determined that any
such Borrower Information was incorrect (for whatever reason, including without
limitation because of a subsequent restatement of earnings by Borrower) at the
time it was delivered to Administrative Agent, and if the applicable interest
rate calculated for any period was lower than it should have been had the
correct information been timely provided, then, such interest rate for such
period shall be automatically recalculated using the correct Borrower
Information.  The Administrative Agent shall promptly notify Borrower in writing
of any additional interest due because
e of such recalculation, and Borrower shall pay to the Administrative Agent, for
the account of each Lender as applicable, such additional interest within five
(5) business days of receipt of such written notice.  Any recalculation of
interest required by this provision shall survive termination of this Agreement
and this provision shall not in any way limit any of the Administrative Agent's
or any Lender's other rights and remedies under this Agreement.


"Assignment and Assumption Agreement": an assignment and assumption agreement
executed by an assignor and an assignee pursuant to which such assignor assigns
to such assignee all or any portion of such assignor's Notes and Commitments,
substantially in the form of Exhibit A.
"Assignment Fee": as defined in Section 11.7(b).
"Authorized Signatory": the CEO, the president or any vice president of finance
or any other duly authorized officer (acceptable to the Administrative Agent) of
the Borrower.
"Bail-In Action": the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
"Bail-In Legislation": with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
"Benefited Lender": as defined in Section 11.9.
"BNY Mellon": The Bank of New York Mellon.
"BNY Mellon Rate": a rate of interest per annum equal to the rate of interest
publicly announced in New York City by BNY Mellon from time to time as its prime
commercial lending rate, such rate to be adjusted automatically (without notice)
on the effective date of any change in such publicly announced rate.
"Borrower's Interest": for any period and with respect to an Eligible Asset
owned by a DownREIT Partnership or an Eligible Unconsolidated Joint Venture
Asset, the percentage of Net Operating Income from such Eligible Asset or
Eligible Unconsolidated Joint Venture Asset, as the case may be, which the
Borrower shall be entitled to receive for such period.
"Borrowing Date": any Business Day specified in a Borrowing Request delivered
pursuant to Section 2.3.
"Borrowing Request": a borrowing request in the form of Exhibit B-1.
"Business Day": for all purposes other than as set forth in clause (ii) below,
(i) any day other than a Saturday, a Sunday or a day on which commercial banks
located in New York City are authorized or required by law or other governmental
action to close and (ii) with respect to all notices and determinations in
connection with, and payments of principal and interest on, Eurodollar Advances,
any day which is a Business Day described in clause (i) above and which is also
a day on which dealings in Dollar deposits between banks may be carried on in
London, England.
"Capital Expense": for any period, and with respect to Real Property which is an
Eligible Real Estate Asset during such period, the sum of all usual and
recurring capital expenditures of the Borrower and its Subsidiaries made with
respect to such Eligible Real Estate Asset during such period (excluding,
without limitation, expenses for expansions of such Real Property, or any
ground-up construction on such Real Property).
"Capital Expense Reserve":  during any period, an amount with respect to each
Eligible Real Estate Asset equal to (i) with respect to all retail, office,
industrial and self-storage properties, a per annum rate of $.10 times the total
Net Rentable Area of such Eligible Real Estate Asset, and (ii) with respect to
all apartment properties, $300 per unit (whether or not such reserves are
actually established by the Borrower).
"Capital Leases": leases which have been, or under GAAP are required to be,
capitalized.
"Change of Control": the occurrence of any one of the following events:
(a) any Person becomes the owner of the Borrower's common Stock with the right
to vote at least 20% of the total combined voting rights of all classes of
stock, and thereafter individuals who were not on the board of directors of the
Borrower on the date of execution of this Agreement are elected as board members
pursuant to an arrangement or understanding with, or upon the request of or
nomination by, such Person and constitute at least three of the members of such
board of directors of the Borrower; or
(b) there occurs a change of control of the Borrower of a nature that would be
required to be reported in response to Item 5.01 of Form 8-K pursuant to Section
13 or 15 under the Securities Exchange Act of 1934, as amended, or in any other
filing by the Borrower with the Securities and Exchange Commission; or
(c) there occurs any solicitation of proxies by or on behalf of any Person other
than the directors of the Borrower and thereafter individuals who were not
directors of the Borrower prior to the commencement of such solicitation are
elected as directors of the Borrower pursuant to an arrangement or understanding
with, or upon the request of or nomination by, such Person and constitute at
least three of the members of such board of directors of the Borrower; or
(d) the Borrower consolidates with, is acquired by, or merges into or with any
Person, including a Subsidiary of the Borrower, where the Borrower is not the
surviving entity.
"Code": the Internal Revenue Code of 1986, as the same may be amended from time
to time, or any successor thereto, and the rules and regulations issued
thereunder, as from time to time in effect.
"Commitment": in respect of any Lender, such Lender's undertaking during the
Commitment Period to make Loans, to acquire participations in Letters of Credit,
and to re-fund Swingline Loans, subject to the terms and conditions hereof, in
an aggregate outstanding principal amount not exceeding such Lender's Commitment
Amount.
"Commitment Amount":  the amount set forth next to the name of such Lender in
Exhibit C under the heading "Commitments" as such Lender's Commitment Amount, as
the same may be reduced pursuant to Section 2.4 or changed pursuant to Section
11.7.
"Commitment Fee": as defined in Section 3.1.
"Commitment Percentage": on any day, and as to any Lender, the quotient of (i)
such Lender's Commitment Amount on such day, divided by (ii) the Commitment
Amounts of all Lenders on such day.
"Commitment Period:" the period from the Effective Date through the Revolving
Credit Termination Date.
"Compliance Certificate": a certificate substantially in the form of Exhibit D.
"Consolidated Debt Service": for any period, the sum of each of the following:
(i) Consolidated Interest Expense for such period, (ii) the aggregate of all
scheduled principal amounts that become payable during such period in respect of
Consolidated Total Indebtedness (excluding balloon payments at maturity),
determined with respect to the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP and (iii) all payments paid or required to be paid
by the Borrower or any of its Subsidiaries to holders of operating partnership
units in a DownREIT Partnership during such period (excluding cash dividends
paid during such period in respect of preferred stock of the Borrower or its
Subsidiaries), determined with respect to the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP.
"Consolidated EBITDA": for any period, net income for such period of the
Borrower and its consolidated Subsidiaries, determined on a consolidated basis
in accordance with GAAP and before payment of any preferred stock dividends
(excluding, to the extent included in determining such net income for such
period, the aggregate amount of extraordinary gains or losses and any
non-recurring severance payments during such period), plus, without duplication
and to the extent deducted in determining such net income, the sum of (i)
Consolidated Interest Expense for such period, (ii) the aggregate amount of any
taxes (other than real property taxes) paid during such period, (iii) the
aggregate amount attributable to depreciation and amortization for such period
(including amortization of stock compensation charges), and (iv) the aggregate
amount of non-cash expenses during such period.
"Consolidated Fixed Charges": for any period, the sum of each of the following:
(i) the aggregate amount of Consolidated Debt Service during such period, (ii)
the aggregate amount of all cash dividends paid by the Borrower or its
consolidated Subsidiaries, determined on a consolidated basis in accordance with
GAAP, during such period in respect of preferred stock of the Borrower and its
Subsidiaries, and (iii) rent payments under Eligible Ground Leases to the extent
not deducted from income in determining Consolidated EBITDA.
"Consolidated Interest Expense":  for any period, the sum of (i) interest and
fees accrued, accreted or paid by the Borrower and its consolidated Subsidiaries
during such period in respect of Consolidated Total Indebtedness, determined on
a consolidated basis in accordance with GAAP (including any thereof for which
the Borrower is liable under any repayment, interest carry or performance
guaranty), including (a) the amortization of debt discounts to the extent
included in interest expense in accordance with GAAP, (b) the amortization of
all fees (including fees with respect to interest rate cap agreements or other
agreements or arrangements entered into by the Borrower or any of its
consolidated Subsidiaries designed to protect the Borrower or such Subsidiaries,
as applicable, against fluctuations in interest rates) payable in connection
with the incurrence of any Indebtedness to the extent included in interest
expense in accordance with GAAP and (c) the portion of any rents payable under
capital leases allocable to interest expense in accordance with GAAP, and (ii)
the Borrower's pro-rata share of debt service payments made or required to be
made by Unconsolidated Joint Ventures during such period.
"Consolidated Total Indebtedness": as of any date, the aggregate principal
amount of all Indebtedness of the Borrower and its consolidated Subsidiaries,
determined on a consolidated basis in accordance with GAAP, plus, if not
otherwise required to be reflected in the Borrower's consolidated balance sheet
(and without duplication) (i) Contingent Obligations of the Borrower and its
consolidated Subsidiaries on such date, (ii) any guarantee by the Borrower of,
or other obligation by the Borrower to pay, any Indebtedness of an
unconsolidated Subsidiary of the Borrower or any Unconsolidated Joint Venture
(to the full extent of the amount of such guaranteed Indebtedness on such date),
(iii) the Borrower's pro-rata share of Indebtedness of Unconsolidated Joint
Ventures on such date, and (iv) the sum of the Exchange Values for all operating
partnership units of DownREIT Partnerships outstanding on such date.
"Contingent Obligation": as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations ("Primary Obligations") of any other Person (the "Primary
Obligor") in any manner, whether directly or indirectly, and whether arising
from partnership or keep-well agreements, including, without limitation, any
obligation of such Person, whether contingent or not contingent (a) to purchase
any such Primary Obligation or any Property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Primary Obligation or (ii) to maintain working capital or
equity capital of the Primary Obligor or otherwise to maintain net worth,
solvency or other financial statement condition of the Primary Obligor, (c) to
purchase Property, securities or services primarily for the purpose of assuring
the beneficiary of any such Primary Obligation of the ability of the Primary
Obligor to make payment of such Primary Obligation or (d) otherwise to assure,
protect from loss or hold harmless the beneficiary of such Primary Obligation
against loss in respect thereof; provided, however, that the term Contingent
Obligation shall not include the endorsement of instruments for deposit or
collection in the ordinary course of business.  The term Contingent Obligation
shall also include the liability of a general partner in respect of the
liabilities of the partnership in which it is a general partner. The amount of
any Contingent Obligation of a Person shall be deemed to be an amount equal to
the stated or determinable amount of the Primary Obligation in respect of which
such Contingent Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith.
"Conversion Date": the date on which a Eurodollar Advance is converted to an ABR
Advance, or the date on which an ABR Advance is converted to a Eurodollar
Advance, or the date on which a Eurodollar Advance is converted to a new
Eurodollar Advance, all in accordance with Section 2.8.
"Credit Party": any of the Administrative Agent, the Lead Arranger, the
Swingline Lender, the Issuing Bank, each Lender and their successors and
assigns.
"Default": any event or condition which constitutes an Event of Default or
which, with the giving of notice, the lapse of time, or any other condition,
would, unless cured or waived, become an Event of Default.
"Debtor Relief Laws":  the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
"Defaulting Lender":  subject to Section10.10(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender's determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, the Issuing Bank, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or obligations to re-finance
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent or any Issuing Bank or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender's obligation to fund a Loan hereunder
and states that such position is based on such Lender's determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender, or (e) has become the subject of a Bail-In
Action.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (e) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 10.10(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank, the Swingline
Lender and each Lender.
"Dollars" and "$": lawful currency of the United States of America.
"Domestic Lending Office": in respect of any Lender, the Swingline Lender and
the Issuing Bank, initially, the office or offices of such Lender and the
Issuing Bank designated as such on Schedule I; thereafter, such other office of
such Lender, the Swingline Lender and the Issuing Bank through which it shall be
making or maintaining ABR Advances, making Swingline Loans or issuing Letters of
Credit, as reported by such Lender, the Swingline Lender or the Issuing Bank to
the Administrative Agent and the Borrower.
"DownREIT Partnership": as of the Effective Date, McLean Plaza Associates, LLC,
UB Ironbound, LLP and UB Orangeburg, LLC and after the Effective Date, any other
partnership or limited liability company hereafter created by the Borrower for
the purpose of acquiring assets qualifying as "real estate assets" under Section
856(c) of the Code through the issuance of partnership or limited liability
company units in such partnership or limited liability company to third parties,
provided that, in the case of each such entity (including McLean Plaza
Associates, LLC, UB Ironbound, LLP and UB Orangeburg, LLC), the Borrower or a
wholly owned Subsidiary of the Borrower is the sole general partner or managing
member of such partnership or limited liability company, as the case may be. 
Any partnership or limited liability company created after the Effective Date
must be approved by the Administrative Agent as a "DownREIT Partnership" for
purposes of being included in this definition.
"EEA Financial Institution": (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
"EEA Member Country": any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
"EEA Resolution Authority": any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
"Effective Date": the date on which the conditions specified in Section 5 are
satisfied.
"Eligible Assets":  on any date, assets which are on such date: (i) Eligible
Real Estate Assets; (ii) unrestricted cash on deposit on such date in demand
deposit accounts in the name of the Borrower maintained in domestic commercial
banks or savings banks; (iii) unrestricted short term marketable securities held
in the name of the Borrower having a Moody's rating of Baa2 or better or an S&P
rating of BBB or better; (iv) Eligible Mortgage Receivables; and (v) all
Eligible Unconsolidated Joint Venture Assets.
"Eligible Ground Lease":  a lease of property in which the leasehold estate of
such property is (except as set forth in Section 8.12) wholly owned by the
Borrower or a wholly owned Subsidiary of the Borrower and which (i) has a
remaining term (inclusive of renewal options exercisable at the option of the
holder of the leasehold estate) of at least 30 years, and (ii) the leasehold
estate is (in the determination of the Administrative Agent) "mortgageable" in
that it provides or allows for (either in the lease itself or in a separate
agreement executed by the landlord):  (A) the right of the holder of such
leasehold estate to mortgage the leasehold estate; (B) the right of a lender
secured by a mortgage on such leasehold estate to receive notices of lessee
defaults from the landlord and to have the opportunity to cure the same; and (C)
recognition of the mortgagee's interest in the leasehold estate and rights to a
new lease in the event the lease is terminated for any reason.
"Eligible Mortgage Receivable":  as of any date, payments due under a commercial
mortgage owned by the Borrower which qualifies as "real estate asset" under
Section 856(c)(5)(B) of the Code as of such date, provided that on such date (i)
there are no past due payments outstanding under such mortgage, and (ii) no
other uncured default exists with respect to such mortgage; and "Eligible
Mortgage Receivables" shall mean all such payments on such date, collectively.
"Eligible Real Estate Asset": on any date, any Real Property which on such date
is (except as set forth in Section 8.12) wholly owned by the Borrower or a
DownREIT Partnership in fee simple or as a leasehold estate pursuant to an
Eligible Ground Lease or is owned by an Eligible Unconsolidated Joint Venture
Asset, and (i) which is an income-producing property in operating condition and
in respect of which no material part thereof has been damaged by fire or other
casualty (unless such damage has been repaired) or condemned (unless such
condemnation has been restored), (ii) for which a certificate of occupancy has
been issued for all currently occupied space comprising the same, (iii) which is
not an Environmental Risk Property, and (iv) which is located within the 48
contiguous States of the United States of America, and "Eligible Real Estate
Assets" means all such Real Property, collectively.
"Eligible Real Estate Asset Value":  as of any date and with respect to any
Eligible Real Estate Asset, the sum of (A) the quotient of (i) an amount equal
to the annualized Adjusted Net Operating Income for such Eligible Real Estate
Asset for the two fiscal quarters of the Borrower most recently ending as of
such date (excluding Net Operating Income for any such property not owned for
the entire two such fiscal quarters), divided by (ii) 6.75% and (B) the purchase
price of any Eligible Real Estate Asset acquired during the two fiscal quarters
of the Borrower most recently ending as of such date. For purposes of any
determination of an Eligible Real Estate Asset Value, the Adjusted Net Operating
Income of any Eligible Real Estate Asset owned by a DownREIT Partnership or
which is an Eligible Unconsolidated Joint Venture Asset shall be based on the
Borrower's Interest in the Adjusted Net Operating Income for each such property.
"Eligible Unconsolidated Joint Venture Asset": as of any date, each Real
Property owned in fee simple on such date by an Unconsolidated Joint Venture and
which otherwise satisfies the conditions of clauses (i) through (iv) of the
definition of "Eligible Real Estate Asset" on such date.
"Environmental Laws": any and all federal, state and local laws relating to the
environment or the use, storage, transporting, manufacturing, handling,
discharge, disposal or recycling of hazardous substances, materials or
pollutants or industrial hygiene and including, without limitation, (i) the
Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 USCA §9601 et seq.; (ii) the Resource Conservation and Recovery Act
of 1976, as amended, 42 USCA §6901 et seq.; (iii) the Toxic Substance Control
Act, as amended, 15 USCA §2601 et seq.; (iv) the Water Pollution Control Act, as
amended, 33 USCA §1251 et seq.; (v) the Clean Air Act, as amended, 42 USCA §7401
et seq.; (vi) the Hazardous Material Transportation Act, as amended, 49 USCA
§1801 et seq. and (viii) all rules, regulations, judgments, decrees, injunctions
and restrictions thereunder and any analogous state law.
"Environmental Risk Property": any Real Property of the Borrower, a Subsidiary
of the Borrower or a DownREIT Partnership in respect of which, at any time:
(i)
Hazardous Substances are (A) generated or manufactured on, transported to or
from, treated at, stored at or discharged from such Real Property in violation
of any Environmental Laws; (B) discharged into subsurface waters under such Real
Property in violation of any Environmental Laws; or (C) discharged from such
Real Property on or into property or waters (including subsurface waters)
adjacent to such Real Property in violation of any Environmental Laws, and any
of the foregoing events in (A), (B) or (C) has an Adverse Environmental Impact;
or

(ii)
there exists with respect to such Real Property (A) a claim, demand, suit,
action, proceeding, condition, report, directive, lien, violation, or
non-compliance concerning any liability (including, without limitation,
potential liability for enforcement, investigatory costs, cleanup costs,
government response costs, removal costs, remedial costs, natural resources
damages, property damages, personal injuries or penalties) arising in connection
with: (x) any non‑compliance with or violation of the requirements of any
applicable Environmental Laws, or (y) the presence of any Hazardous Substance on
such Real Property or the release of any Hazardous Substance into the
environment from such Real Property, or (B) any actual liability in connection
with the presence of any Hazardous Substance on such Real Property or the
release of any Hazardous Substance into the environment from such Real Property,
and any of the foregoing events in (A) or (B) has an Adverse Environmental
Impact.

For purposes of this definition, the term "Adverse Environmental Impact" shall
mean any event described in clause (A), (B) or (C) of paragraph (i) above or
clause (A) or (B) of paragraph (ii) above which could reasonably be expected to
have a material adverse effect on (1) the value of such Real Property, (2) the
marketability of such Real Property, or (3) the ability to finance or refinance
such Real Property.
"ERISA": the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations issued thereunder, as from time to
time in effect.
"ERISA Affiliate": any Person which is a member of any group of organizations
(i) described in Section 414(b) or (c) of the Code of which the Borrower is a
member, or (ii) solely for purposes of potential liability under Section
302(c)(11) of ERISA and Section 412(c)(11) of the Code and the Lien created
under Section 302(f) of ERISA and Section 412(n) of the Code, described in
Section 414(m) or (o) of the Code, of which the Borrower is a member.
"ERISA Liabilities": without duplication, the aggregate of all unfunded vested
benefits under all Plans and all potential withdrawal liabilities under all
Multiemployer Plans.
"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
"Eurodollar Advance": collectively, the Loans (or any portions thereof), at such
time as they (or such portions) are made and/or being maintained at a rate of
interest based upon a particular Eurodollar Rate; and "Eurodollar Advances"
shall mean all such Loans (or portions thereof) in the aggregate.
"Eurodollar Lending Office": in respect of any Lender, initially, the office,
branch or affiliate of such Lender designated as such on Schedule I (or, if no
such office branch or affiliate is specified, its Domestic Lending Office);
thereafter, such other office, branch or affiliate of such Lender through which
it shall be making or maintaining Eurodollar Advances, as reported by such
Lender to the Administrative Agent and the Borrower.
"Eurodollar Rate": with respect to each Eurodollar Advance, and as determined by
the Administrative Agent, for the Interest Period applicable to such Eurodollar
Advance, the rate per annum (rounded, if necessary, to the nearest one
hundred-thousandth of a percentage point), equal to the product of (i) the
arithmetic mean of the offered rates for deposits in Dollars for a period
comparable to such Interest Period which appear on the LIBOR Page as of 11:00
a.m., London time, on the day that is two Business Days prior to the first day
of such Interest Period, times (ii) any Statutory Reserve Rate.  If fewer than
two rates appear on such LIBOR Page or if such rate does not appear on the LIBOR
Page on such day, the Eurodollar Rate shall mean for the then current Interest
Period relating to a Eurodollar Advance, the rate per annum (rounded, if
necessary, to the nearest one hundred-thousandth of a percentage point) equal to
the product of (i) the rate per annum at which BNY Mellon offers deposits in
Dollars for a period comparable to such Interest Period and in an amount
corresponding to the amount of such Eurodollar Advance to leading banks in the
London interbank eurodollar market as of 11:00 a.m. (London time) on the day
that is two Business Days prior to the first day of such Interest Period, times
(ii) any Statutory Reserve Rate.  Notwithstanding the foregoing, if the
Eurodollar Rate determined in accordance with this definition shall be less than
zero, then for purposes of this Agreement the Eurodollar Rate shall be deemed to
be zero.
"Event of Default": any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time or any other condition
specified in Section 9 has been satisfied.
"Exchange Value":  with respect to each outstanding operating partnership unit
in a DownREIT Partnership, the amount, expressed in Dollars, appurtenant to such
operating partnership unit, established upon the issuance of such operating
partnership unit, which the holder of such operating partnership unit may on any
date exchange for either (i) a number of common shares of stock of the Borrower
having a market value on the applicable exchange date equal to such amount, or
(ii) a cash payment. "Exchange Values" shall mean all such amounts in the
aggregate.
"Excluded Taxes": (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes imposed as a result of
the Administrative Agent or a Lender being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof), (b) Taxes attributable to such failure of a Lender to
comply with Section 2.12(f) and (c) any U.S. Federal withholding Taxes imposed
under FATCA.
"Extended Revolving Credit Termination":  August 23, 2021.
"Extension Events":  as defined in Section 2.20.
"Facility Exposure": with respect to any Lender at any time, the sum of the (i)
aggregate outstanding principal amount of such Lender's Loans, (ii) such
Lender's Swingline Exposure at such time, and (iii) such Lender's LC Exposure at
such time.
"FATCA": Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
"Federal Funds Rate": for any day, a rate per annum (expressed as a decimal,
rounded upwards, if necessary, to the next higher 1/100 of 1%), equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (i) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
of the quotations for such day on such transactions received by BNY Mellon as
determined by BNY Mellon and reported to the Administrative Agent.
"Fees": the Commitment Fee, the LC Fee and any other fees payable pursuant to
Section 3.1.
"Fixed Charge Coverage Ratio": as of the end of any fiscal quarter of the
Borrower, the ratio of (i) Consolidated EBITDA for the four fiscal quarters of
the Borrower having then ended, to (ii) Consolidated Fixed Charges for the four
fiscal quarters of the Borrower having then ended.
"Fronting Exposure": at any time there is a Defaulting Lender, (a) with respect
to the Issuing Bank, such Defaulting Lender's Commitment Percentage of the
outstanding LC Exposure with respect to Letters of Credit issued by the Issuing
Bank other than LC Exposure as to which such Defaulting Lender's participation
obligation has been reallocated to other Lenders or cash collateralized in
accordance with the terms hereof, and (b) with respect to the Swingline Lender,
such Defaulting Lender's Commitment Percentage of outstanding Swingline Loans
made by such Swingline Lender other than Swingline Loans as to which such
Defaulting Lender's obligation to re-finance has been reallocated to other
Lenders.
"GAAP": generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statement by such other entity as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination, consistently
applied.
"Governmental Authority": any nation or government, any state or other political
subdivision thereof, any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government and any
court or arbitrator.
"Gross Asset Value": on any date, the sum of the following amounts:
(a) with respect to each Eligible Real Estate Asset which is not an Eligible
Unconsolidated Joint Venture Asset, an amount equal to the Eligible Real Estate
Asset Value of such Eligible Real Estate Asset on such date;
(b) with respect to each Eligible Unconsolidated Joint Venture Asset, the
Borrower's pro-rata share of the Eligible Real Estate Value of such Eligible
Unconsolidated Joint Venture Asset;
(c) with respect to cash and cash equivalents which are Eligible Assets on such
date, the amount of such cash on such date;
(d) with respect to short term marketable securities which are Eligible Assets
on such date, an amount equal to the market value of such securities on such
date (but not more than 10% of Gross Asset Value on any date of determination);
(e) the book value of construction projects owned by the Borrower or any of its
consolidated Subsidiaries which are in process (including the book value for
related land) and, for construction in process of any Unconsolidated Joint
Ventures, the Borrower's pro-rata share of the book value of such construction
in process on such date; and
(f) Eligible Mortgage Receivables and trade receivables of the Borrower on such
date which are aged not more than 30 days, provided that (x) the tenant obligor
under such trade receivable is not insolvent or subject to any bankruptcy
proceedings, and (y) trade receivables shall not include any Net Operating
Income used in determining Eligible Real Estate Asset Value as at such fiscal
quarter end.
"Guaranty": collectively, (i) a Subsidiary Guaranty, substantially in the form
of Exhibit E executed by each of the Subsidiary Guarantors identified on
Schedule 4.4 and delivered to the Administrative Agent for the benefit of the
Lenders on or prior to the Effective Date, and (ii) each additional Subsidiary
Guaranty substantially in the form of Exhibit E executed by each Required
Additional Guarantor and delivered to the Administrative Agent for the benefit
of the Lenders after the Effective Date.
"Hazardous Substance": any hazardous or toxic substance, material or waste,
including, but not limited to, (i) those substances, materials, and wastes
listed in the United States Department of Transportation Hazardous Materials
Table (49 CFR 172.101) or by the Environmental Protection Agency as hazardous
substances (40 CFR Part 302), as such lists may be amended and/or replaced from
time to time, and (ii) any substance, pollutant or material defined or
designated in any Environmental Law as a "hazardous substance," "toxic
substance," "hazardous material," "hazardous waste," "restricted hazardous
waste," "pollutant," "toxic pollutant" or words of similar import.
"Highest Lawful Rate": with respect to any Lender, the maximum rate of interest,
if any, that at any time or from time to time may be contracted for, taken,
charged or received by such Lender on its Note or which may be owing to such
Lender pursuant to this Agreement under the laws applicable to such Lender and
this Agreement.
"Indebtedness": as to any Person, at a particular time, all items which
constitute, without duplication, (a) indebtedness for borrowed money, whether
secured or unsecured (including, without limitation, any non-recourse
indebtedness of such Person and the indebtedness under this Agreement and the
Notes), or the deferred purchase price of Property (other than trade payables
incurred in the ordinary course of business), (b) indebtedness evidenced by
notes, bonds, debentures or similar instruments, (c) obligations with respect to
any conditional sale or title retention agreement, (d) indebtedness arising
under acceptance facilities and the amount available to be drawn under all
letters of credit issued for the account or upon the application of such Person
and, without duplication, all drafts drawn thereunder to the extent such Person
shall not have reimbursed the issuer in respect of the issuer's payment of such
drafts, (e) all liabilities secured by any Lien on any Property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof (other than carriers', warehousemen's, mechanics',
repairmen's or other like non-consensual statutory Liens arising in the ordinary
course of business), (f) obligations under Capital Leases, (g) Contingent
Obligations and (h) ERISA Liabilities.
"Indemnified Person": as defined in Section 11.11.
"Indemnified Taxes": (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of Borrower under
any Loan Document and (b) to the extent not otherwise described in (a), Other
Taxes.
"Initial Revolving Credit Termination Date":  August 23, 2020
"Intellectual Property": all copyrights, trademarks, patents, trade names and
service marks.
"Interest Payment Date": (i) as to any ABR Advance, the fifth day following the
last day of each month commencing on the first such day to occur after such ABR
Advance is made or any Eurodollar Advance is converted to an ABR Advance, (ii)
as to any Eurodollar Advance, the fifth day following the last day of such
Interest Period (and fifth day following the last day of each three-month period
during any Interest Period that is longer than three months), and (iii) as to
any Swingline Loan, the fifth day following the last day of the Swingline
Interest Period with respect to such Swingline Loan.
"Interest Period": with respect to any Eurodollar Advance requested by the
Borrower, the period commencing on, as the case may be, the Borrowing Date or
Conversion Date with respect to such Eurodollar Advance and ending one, two or
three months (or, if available to all Lenders, six or twelve months) thereafter,
as selected by the Borrower in its irrevocable Borrowing Request as provided in
Section 2.3 or its irrevocable notice of conversion as provided in Section 2.8,
provided, however, that all of the foregoing provisions relating to Interest
Periods are subject to the following:
(a) if any Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;
(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month;
(c) no such Interest Period shall end after the last day of the Commitment
Period; and
(d) the Borrower shall select Interest Periods so as not to have more than 5
different Interest Periods outstanding at any one time.
"Investments": as defined in Section 8.4.
"Issuing Bank": BNY Mellon, in its capacity as issuer of Letters of Credit.
"LC Disbursement": a payment made by the Issuing Bank pursuant to a Letter of
Credit.
"LC Exposure": at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (b) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Commitment Percentage of the total LC Exposure at such time.
"LC Fee": as defined in Section 3.1.
"LC Sublimit":  $10,000,000.00.
"Lead Arranger":  The Bank of New York Mellon.
"Letter of Credit": any letter of credit, and any successive renewals thereof,
issued or made pursuant to this Agreement.
"LIBOR Page": the applicable Bloomberg screen (or other commercially available
source as designated by the Administrative Agent from time to time for purposes
of providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) that displays the ICE Benchmark Administration Limited
LIBOR Rate (or such successor thereto if the ICE Benchmark Administration
Limited is no longer making such a rate available).
"Lien": any mortgage, pledge, hypothecation, assignment, deposit or preferential
arrangement, encumbrance, lien (statutory or other), or other security agreement
or security interest of any kind or nature whatsoever, including, without
limitation, any conditional sale or other title retention agreement and any
capital or financing lease having substantially the same economic effect as any
of the foregoing.
"Loan" and "Loans": As defined in Section 2.1.  All Loans shall be made in
Dollars.
"Loan Documents": collectively, this Agreement, the Notes, the Swingline Note,
the Guaranty and any letter of credit documentation required pursuant to Section
2.8 in connection with the issuance of any Letter of Credit.
"Margin Stock": any "margin stock", as said term is defined in Regulation U of
the Board of Governors of the Federal Reserve System, as the same may be amended
or supplemented from time to time.
"Material Adverse Change": a material adverse change in (i) the business,
assets, operations, prospects or condition, financial or otherwise, of (A) the
Borrower or (B) the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents or
(iii) the rights or benefits available to any Credit Party under any Loan
Document.
"Material Adverse Effect": a material adverse effect on (i) the business,
assets, operations, prospects or condition, financial or otherwise, of (A) the
Borrower or (B) the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents or
(iii) the rights or benefits available to any Credit Party under any Loan
Document.
"Maturity Date": The earlier of the Revolving Credit Termination Date or the
date on which the Notes shall become due and payable, whether by acceleration or
otherwise.
"Moody's":  Moody's Investors Service, Inc.
"Multiemployer Plan": a plan defined as such in Section 3(37) of ERISA to which
contributions have been made by the Borrower or any ERISA Affiliate and which is
covered by Title IV of ERISA.
"Net Operating Income": for any period, and with respect to Real Property which
is an Eligible Real Estate Asset during such period, an amount equal to (i) all
Operating Income during such period, less (ii) all Operating Expenses during
such period (as such terms are immediately hereinafter defined).
For purposes of this definition, the term "Operating Income" shall mean for any
period, all fixed and percentage rents, common area maintenance charges and tax
recoveries actually paid or accrued to the Borrower or a Subsidiary Guarantor
during such period by tenants at properties comprising Eligible Real Estate
Assets (excluding prepaid rents and revenues and security deposits except to the
extent applied in satisfaction of tenants obligations for rent), less (i)
extraordinary or non-recurring payments (including lease cancellation payments,
tax refunds, rent insurance proceeds and condemnation awards), (ii) rents from
(A) any tenant operating under bankruptcy protection unless such tenant is
current in the payment of post-petition rent and the lease for such tenant has
not been rejected by the trustee for such tenant's estate in accordance with
applicable bankruptcy laws, and (B) any tenant which is an Affiliate of the
Borrower, and (iii) any income from service fees or property management fees in
excess of 10% of the total Operating Income for such period.
For purposes of this definition, the term "Operating Expenses" shall mean for
any period, all expenses actually paid or accrued during such period to own,
operate, manage and maintain the Eligible Real Estate Assets, including, but not
limited to taxes, assessments and the like, CAM and real estate taxes,
insurance, utilities, payroll costs, administrative expense (including a
appropriate allocation for legal, accounting advertising, marketing and other
expenses incurred in connection with such property specifically excluding
general overhead expenses of the Borrower), except that (i) if management fees
for such period are less than 3% of Operating Income for such Period, then an
amount equal to 3% of Operating Income for such Period shall be included in the
computation of Operating Expenses, and (ii) real estate taxes, ground rent and
insurance, shall be included only at their stabilized, recurring levels.
"Non-Defaulting Lender": any Lender that is not (as determined by Administrative
Agent) a Defaulting Lender.
"Note" and "Notes": "as defined in Section 2.2(a).
"OFAC": the Office of Foreign Assets Control of the United States Department of
the Treasury.
"Other Taxes": all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document.
"PBGC": the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any Governmental Authority succeeding to the
functions thereof.
"Permitted Liens": Liens permitted to exist under clauses (i), (ii), (iii), (iv)
or (v) of Section 8.2.
"Person": an individual, a partnership, a corporation, a business trust, a
limited liability company, a joint stock company, a trust, an unincorporated
association, a joint venture, a Governmental Authority or any other entity of
whatever nature.
"Plan": any employee benefit or other plan established or maintained by the
Borrower or any ERISA Affiliate and which is covered by or subject to the
minimum funding standards of Title IV of ERISA, other than a Multiemployer Plan.
"Prior Credit Agreement": that certain Credit Agreement, dated
September 21, 2012, among BNY Mellon, as administrative agent, as syndication
agent, BMO Capital Markets and Regions Bank, as Co-Documentation Agents, Wells
Fargo Bank, N.A., as syndication agent, and the lenders who are parties thereto,
dated as of September 21, 2012, as the same has been amended.
"Property": all types of real, personal, tangible, intangible or mixed property.
"Real Property": all real Property, and all interests in real Property, owned,
leased or held by the Borrower or any Subsidiary of the Borrower.
"REIT":  a Person qualifying as a real estate investment trust under Sections
856-859 of the Code and the regulations and rulings of the Internal Revenue
Service issued thereunder.
"Rent Roll":  a schedule prepared by the Borrower from time to time identifying
(i) the Real Property owned by the Borrower or its Subsidiaries and stating
whether such items of Real Property are Eligible Real Estate Assets at such
time, (ii) the annual base rent payable under each lease of Real Property owned
by the Borrower or any of its Subsidiaries, (iii) the commencement and
termination dates of the term of each such lease, (iv) any renewal options with
respect to such lease, (v) the net rentable area of the space demised under each
such lease, and (vi) such other information as the Administrative Agent may
reasonably require.
"Required Additional Guarantors": any Subsidiary required to execute and deliver
a Guaranty pursuant to Section 7.11.
"Required Lenders": (i) if no Loans are outstanding at such time, Lenders (other
than Defaulting Lenders) having Commitments equal to at least 51% of the
Commitments of all Lenders at such time; and (ii) if Loans are outstanding at
such time, Lenders (other than Defaulting Lenders) holding Notes having an
unpaid principal balance equal to at least 51% of the aggregate Loans then
outstanding, provided that at any time that there is more than one Lender,
Required Lenders shall be at least two Lenders.
"Restricted Payment": as to any Person, any dividend or other distribution by
such Person (whether in cash, securities or other property) with respect to any
shares of any class of equity securities or beneficial interests of such Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such shares or
beneficial interests or any option, warrant or other right to acquire any such
shares or beneficial interests.
"Revolving Credit Termination Date":  the Initial Revolving Credit Termination
Date, or in accordance with Section 2.20, if the Extension Events have been
satisfied, the Extended Revolving Credit Termination.
"Sanctioned Country": at any time, a country, region or territory which is
itself the subject or target of any Sanctions.
"Sanctioned Person": at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by OFAC, the U.S. Department of State, or
by the United Nations Security Council, the European Union or Her Majesty's
Treasury of the United Kingdom, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person owned 50 percent or more in the
aggregate by one or more Persons described in the foregoing clauses (a) or (b).
"Sanctions": all economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, or Her Majesty's Treasury of the
United Kingdom.
"Secured Debt":  the portion of Consolidated Total Indebtedness consisting of
borrowed money or the deferred purchase price of real property (including any
guaranties thereof) that is secured by a lien on real property, including the
Borrower's pro-rata share of such indebtedness (or guaranties thereof) of
Unconsolidated Joint Ventures.
"Special Counsel": Emmet, Marvin & Martin, LLP, special counsel to BNY Mellon.
"S&P":  Standard & Poor's Ratings Group.
"Statutory Reserve Rate": a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board of Governors of the Federal Reserve Board to which BNY Mellon is subject
for eurocurrency funding (currently referred to as "Eurocurrency liabilities" in
Regulation D of the Board of Governors of the Federal Reserve Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Advances shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
"Stock": any and all shares, rights, interests, participations, warrants,
depositary receipts or other equivalents (however designated) of corporate
stock, including, without limitation, so-called "phantom stock," preferred stock
and common stock.
"Subsidiary": as to any Person, any corporation, association, partnership,
limited liability company, joint venture or other business entity of which such
Person, directly or indirectly, either (i) in respect of a corporation, owns or
controls more than 50% of the outstanding Stock having ordinary voting power to
elect a majority of the board of directors or similar managing body,
irrespective of whether a class or classes shall or might have voting power by
reason of the happening of any contingency, (ii) in respect of an association,
partnership, limited liability company, joint venture or other business entity,
is entitled to share, either directly or indirectly through an entity described
in clause (i) above, in more than 50% of the profits and losses, however
determined or (iii) in respect of such entity, exercises management control
resulting in consolidation of that entity with such Person for financial
reporting purposes.
"Subsidiary Guarantor": Each Subsidiary of the Borrower listed on Schedule 4.4
and designated thereon as a Subsidiary Guarantor, each Required Additional
Guarantor, and their successors and assigns; and "Subsidiary Guarantors" shall
mean all such guarantors, collectively.
"Swingline Amount": $5,000,000.
"Swingline Borrowing Request": a borrowing request in the form of Exhibit B-2.
"Swingline Exposure": at any time, the aggregate outstanding Swingline Loans at
such time.  The Swingline Exposure of any Lender at any time shall be its
Commitment Percentage of the total of all Swingline Loans outstanding at such
time.
"Swingline Interest Period":  with respect to each Swingline Loan, a period
commencing and ending on a Business Day and not to exceed seven days in the
aggregate.
"Swingline Lender":  The Bank of New York Mellon, its successors and assigns.
"Swingline Loan" and "Swingline Loans":  as defined in Section 2.7(a).
"Swingline Note": as defined in Section 2.7(a)
"Taxes": any present or future income, stamp or other taxes, levies, imposts,
duties, fees, assessments, deductions, withholdings, or other charges of
whatever nature, now or hereafter imposed, levied, collected, withheld, or
assessed by any Governmental Authority.
"Total Commitment Amount":  on any day during the Commitment Period, the sum of
the Commitment Amounts of all Lenders on such day.
"Unconsolidated Joint Venture":  any partnership, limited liability company,
corporation or joint venture in which the Borrower or any of its Subsidiaries
has a direct or indirect interest or investment and which, in accordance with
GAAP, is not consolidated with the Borrower for financial reporting purposes.
"Unencumbered Asset": an Eligible Real Estate Asset which at any time (i) is
(except as set forth in Section 8.12) wholly owned in fee simple by the Borrower
or by a wholly owned Subsidiary of the Borrower, or (except as set forth in
Section 8.12) the Borrower or a wholly owned Subsidiary of the Borrower is the
holder of the leasehold estate with respect to such Eligible Real Estate Asset
pursuant to an Eligible Ground Lease, (ii) is a retail shopping center or is a
property or integrated collection of properties in the same geographic area of
which 80% of the space is leased for trade or retail purposes, (iii) is free and
clear of all Liens (other than Permitted Liens), and (iv) has, to the best of
the Borrower's knowledge, no title, survey, environmental or other defect which
could reasonably be expected to materially and adversely affect the value, use
or marketability thereof; and "Unencumbered Assets" mean all such Unencumbered
Assets, collectively.
"Unencumbered Asset Pool":  a pool of Unencumbered Assets having the following
characteristics:  (i) such pool must be comprised of all (and in no event less
than 10) Unencumbered Assets; (ii) the gross leasaeble area of all such
Unencumbered Assets (excluding gross leaseable area undergoing redevelopment) is
at least 80% leased by tenants who have accepted the property and are paying
rent in accordance with the terms of their leases; (iii) the stabilized Eligible
Real Estate Asset Value of any single Unencumbered Asset in such pool may equal
up to (but will not be given value in excess of) 17.5% of the total stabilized
Eligible Real Estate Asset Value of all Unencumbered Assets in such pool; (iv)
the total stabilized Eligible Real Estate Asset Value of any three Unencumbered
Assets in such pool may equal up to (but will not be given value in excess of)
50.0% of the total stabilized Eligible Real Estate Asset Value of all
Unencumbered Assets in such pool; (v) the total stabilized Eligible Real Estate
Asset Value of any Unencumbered Assets in such pool that are subject to an
Eligible Ground Lease may equal up to (but will not be given value in excess of)
15.0% of the total stabilized Eligible Real Estate Asset Value of all
Unencumbered Assets in such pool; and (vi) the rent payable by any one tenant of
an Unencumbered Asset is such pool may equal up to (but will not be given value
in excess of) 10% of the Net Operating Income of all Unencumbered Assets in such
pool.  The Unencumbered Asset Pool shall initially be as set forth on Schedule
II.  The Borrower may designate that one or more Unencumbered Assets be added to
or removed from the Unencumbered Asset Pool (provided that no Default then
exists) in a notice to the Administrative Agent and the Lenders, provided that
after giving effect to such designation, no Default would exist, and provided
further that such designations may not be made more often than once in each
calendar month.  Any such designation notice shall clearly identify the
Unencumbered Assets being added or removed and the effective date of such
addition or removal, and shall re-state all the Unencumbered Assets then
included in such pool. Upon any change to the assets comprising the schedule of
Unencumbered Assets the Administrative Agent shall distribute to each Lender and
the Borrower a revised Schedule II.
"Unsecured Indebtedness":  at any time, the portion of Consolidated Total
Indebtedness at such time that is not secured by any Property or other assets of
the Borrower or any of its consolidated Subsidiaries.
"Write-Down and Conversion Powers":  with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2.
Other Definitional Provisions.

(a) All terms defined in this Agreement shall have the meanings given such terms
herein when used in the Loan Documents or any certificate, opinion  or other
document made or delivered pursuant hereto or thereto, unless otherwise defined
therein.
(b) As used in the Loan Documents and in any certificate, opinion or other
document made or delivered pursuant hereto or thereto, accounting terms not
defined in Section 1.1, and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP.
(c) The words "hereof", "herein", "hereto" and "hereunder" and similar words
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, schedule and exhibit
references contained herein shall refer to Sections hereof or schedules or
exhibits hereto unless otherwise expressly provided herein.
(d) The word "or" shall not be exclusive; "may not" is prohibitive and not
permissive.
(e) Unless the context otherwise requires, words in the singular number include
the plural, and words in the plural include the singular.
(f) Unless specifically provided in a Loan Document to the contrary, references
to time shall refer to New York City time.
2.
AMOUNT AND TERMS OF LOANS AND LETTERS OF CREDIT.

2.1.
Loans.

(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving credit loans (each a "Loan" and, as the context may require,
collectively with all Loans of such Lender and with the Loans of all other
Lenders, the "Loans") to the Borrower from time to time during the Commitment
Period, in an aggregate principal amount such that at any one time the Facility
Exposure of such Lender shall not exceed such Lender's Commitment Amount.  At no
time shall (i) the sum of (A) the aggregate outstanding principal amount of the
Loans of all Lenders, (B) the aggregate Swingline Exposure, and (C) the
aggregate LC Exposure, exceed the Total Commitment Amount, (ii) the face amount
of all issued and outstanding Letters of Credit exceed the LC Sublimit, or (iii)
the outstanding Swingline Loans exceed the Swingline Amount.  During the
Commitment Period, the Borrower may borrow, prepay in whole or in part and
reborrow under the Commitments, all in accordance with the terms and conditions
of this Agreement.  Subject to the provisions of Sections 2.3 and 2.8, Loans may
be (a) ABR Advances, (b) Eurodollar Advances, or (c) any combination thereof.
(b) This Agreement amends and restates in its entirety all of the terms of the
Prior Credit Agreement.  On the Effective Date (i) the Loans under the Prior
Credit Agreement shall be deemed to be Loans under and as defined in this
Agreement and shall maintain their respective status as Eurodollar Advances, ABR
Advances or Swing Line Loans, as the case may be, as under the Prior Credit
Agreement, (ii) Regions Bank (the "Exiting Lender") shall cease to be a Lender
hereunder, and (iii) the Lenders (including Exiting Lender) shall buy and sell
interests in the Loans among themselves as determined by the Agent such that
after giving effect thereto each Lender shall own its Commitment Percentage of
all outstanding Loans and the Exiting Lender shall cease to own any interests in
the Loans.
2.2.
Notes.

(a) Notes.  The Loans of each Lender and each Lender's LC Exposure shall be
evidenced by a promissory note of the Borrower, substantially in the form of
Exhibit F, with appropriate insertions therein as to date and principal amount
(each, as endorsed or modified from time to time, a "Note" and, collectively
with the Notes of all other Lenders, the "Notes"), payable to the order of such
Lender for the account of its Applicable Lending Office and representing the
obligation of the Borrower to pay the lesser of (a) the Commitment Amount of
such Lender and (b) the aggregate unpaid principal balance of all Loans of such
Lender and such Lender's share of the LC Disbursements, plus interest and other
amounts owing to the Lenders under the Loan Documents.
(b) The Notes Generally.  Each Note shall bear interest from the date thereof on
the unpaid principal balance thereof at the applicable interest rate or rates
per annum determined as provided in Section 2.10 and shall be stated to mature
on the Maturity Date.  The following information shall be recorded by each
Lender on its books and, prior to any transfer of any such Notes, endorsed by
such Lender on the schedule attached thereto or any continuation thereof: (i)
the date and amount of each Loan; (ii) its character as an ABR Advance, a
Eurodollar Advance or a combination thereof; (iii) the interest rate and
Interest Period applicable to Eurodollar Advances; and (iv) each payment and
prepayment of the principal thereof; provided that the failure of such Lender to
make any such recordation or endorsement shall not affect the obligations of the
Borrower to make payment when due of any amount owing under the Loan Documents.
2.3.
Procedure for Borrowings.

(a) Borrowing Requests. Subject to the limitations set forth in Sections 2.1 and
2.3(b), the Borrower may borrow under the Commitments on any Business Day during
the Commitment Period by providing notice thereof to the Administrative Agent of
such request by telephone (a) in the case of a Eurodollar Advance, not later
than 11:00 A.M., New York City time, three Business Days before the date of the
proposed borrowing, or (b) in the case of an ABR Advance, not later than 11:00
A.M., New York City time, one Business Day before the date of such proposed
advance. Each such telephonic borrowing request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request signed by the Borrower. Each such telephonic
request and each written Borrowing Request shall specify the following
information:  (i) the aggregate amount of the requested borrowing of Loans; (ii)
the date of such borrowing of Loans, which shall be a Business Day; (iii)
whether the requested Loan is to be an ABR Advance or a Eurodollar Advance; (iv)
in the case of a Eurodollar Advance, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period"; and (v) the location and number of the Borrower's
account to which funds are to be disbursed (such account being subject to the
provisions of Section 2.3(c)).
(b) Limits on Advances.  Each borrowing of (i) ABR Advances shall be in a
minimum aggregate principal amount equal to $100,000 or such amount plus a whole
multiple of $10,000 in excess thereof, and (ii) Eurodollar Advances shall be in
an aggregate principal amount equal to $1,000,000 or such amount plus a whole
multiple of $100,000 in excess thereof.
(c) Funding of the Loans.  Upon receipt of each notice of borrowing from the
Borrower, the Administrative Agent shall promptly notify each Lender of the
contents thereof.  Subject to its receipt of the notice referred to in the
preceding sentence, each Lender will make the amount of its Commitment
Percentage of each borrowing of Loans pursuant to this Section available to the
Administrative Agent for the account of the Borrower at the office of the
Administrative Agent set forth in Section 11.2 not later than 12:30 P.M. on the
relevant Borrowing Date requested by the Borrower in funds immediately available
to the Administrative Agent at such office.  The amounts so made available to
the Administrative Agent on the Borrowing Date will then, subject to the
satisfaction of the terms and conditions of this Agreement, as determined by the
Administrative Agent, be made available on such date to the Borrower by the
Administrative Agent at the office of the Administrative Agent specified in
Section 11.2 by crediting the account of the Borrower on the books of such
office with the aggregate of said amounts received by the Administrative Agent,
provided that (i) Loans made to re-fund Swingline Loans as provided in Section
2.7 shall be remitted by the Administrative Agent to the Swingline Lender, and
(ii) Loans made to finance the reimbursement of an LC Disbursement as provided
in Section 2.8 shall be remitted by the Administrative Agent to the Issuing
Bank.
(d) Effect of Incomplete Borrowing Request.  If no election is made as to
whether the Loans shall be ABR Advances or Eurodollar Advances, then the
requested Loans shall be an ABR Advance. If no Interest Period is specified with
respect to any requested borrowing of Eurodollar Advances, then the Borrower
shall be deemed to have selected an Interest Period of one month's duration.
(e) Administrative Agent's Assumption. Unless the Administrative Agent shall
have received prior notice from a Lender (by telephone or otherwise, such notice
to be promptly confirmed by telecopy or other writing) that such Lender will not
make available to the Administrative Agent such Lender's pro rata share of the
Loans requested by the Borrower, the Administrative Agent may assume that such
Lender has made such share available to the Administrative Agent on the relevant
Borrowing Date in accordance with this Section, and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
Borrowing Date a corresponding amount.  If and to the extent such Lender shall
not have so made such pro rata share available to the Administrative Agent, such
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount (to the extent not previously paid
by the other), together with interest thereon for each day from the date such
amount is made available to the Borrower until the date such amount is paid to
the Administrative Agent, at a rate per annum equal to, in the case of the
Borrower, the applicable interest rate set forth in Section 2.10 for ABR
Advances or Eurodollar Advances, as set forth in the applicable Borrowing
Request, and, in the case of such Lender, the Federal Funds Rate in effect on
each such day (as determined by the Administrative Agent).  Such payment by the
Borrower, however, shall be without prejudice to its rights against such
Lender.  If such Lender shall pay to the Administrative Agent such corresponding
amount, such amount so paid shall constitute such Lender's Loan as part of the
Loans for purposes of this Agreement, which Loan shall be deemed to have been
made by such Lender on the Borrowing Date applicable to such Loans, but without
prejudice to the Borrower's rights against such Lender.
(f) Defaulting Lender; New Swingline Loans/Letters of Credit.  Notwithstanding
any provision hereof to the contrary (including Section 2.7 and 2.8), so long as
any Lender is a Defaulting Lender, (i) the Swingline Lender shall not be
required to fund any Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan, and (ii) the
Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.
2.4.
Termination or Reduction of Commitments.

(a) Voluntary Reductions.  The Borrower shall have the right, upon at least
three Business Days' prior written notice to the Administrative Agent, at any
time to terminate the Commitments or from time to time to permanently reduce the
Commitments, provided that the total of the Commitments shall not be reduced
below an amount equal to the sum of (i) the aggregate principal balance of the
Loans then outstanding thereunder, (ii) the then current Swingline Exposure and
(iii) the then current LC Exposure (in each case after giving effect to any
contemporaneous prepayment of Loans), and provided further that any such
reduction of the Commitments shall be for a minimum of $1,000,000 and if more,
in integral multiples of $500,000.
(b) In General.  Reductions of the Commitments shall be applied pro rata
according to the Commitments of each Lender, as the case may be.  Simultaneously
with each reduction of the Commitments under this Section, the Borrower shall
pay the Commitment Fee accrued (but not yet paid) on the amount by which the
Commitments have been reduced and prepay the Loans outstanding thereunder by the
amount, if any, by which the aggregate unpaid principal balance of such Loans
exceeds the amount of the Commitments, as so reduced.  If any prepayment is made
under this Section with respect to any Eurodollar Advances, in whole or in part,
prior to the last day of the applicable Interest Period, the Borrower agrees to
indemnify the Lenders in accordance with Section 2.15. No reduction or
termination of the Commitments may be reinstated.
2.5.
Repayment of Loans; Evidence of Debt

(a) Agreement to Pay.  The Borrower hereby unconditionally promises to pay to
the Administrative Agent, for the account of each Lender, the principal amount
of each Loan outstanding on the Maturity Date.  Swingline Loans shall be paid
pursuant to Section 2.7.  LC Disbursements shall be paid pursuant to
Section 2.8.
(b) Lenders' Accounts.  Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the debt of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
(c) Administrative Agent's Accounts.  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan, Swingline Loan
and LC Disbursement made hereunder, the type of Advance thereof and the Interest
Period applicable thereto (and in the case of Swingline Loans, the Swingline
Interest Period and the negotiated rate applicable to each Swingline Loan), (ii)
the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender or the Swingline Lender hereunder and
(iii) the amount of any other sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender's share thereof.
(d) Entries Made in Accounts.  The entries made in the accounts maintained
pursuant to paragraphs (b) and (c) of this Section shall, to the extent not
inconsistent with any entries made in any Note and absent manifest error, be
prima facie evidence of the existence and amounts of the obligations recorded
therein, provided that the failure of any Lender, the Swingline Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans, the
Swingline Loans or any LC Disbursement in accordance with the terms of this
Agreement.
(e) Loans Evidenced by Notes.  The Loans and interest thereon shall at all times
be represented by one or more Notes in like form payable to the order of the
payee named therein and its registered assigns.
2.6.
Prepayments of the Loans.

(a) Voluntary Prepayments. The Borrower may, at its option, prepay the ABR
Advances, Swing Line Loans and Eurodollar Advances, in whole or in part on any
Business Day, without premium or penalty (other than any indemnification
amounts, as provided for in Section 2.15) from time to time by notifying the
Administrative Agent in writing not later than 11:00 AM on the date of such
prepayment in the case of Loans consisting of ABR Advances or Swing Line Loans
and at least three Business Days prior to the proposed prepayment date in the
case of Loans consisting of Eurodollar Advances, specifying the Loans to be
prepaid consisting of ABR Advances, Swing Line Loans, Eurodollar Advances or a
combination thereof, the amount to be prepaid and the date of prepayment.  Such
notice shall be irrevocable and the amount specified in such notice shall be due
and payable on the date specified, together with accrued interest to the date of
such payment on the amount prepaid.  Upon receipt of such notice, the
Administrative Agent shall promptly notify each Lender in respect thereof. 
Prepayments of Eurodollar Advances shall be in an aggregate minimum principal
amount of $1,000,000 or such amount plus a whole multiple of $500,000 in excess
thereof, and prepayments of ABR Advances or Swing Line Loans shall be in
integral multiples of $100,000, provided that if the outstanding Loans are less
than the applicable minimum prepayment amount, prepayment of the Loans shall be
the outstanding principal balance thereof.
(b) In General. If any prepayment is made in respect of any Eurodollar Advance,
in whole or in part, prior to the last day of the applicable Interest Period,
the Borrower agrees to indemnify the Lenders in accordance with Section 2.15.
2.7. Swingline Loans.
(a) Swingline Loans.  Subject to the terms and conditions hereof, the Swingline
Lender, in its sole discretion, may make loans (each a "Swingline Loan" and
collectively, the "Swingline Loans") to the Borrower from time to time during
the Commitment Period, provided, however, that at no time shall the Swingline
Lender make a Swingline Loan if, immediately after giving effect to such
Swingline Loan, (i) the aggregate outstanding principal amount of all Swingline
Loans would exceed the Swingline Amount, or (ii) the sum of (A) the aggregate
outstanding principal amount of all Swingline Loans, (B) the aggregate
outstanding principal amount of all Loans, and (C) the aggregate LC Exposure
would exceed the Total Commitment Amount.  The Swingline Loans of the Swingline
Lender shall be evidenced by a promissory note of the Borrower, substantially in
the form of Exhibit F-2, with appropriate insertions therein as to date and
principal amount (as endorsed or modified from time to time, the "Swingline
Note"), payable to the order of the Swingline Lender for the account of its
Applicable Lending Office and representing the obligation of the Borrower to pay
the Swingline Loans, plus interest and other amounts owing to the Swingline
Lender under the Loan Documents.  The Swingline Note shall bear interest from
the date thereof on the unpaid principal balance of the Swingline Loans
outstanding from time to time at the applicable interest rate or rates per annum
determined as provided in Section 2.7(c) and shall be stated to mature on the
Maturity Date.  The Swingline Lender shall record the following information on
its books and records and provide to the Administrative Agent: (i) the date and
amount of each Swingline Loan; (ii) the Swingline Interest Period interest rate
applicable to each Swingline Loan, and (iii) each payment and prepayment of the
principal thereof; provided that the failure of the Swingline Lender to make any
such recordation shall not affect the obligations of the Borrower to make
payment when due of any amount owing under the Loan Documents. Each Swingline
Loan shall be in an aggregate principal amount equal to $100,000 or such amount
plus a whole multiple of $100,000 in excess thereof or, if less, the unused
Swingline Amount.
(b) Swingline Borrowing Requests. The Borrower may request a Swingline Loan
advance on any Business Day during the Commitment Period by providing notice
thereof to the Swingline Lender and the Administrative Agent of such request by
telephone not later than 1:30 P.M., New York City time, on day of such proposed
advance. Each such telephonic borrowing request shall be confirmed promptly by
hand delivery or telecopy to the Swingline Lender and the Administrative Agent
of a written Swingline Borrowing Request signed by the Borrower. Each such
telephonic request and each written Swingline Borrowing Request shall specify
the following information:  (i) the aggregate amount of the requested Swingline
Loan; (ii) the date such Swingline is to be made, which shall be a Business Day;
(iii) the interest rate which the Borrower requests be applicable to such
Swingline Loan, and (v) the location and number of the Borrower's account to
which funds are to be disbursed.  Upon the acceptance of such Swingline
Borrowing Request (the Swingline Lender being under no obligation to make any
such requested Swingline Loan), such acceptance to be evidenced by the Swingline
Lender's written acceptance of the Swingline Borrowing Request, the Swingline
Lender shall notify the Administrative Agent of its acceptance of the Swingline
Borrowing Request and shall make the Swingline Loan available to the
Administrative Agent prior to 2:30 P.M, New York City time, on such Borrowing
Date.  The Administrative Agent shall disburse the Swingline Loan to the
Borrower in accordance with the Swingline Borrowing Request of such Swingline
Loan prior to 4:00 P.M. on such Business Day.
(c) Swingline Interest and Payments.  The interest rate for the Swingline
Interest Period applicable to each Swingline Loan shall be a rate negotiated
between the Swingline Lender and the Borrower and shall be set forth in the
applicable Swingline Borrowing Request signed by the Borrower and the Bank or
such other acknowledgment as the Swingline Lender and the Borrower shall agree. 
Each Swingline Loan shall be paid by the Borrower or re-funded by the Lenders in
accordance with Section 2.7(d) on the last day of the Swingline Interest Period
appurtenant to such Swingline Loan.  All accrued and unpaid interest on each
Swingline Loan shall be due and payable in full on the Interest Payment Date for
such Swingline Loan.
(d) Swing Line Re-Funding.  By no later than 11:00 a.m., on (i) the last day of
each Swingline Interest Period, or (ii) any Business Day immediately succeeding
any day upon which the Swingline Lender shall so demand, the Administrative
Agent shall notify each Lender of the aggregate outstanding principal balance of
the Swingline Loans then due and payable (the "Swingline Obligations") and,
subject only to its receipt of such notice and regardless of whether any Default
shall have occurred and be continuing, whether the Commitments shall have been
reduced or terminated or any other matter whatsoever, each Lender agrees,
absolutely and unconditionally, (i) to make a Loan in an amount equal to its
Commitment Percentage of such Swingline Obligations, and (ii) to make the amount
of such Loan available to the Administrative Agent for the account of the
Borrower at the Applicable Lending Office of the Swingline Lender not later than
1:00 p.m., on such Business Day, in funds immediately available to the
Administrative Agent at such office.  The funds so made available to the
Administrative Agent on such Business Day in respect of such Loans will then be
disbursed by the Administrative Agent directly to the Swingline Lender as
payment of the Swingline Obligations.  Notwithstanding anything to the contrary
contained in this Agreement, to the extent that the Swingline Lender, in its
capacity as a Lender hereunder, shall be required to fund its Commitment
Percentage of any Loan for re-funding of Swingline Obligations under this
Section 2.7(d), the Swingline Lender and the Administrative Agent shall net out
the funding thereof against the payments to be received by the Swingline Lender
in respect of such re-funding.
(e) Prepayments of Swingline Loans.  The Borrower may prepay any Swingline Loan
on one Business Days' prior notice to the Swingline Lender without interest or
penalty, but subject to the payment of any funding losses incurred by the
Swingline Lender by reason of such early repayment, as determined by the
Swingline Lender.  A statement setting forth the Swingline Lender's calculation
of any such funding loss shall be conclusive absent manifest error.  Each such
prepayment must be in the minimum amount of $100,000 plus integral multiples of
$100,000 in excess thereof.
(f) Indemnification of Swingline Lender.  The Lenders agree to reimburse and
indemnify the Swingline Lender ratably in proportion to their respective
Commitments (or, if the Commitments have been terminated, in proportion to their
Commitments immediately prior to such termination) from and against any and all
losses, liabilities (including liabilities for penalties), actions, suits,
judgments, demands, costs and expenses (including, without limitation,
reasonable attorneys' fees and disbursements) arising out of or in connection
with the Swingline Loan facility, except in respect of losses, liabilities or
other obligations suffered by the Swingline Lender resulting from its own gross
negligence or willful misconduct.  If a Lender does not make available to the
Swingline Lender when due such Lender's Commitment Percentage of any such loss,
liability, judgment, cost or expense, such Lender shall be required to pay on
demand interest thereon for the account of the Swingline Lender at a rate of
interest per annum equal to the Federal Funds Effective Rate from the date such
Lender's payment is due until the date such payment is received by the Swingline
Lender.
(g) Knowledge of a Default.  The Swingline Lender shall not make a Swingline
Loan if on the day such Swingline Loan is requested by the Borrower the
Swingline Lender has actual knowledge of the existence of a Default.
2.8.
Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit denominated in Dollars for its own
account, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the period from the
Effective Date to the tenth Business Day prior to the Revolving Credit
Termination Date.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
(b) Notice of Issuance; Amendment; Certain Conditions. To request the issuance
of a Letter of Credit, the Borrower shall hand deliver or telecopy (or transmit
by electronic communication, if arrangements for doing so have been approved by
the Issuing Bank) to the Issuing Bank and the Administrative Agent (reasonably
in advance of the requested date of issuance) a notice requesting the issuance
of a Letter of Credit and specifying the date of issuance (which shall be a
Business Day), the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) of this Section), the amount of such Letter of Credit,
the name and address of the beneficiary thereof and such other information as
shall be necessary to prepare such Letter of Credit.  If requested by the
Issuing Bank, the Borrower shall complete a letter of credit application on the
Issuing Bank's standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued only if (and, upon issuance,
amendment, renewal or extension of each Letter of Credit, the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance (i)
the LC Exposure shall not exceed the LC Sublimit, and (ii) the total Facility
Exposure shall not exceed the Total Commitment Amount.  Any Letter of Credit
issued may, at the request of the Borrower and with the consent of the Letter of
Credit Issuer and the Administrative Agent, be amended, renewed or extended,
provided that no Default then exists and that after giving effect thereto, such
Letter of Credit (if the same had been issued at such time) would comply with
all requirements of this Section.
(c) Expiration Date. Each Letter of Credit must expire no later than one year
from the issuance thereof, provided that with respect to any Letter of Credit
which has an expiry date after the Revolving Credit Termination Date, the
Borrower shall, not later than 30 days prior to the Revolving Credit Termination
Date, deposit with the Administrative Agent cash in an amount equal to the face
amount of such Letter of Credit.  In the event that the Borrower shall fail to
make any such deposit on the date specified in accordance with this Section
2.8(c), each Lender shall be absolutely and irrevocably obligated, at the
direction of the Administrative Agent (who shall give such direction at the
request of the Issuing Bank), to make a Loan in an amount equal to its
Commitment Percentage of such deposit amount, which the Lenders shall make
notwithstanding the existence of a Default or any failure of the Borrower to
satisfy any requirement for entitlement to such Loan.  The obligation of the
Borrower to reimburse drawings under any Letter of Credit shall survive the
termination of the Commitments, the maturity of the Loans (by acceleration or
otherwise) and any other event which otherwise would constitute a termination of
this Agreement.  Each Lender acknowledges and agrees that its obligation to make
such Loans pursuant to this paragraph is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of any of the Commitments,
and that each such Loan shall be made without any offset, abatement, withholding
or reduction whatsoever.  All deposits, and any Loans made upon the Borrower's
failure to make such deposits, shall be held by the Administrative Agent in a
restricted account at the Administrative Agent for the benefit of the Issuing
Bank and the Lenders to secure any drawings under the Letter of Credit not
reimbursed by the Borrower in accordance with Section 2(e).
(d) Participations. By the issuance of a Letter of Credit and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender's Commitment
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender's Commitment Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or reduction or termination of any of
the Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever; provided, however, that no
Lender shall be obligated to make any payment to the Administrative Agent for
any wrongful LC Disbursement made by the Issuing Bank as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of the
Issuing Bank.
(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 11:00 a.m., New York City time, on such date, or if such notice has not
been received by the Borrower prior to such time on such date, then not later
than 12:00 noon, New York City time, on the Business Day immediately following
the day that the Borrower receives such notice.  If the Borrower fails to make
such payment under this paragraph when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender's Commitment Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Commitment Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.3 (and Section 2.3 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of a Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.
(f) Obligations Absolute. The Borrower's obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) in the absence of the Issuing Bank's gross
negligence or willful misconduct, payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower's obligations hereunder. The
Lenders and the Administrative Agent shall not have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Advances; provided that, if the Borrower
fails to reimburse such LC Disbursement for more than two Business Days after
the same is due pursuant to paragraph (e) of this Section, then interest shall
accrue at the rate provided for in Section 2.10(b). Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, then on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure with
respect to Letters of Credit as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in paragraphs (h)
or (i) of Section 9.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.  Moneys
in such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated, be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured.
2.9.
Conversions.

(a) Conversion Elections.  The Borrower may elect from time to time to convert
Eurodollar Advances to ABR Advances by giving the Administrative Agent at least
one Business Day's prior irrevocable notice of such election, specifying the
amount to be so converted, provided, that any such conversion of Eurodollar
Advances shall only be made on the last day of the Interest Period applicable
thereto.  In addition, the Borrower may elect from time to time to convert ABR
Advances to Eurodollar Advances or to convert Eurodollar Advances to new
Eurodollar Advances by giving the Administrative Agent at least three Business
Days' prior irrevocable notice of such election, specifying the amount to be so
converted and the initial Interest Period relating thereto, provided that any
such conversion of ABR Advances to Eurodollar Advances shall only be made on a
Business Day and any such conversion of Eurodollar Advances to new Eurodollar
Advances shall only be made on the last day of the Interest Period applicable to
the Eurodollar Advances which are to be converted to such new Eurodollar
Advances.  Each such notice shall be in the form of Exhibit G and must be
delivered to the Administrative Agent prior to 11:00 a.m. on the Business Day
required by this Section for the delivery of such notices to the Administrative
Agent.   The Administrative Agent shall promptly provide the Lenders with notice
of any such election.  ABR Advances and Eurodollar Advances may be converted
pursuant to this Section in whole or in part, provided that conversions of ABR
Advances to Eurodollar Advances, or Eurodollar Advances to new Eurodollar
Advances, shall be in an aggregate principal amount of $1,000,000 or such amount
plus a whole multiple of $100,000 in excess thereof.
(b) Effect on Conversions if an Event of Default.  Notwithstanding anything in
this Section to the contrary, no ABR Advance may be converted to a Eurodollar
Advance, and no Eurodollar Advance may be converted to a new Eurodollar Advance,
if a Default has occurred and is continuing either (i) at the time the Borrower
shall notify the Administrative Agent of its election to convert or (ii) on the
requested Conversion Date.  In such event, such ABR Advance shall be
automatically continued as an ABR Advance or such Eurodollar Advance shall be
automatically converted to an ABR Advance on the last day of the Interest Period
applicable to such Eurodollar Advance.  If an Event of Default shall have
occurred and be continuing, the Administrative Agent shall, at the request of
the Required Lenders, notify the Borrower (by telephone or otherwise) that all,
or such lesser amount as the Required Lenders shall designate, of the
outstanding Eurodollar Advances shall be automatically converted to ABR
Advances, in which event such Eurodollar Advances shall be automatically
converted to ABR Advances on the date such notice is given.
(c) Failure to Convert; Effect of Incomplete Conversion Request.  If no
conversion of an ABR Advance to a Eurodollar Advance, or a Eurodollar Advance to
a new Eurodollar Advance, is requested pursuant to Section 2.9(a), then the Loan
or part thereof that is the subject of such Advance shall (i) in the case of
such an ABR Advance, continue as an ABR Advance, and (ii) in the case of such a
Eurodollar Advance, be deemed converted to an ABR Advance as of the last day of
the Interest Period with respect to such Eurodollar Advance. If, with respect to
a Eurodollar Advance conversion requested pursuant to Section 2.9(a), no
Interest Period is selected, the Borrower shall be deemed to have selected an
Interest Period of one month's duration.
(d) Conversion not a Borrowing.  Each conversion shall be effected by each
Lender by applying the proceeds of its new ABR Advance or Eurodollar Advance, as
the case may be, to its Advances (or portion thereof) being converted (it being
understood that such conversion shall not constitute a borrowing for purposes of
Section 4, 5 or 6).
2.10.
Interest Rate and Payment Dates.

(a) Prior to Maturity. Except as otherwise provided in Section 2.10(b), prior to
the Maturity Date, the Loans shall bear interest on the outstanding principal
balance thereof at the applicable interest rate or rates per annum set forth
below:
ADVANCES
RATE
Each ABR Advance
Alternate Base Rate plus the Applicable Margin.
Each Eurodollar
Advance
Eurodollar Rate plus the Applicable Margin.

(b) Event of Default. After the occurrence and during the continuance of an
Event of Default, the outstanding principal balance of the Loans and any overdue
interest or other amount payable under the Loan Documents shall bear interest,
whether before or after the entry of any judgment thereon, at a rate per annum
equal to the Alternate Base Rate plus 4%.
(c) Interest Payment Dates.  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan, provided that (i) interest
accrued pursuant to paragraph (b) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Advance prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(d) General. Interest shall be calculated (i) on the basis of a 360‑day year
with respect to LIBOR Advances and Swingline Loans, and (ii) on the basis of a
365-day year with respect to ABR Advances, in each case for the actual number of
days elapsed.  Any change in the interest rate on the Loans resulting from a
change in the Alternate Base Rate shall become effective as of the opening of
business on the day on which such change shall become effective.  The
Administrative Agent shall, as soon as practicable, notify the Borrower and the
Lenders of the effective date and the amount of each such change in the
Alternate Base Rate, but any failure to so notify shall not in any manner affect
the obligation of the Borrower to pay interest on the Loans in the amounts and
on the dates required.  Each determination of the Alternate Base Rate or a
Eurodollar Rate by the Administrative Agent pursuant to this Agreement shall be
conclusive and binding on the Borrower and the Lenders absent manifest error. 
At no time shall the interest rate payable on the Loans of any Lender, together
with all Fees and all other amounts payable under the Loan Documents, to the
extent the same are construed to constitute interest, exceed the Highest Lawful
Rate.  If interest payable to a Lender on any date would exceed the maximum
amount permitted by the Highest Lawful Rate, such interest payment shall
automatically be reduced to such maximum permitted amount.  Any interest
actually received for any period in excess of such maximum allowable amount for
such period shall be deemed to have been applied as a prepayment of the Loans. 
The Borrower acknowledges that to the extent interest payable on ABR Advances is
based on the BNY Mellon Rate, the BNY Mellon Rate is only one of the bases for
computing interest on loans made by the Lenders, and by basing interest payable
on ABR Advances on the BNY Mellon Rate, the Lenders have not committed to
charge, and the Borrower has not in any way bargained for, interest based on a
lower or the lowest rate at which the Lenders may now or in the future make
loans to other borrowers.
2.11.
 Substituted Interest Rate.

In the event that (i) the Administrative Agent shall have reasonably determined
(which determination shall be conclusive and binding upon the Borrower) that by
reason of circumstances affecting the interbank eurodollar market either
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.10 or (ii) the Required Lenders shall have
notified the Administrative Agent that they have reasonably determined (which
determination shall be conclusive and binding on the Borrower) that the
applicable Eurodollar Rate will not adequately and fairly reflect the cost to
such Lenders of maintaining or funding loans bearing interest based on such
Eurodollar Rate, with respect to any portion of the Loans that the Borrower has
requested be made as Eurodollar Advances or Eurodollar Advances that will result
from the requested conversion of any portion of the Advances into Eurodollar
Advances (each, an "Affected Advance"), the Administrative Agent shall promptly
notify the Borrower and the Lenders (by telephone or otherwise, to be promptly
confirmed in writing) of such determination, on or, to the extent practicable,
prior to the requested Borrowing Date or Conversion Date for such Affected
Advances.  If the Administrative Agent shall give such notice, (a) any Affected
Advances shall be made as ABR Advances, (b) the Advances (or any portion
thereof) that were to have been converted to Affected Advances shall be
converted to or continued as ABR Advances and (c) any outstanding Affected
Advances shall be converted, on the last day of the then current Interest Period
with respect thereto, to ABR Advances.  Until any notice under clause (i) or
(ii), as the case may be, of this Section has been withdrawn by the
Administrative Agent (by notice to the Borrower promptly upon either (x) the
Administrative Agent having determined that such circumstances affecting the
interbank eurodollar market no longer exist and that adequate and reasonable
means do exist for determining the Eurodollar Rate pursuant to Section 2.10 or
(y) the Administrative Agent having been notified by such Required Lenders that
circumstances no longer render the Advances (or any portion thereof) Affected
Advances), no further Eurodollar Advances shall be required to be made by the
Lenders nor shall the Borrower have the right to convert all or any portion of
the Loans to Eurodollar Advances.
2.12.
Taxes; Net Payments.

(a) All payments made by the Borrower and any Subsidiary Guarantor under the
Loan Documents shall be made free and clear of, and without reduction for or on
account of, any Taxes required by law to be withheld from any amounts payable
under the Loan Documents. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by Borrower shall be increased
as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.12) the Credit Parties receive an amount equal to
the sum they would have received had no such deduction or withholding been made.
(b) The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse the Credit Parties for, Other Taxes.
(c) As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 2.12, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(d) The Borrower shall indemnify and pay to the Administrative Agent or the
Lenders, as the case may be, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by any
Credit Party or required to be withheld or deducted from a payment to any Credit
Party and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.
(e) A statement setting forth the calculations of any amounts payable pursuant
to subsections (a) or (d) of this Section 2.12 submitted by a Credit Party to
the Borrower shall be conclusive absent manifest error.  The obligations of the
Borrower under this Section shall survive the termination of this Agreement and
the Commitments and the payment of the Notes and all other amounts payable under
the Loan Documents.
(f) Each Lender which is a foreign corporation within the meaning of Section
1442 of the Code that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent such certificates,
documents or other evidence as the Borrower or the Administrative Agent may
reasonably require from time to time as are necessary to establish that such
Lender is not subject to withholding with respect to such payments under Section
1441 or 1442 of the Code or as may be necessary to establish, under any law
imposing upon the Borrower an obligation to withhold any portion of the payments
made by the Borrower under the Loan Documents, that payments to the
Administrative Agent on behalf of such Lender are not subject to withholding.
(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or the Administrative
Agent as may be necessary for the Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender's obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this
subsection (g), "FATCA" shall include any amendments made to FATCA after the
date of this Agreement.
2.13.
Illegality.

Notwithstanding any other provisions herein, if any law, regulation, treaty or
directive hereafter enacted, promulgated, approved or issued, or any change in
any presently existing law, regulation, treaty or directive, or in the
interpretation or application of any of the foregoing, shall make it unlawful
for any Lender to make or maintain its Eurodollar Advances as contemplated by
this Agreement, such Lender shall so notify the Administrative Agent and the
Administrative Agent shall forthwith give notice thereof to the other Lenders
and the Borrower, whereupon (i) the commitment of such Lender hereunder to make
Eurodollar Advances or convert ABR Advances to Eurodollar Advances shall
forthwith be suspended and (ii) such Lender's Loans then outstanding as
Eurodollar Advances affected hereby, if any, shall be converted automatically to
ABR Advances on the last day of the then current Interest Period applicable
thereto or within such earlier period as required by law.  If the commitment of
any Lender with respect to Eurodollar Advances is suspended pursuant to this
Section and thereafter it is once again legal for such Lender to make or
maintain Eurodollar Advances, such Lender's commitment to make or maintain
Eurodollar Advances shall be reinstated and such Lender shall notify the
Administrative Agent and the Borrower of such event.
2.14.
Increased Costs.

In the event that any law, regulation, treaty or directive hereafter enacted,
promulgated, approved or issued or any change in any presently existing law,
regulation, treaty or directive therein or in the interpretation or application
of any of the foregoing by any Governmental Authority charged with the
administration thereof or compliance by any Credit Party (or any corporation
directly or indirectly owning or controlling such Credit Party) with any request
or directive, whether or not having the force of law, from any central bank or
other Governmental Authority, agency or instrumentality (including compliance
with the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder, issued in connection
therewith or in implementation thereof (regardless of the date enacted, adopted,
issued or implemented)):
(a) does or shall subject any Credit Party to any Taxes (excluding any U.S.
Federal withholding Taxes imposed under FATCA) of any kind whatsoever with
respect to any Eurodollar Advances or any Letter of Credit or participation
therein, or its obligations under this Agreement to make Eurodollar Advances,
issue Letters of Credit or participate therein, or change the basis of taxation
of payments to any Credit Party of principal, interest or any other amount
payable hereunder in respect of its Eurodollar Advances or Letters of Credit or
participations therein, including any Taxes (other than U.S. Federal withholding
Taxes imposed under FATCA) required to be withheld from any amounts payable
under the Loan Documents (except for imposition of, or change in the rate of,
tax on the overall net income of such Credit Party or its Applicable Lending
Office for any of such Advances by the jurisdiction in which such Credit Party
is incorporated or has its principal office or such Applicable Lending Office,
including, in the case of Credit Parties incorporated in any State of the United
States such tax imposed by the United States); or
(b) does or shall impose, modify or make applicable any reserve, special
deposit, compulsory loan, assessment, increased cost or similar requirement
against assets held by, or deposits of, or advances or loans by, or other credit
extended by, or any other acquisition of funds by, any office of such Credit
Party in respect of its Eurodollar Advances, Letters of Credit or participations
therein which, in the case of Eurodollar Advances, is not otherwise included in
the determination of the Eurodollar Rate; or
(c) does or shall impose on any Credit Party or the London interbank market any
other condition affecting this Agreement, any Eurodollar Advances, any Letters
of Credit or any participation or participations therein,
and the result of any of the foregoing is to increase the cost to such Credit
Party or controlling corporation of making, issuing, renewing, converting or
maintaining its Eurodollar Advances, Letters of Credit or participations
therein, or its commitment to make such Eurodollar Advances, issue such Letters
of Credit or participate therein, or to reduce any amount receivable hereunder
in respect of its Eurodollar Advances, Letters of Credit or participations
therein, then, in any such case, the Borrower shall pay such Credit Party, upon
its demand, any additional amounts necessary to compensate such Credit Party or
controlling corporation for such additional cost or reduction in such amount as
determined by such Credit Party; provided that the Borrower shall not be
required to compensate a Credit Party pursuant to this Section for any
additional cost or reduction incurred more than 360 days prior to the date that
such Credit Party notifies the Borrower of the circumstances giving rise to such
increased cost or reduction and of such Credit Party's intention to claim
compensation therefor; provided further that, if the circumstances giving rise
to such increased cost or reduction is retroactive, then the 360-day period
referred to above shall be extended to include the period of retroactive effect
thereof.  No failure by any Credit Party to demand compensation for any
increased cost during any Interest Period shall constitute a waiver of such
Credit Party's right to demand such compensation at any time.  A statement
setting forth the calculations of any additional amounts payable pursuant to the
foregoing sentence submitted by a Credit Party to the Borrower shall be
conclusive absent manifest error.  The obligations of the Borrower under this
Section shall survive the termination of this Agreement and any of the
Commitments or the payment of the Notes and all other amounts payable under the
Loan Documents. Failure to demand compensation pursuant to this Section shall
not constitute a waiver of such Credit Party's right to demand such
compensation.
2.15.
Indemnification for Break Funding Losses.

The Borrower shall compensate each Credit Party for any loss (other than lost
profit) or expense (including, without limitation, any loss or expense arising
from re-employment of funds obtained by such Credit Party in order to make or
maintain a Eurodollar Advance or from any payment by such Credit Party to the
lenders of such funds) which such Credit Party may sustain or incur in the event
that (i) the Borrower fails to pay when due the principal amount of or interest
on any Eurodollar Advance, (ii) the Borrower fails to make a borrowing of,
conversion into or continuation of a Eurodollar Advance after the Borrower has
given a notice requesting the same, (iii) the Borrower fails to make any
prepayment of a Eurodollar Advance after the Borrower has given a notice
thereof, (iv) any payment of a Eurodollar Advance is made on any day other than
a scheduled payment date therefor or the last day of an Interest Period with
respect thereto (including any mandatory prepayment or a prepayment resulting
from acceleration or illegality), or (v) a Eurodollar Advance is automatically
converted to an ABR Loan on any other day other than the last day of the
Interest Period with respect thereto. Such compensation may include an amount
equal to the excess, if any, of (i) the amount of interest (excluding any margin
included therein) which would have accrued on the amount so paid, prepaid or
converted, or not so borrowed, prepaid, converted or continued, for the period
from the date of such payment, prepayment or conversion or of such failure to
borrow, prepay, convert or continue to the last day of such Interest Period (or,
in the case of a failure to borrow, prepay, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the Eurodollar Rate which is applicable or would have been applicable to such
Eurodollar Advance over (ii) the amount of interest (as reasonably determined by
the Bank) which would have accrued on such amount by placing such amount on
deposit for a comparable period with leading banks in the London interbank
eurodollar market.  A statement setting forth the calculations of any amounts
payable pursuant to this Section submitted by a Credit Party to the Borrower
shall be conclusive and binding on the Borrower absent manifest error.  The
obligations of the Borrower under this Section shall survive the termination of
this Agreement and the Commitments and the payment of the Notes and all other
amounts payable under the Loan Documents. Failure to demand compensation
pursuant to this Section shall not constitute a waiver of such Credit Party's
right to demand such compensation.
2.16.
Use of Proceeds.

The proceeds of Loans, Swingline Loans and the Letters of Credit shall, subject
to the provisions of Section 8.10 be used for the Borrower's general corporate
purposes, and such use shall conform to the provisions of Section 4.11.
2.17.
Capital Adequacy.

If (i) after the date hereof, the enactment or promulgation of, or any change or
phasing in of, any United States or foreign law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration thereof, (ii) compliance with any directive or guideline from any
central bank or United States or foreign Governmental Authority (whether or not
having the force of law) promulgated or made after the date hereof, (iii)
compliance with the Risk-Based Capital Guidelines of the Board of Governors of
the Federal Reserve System as set forth in 12 CFR Parts 208 and 225, or of the
Comptroller of the Currency, Department of the Treasury, as set forth in 12 CFR
Part 3, or similar legislation, rules, guidelines, directives or regulations
under any applicable United States or foreign Governmental Authority, (iv)
compliance with the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder, issued in
connection therewith or in implementation thereof (regardless of the date
enacted, adopted, issued or implemented), or (v) compliance with any and all
requests, rules, guidelines and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III (regardless of the date
promulgated), affects or would affect the amount of capital required to be
maintained by a Credit Party (or any lending office of such Credit Party) or any
corporation directly or indirectly owning or controlling such Credit Party or
imposes any restriction on or otherwise adversely affects such Credit Party (or
any lending office of such Credit Party) or any corporation directly or
indirectly owning or controlling such Credit Party and such Credit Party shall
have determined that such enactment, promulgation, change or compliance has the
effect of reducing the rate of return on such Credit Party's capital or the
asset value to such Credit Party of any Loan made by such Credit Party as a
consequence, directly or indirectly, of its obligations to make and maintain the
funding of its Loans at a level below that which such Credit Party (or such
lending office or controlling corporation) could have achieved but for such
enactment, promulgation, change or compliance, after taking into account such
Credit Party's (or such lending office's or controlling corporation's) policies
regarding capital adequacy, the Borrower shall promptly pay to such Credit Party
such additional amount or amounts as shall be sufficient to compensate such
Credit Party (or such lending office or controlling corporation) for such
reduction in such rate of return or asset value; provided that the Borrower
shall not be required to compensate a Credit Party pursuant to this Section for
any such reduction in rate of return or asset value incurred more than 360 days
prior to the date that such Credit Party notifies the Borrower of the
circumstances giving rise to such reduction in rate of return or asset value and
of such Credit Party's intention to claim compensation therefor;
provided further that, if the circumstances giving rise to such reduction in
rate of return or asset value is retroactive, then the 360-day period referred
to above shall be extended to include the period of retroactive effect thereof.
A statement setting forth the calculations of any amounts payable pursuant to
this Section submitted by a Credit Party to the Borrower shall be conclusive and
binding on the Borrower absent manifest error.  No failure by any Credit Party
to demand compensation for such amounts hereunder shall constitute a waiver of
such Credit Party's right to demand such compensation at any time.  The
obligations of the Borrower under this Section shall survive the termination of
this Agreement and the Commitments and the payment of the Notes and all other
amounts payable under the Loan Documents. Failure to demand compensation
pursuant to this Section shall not constitute a waiver of such Credit Party's
right to demand such compensation.
2.18.
Administrative Agent's Records.

The Administrative Agent's records with respect to the Loans, the interest rates
applicable thereto, each payment by the Borrower of principal and interest on
the Loans, and fees, expenses and any other amounts due and payable in
connection with this Agreement shall be presumptively correct absent manifest
error as to the amount of the Loans, and the amount of principal and interest
paid by the Borrower in respect of such Loans and as to the other information
relating to the Loans, and amounts paid and payable by the Borrower hereunder
and under the Notes.  The Administrative Agent will when requested by the
Borrower advise the Borrower of the principal and interest outstanding under the
Loans as of the date of such request and the dates on which such payments are
due.
2.19.
Increase of the Total Commitment Amount.

(a) Procedure for Increases.  Subject to the terms of this Section 2.19, at any
time and from time to time after the Effective Date, provided that no Default or
Event of Default exists, the Borrower may in a notice to the Administrative
Agent and the Lead Arranger request that the Total Commitment Amount be
increased by either (A) one or more of the existing Lenders increasing its
existing Commitment (it being understood that no Lender shall have the
obligation to increase its Commitment to achieve such increased Total Commitment
Amount), or (B) the establishment of a new Commitment by a new Lender who is
acceptable to the Borrower, the Administrative Agent and the Lead Arranger (each
such increase in the Total Commitment Amount, by either means, being a
"Commitment Increase", and each new Lender, or existing Lender increasing its
existing Commitment, being an "Increased Commitment Lender").  Each existing
Lender shall have the option (exercisable prior to a new Commitment with a new
Lender pursuant to clause (B) being established) to participate in each
Commitment Increase pro-rata in accordance with its interest in the Total
Commitment Amount (determined without giving effect to such Increase).  No
Commitment Increase shall become effective until such Business Day (the
"Increase Effective Date") as all of the following conditions precedent shall
have been fulfilled:
(i)
no Default or Event of Default shall have occurred and be continuing on the
Increase Effective Date,

(ii)
the Borrower, the Administrative Agent and the Increased Commitment Lender shall
have executed and delivered an agreement, dated the Increase Effective Date,
substantially in the form of Exhibit J (each a "Commitment Increase Supplement")
with respect to such Commitment Increase,

(iii)
the Increased Commitment Lender shall have made a loan for the account of the
Borrower (which for all purposes of this Agreement shall be deemed to be a Loan)
in an amount equal to the difference between (A) such Lender's Commitment
Percentage of the Loans outstanding as of 11:00 A.M. on the Increase Effective
Date (determined after giving effect to the Commitment Increase), less (B) the
Loans of such Lender outstanding at such time, and shall have made the amount of
such loan available to the Administrative Agent for the account of the Borrower
at the Office not later than 1:00 P.M. on such Business Day, in funds
immediately available to the Agent at such office,

(iv)
the Borrower shall have issued a Note to such Increased Commitment Lender (if
requested by such Increased Commitment Lender), dated the Increase Effective
Date, in the maximum principal amount of such Lender's Commitment (after giving
effect to such Commitment Increase); and

(v)
such increase in the Total Commitment Amount shall not violate any provision of
the Borrower's charter or other organizational documents, and if required by the
Administrative Agent, the Administrative Agent shall have received evidence
thereof satisfactory to it.

(b) Agent's Duties.  The Administrative Agent shall apply the proceeds of the
loan made to the Borrower under and in accordance with Section 2.19(a)(iii) as a
prepayment of the Loans held by the Lenders other than the Lender providing the
Commitment Increase, such prepayment to be distributed to the other Lenders pro
rata based on the percentage decrease of each such Lender's Commitment
Percentage (after giving effect to the said Commitment Increase).  The
Administrative Agent is hereby directed to amend Exhibit C and, if applicable,
Schedule I, on each Increase Effective Date to reflect (i) the Commitment Amount
of each Lender (including any new Lender) as of such Increase Effective Date,
and (ii) the Lending Offices and address for notices of any Increased Commitment
Lender which was not previously a Lender, and to deliver a copy thereof to each
party hereto.
(c) Maximum Total Commitment Amount.  The minimum amount of any Commitment
Increase shall be $10,000,000.  In no event shall a Commitment Increase be
permitted hereunder if such Commitment Increase, when added to the Total
Commitment Amount prior to giving effect thereto would exceed $150,000,000 at
any time thereafter, unless consented to in writing by the Administrative Agent
and each Lender.
2.20.
Extensions of the Revolving Credit Termination Date.

Subject to the satisfaction of the following conditions, the Initial Revolving
Credit Termination Date may be extended to the Extended Revolving Credit
Termination Date upon satisfaction (as determined by the Administrative Agent)
of the following conditions (the "Extensions Events"):
(a) the Borrower shall have requested such extension at least 30 but not more
than 90 days prior to the Initial Revolving Credit Termination Date in a notice
to the Administrative Agent;
(b) no Default or Event of Default shall exist and be continuing as of the date
of such request or on the last day of the Initial Revolving Credit Termination
Date;
(c) the Borrower shall be in compliance, in all material respects, with the
terms, conditions and covenants under the Loan Documents; and
(d) prior to the last day of the Initial Revolving Credit Termination Date, the
Administrative Agent shall have received, for the account of the Lenders in
accordance with each Lender's Commitment Percentage, an extension fee equal to
0.15% of the Total Commitment Amount.
2.21.
Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.14 (Increased Costs) or
Section 2.17 (Capital Adequacy), then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or Section 2.17 in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
(b) If any Lender requests compensation under Section 2.14 or Section 2.17, and
such Lender has declined or is unable to designate a different lending office in
accordance with Section 2.21(a), or if any Lender is a Defaulting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.7 (Successors and Assigns), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.14 and 2.17 and obligations under this Agreement and the related Loan
Documents to an assignee permitted pursuant to Section 11.7 that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:
(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.7(b);


(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and unpaid LC disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.15 from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);


(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or Section 2.17, such assignment will result in a reduction
in such compensation or payments thereafter;  and


(iv) such assignment does not conflict with applicable law.


3.
FEES; PAYMENTS

3.1.
Fees.

(a) The Borrower agrees to pay to the Administrative Agent, for the account of
the Lenders in accordance with each Lender's Commitment Percentage, a fee (the
"Commitment Fee"), from the Effective Date through the Maturity Date, computed
as follows: an amount, determined periodically as hereinafter set forth, equal
to the product of (i) Applicable Commitment Fee Percentage times (ii) the
average daily unadvanced portion of the Total Commitment Amount during such
period.  The Commitment Fee shall be payable quarterly in arrears on the last
day of each March, June, September and December of each year, commencing on the
first such day following the Effective Date, on any optional reduction of the
Total Commitment Amount, and on the Maturity Date.  The Commitment Fee shall be
calculated on the basis of a 360 day year for the actual number of days elapsed.
(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit (the "LC Fee"), which shall accrue at a rate per annum equal to the
greater of the product of (i) the Applicable Margin, times (ii) the average
daily amount of such Lender's LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender's Commitment terminates and the date on which such Lender ceases to
have any LC Exposure.
(c) The Borrower shall pay to the Issuing Bank, for its own account, the Issuing
Bank's fronting fees with respect to the issuance of each Letter of Credit in an
amount agreed to between the Issuing Bank and the Borrower and the Issuing
Bank's standard fees with respect to the amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder.
(d) All fees and other amounts payable under paragraphs (a), (b) and (c) of this
Section shall be paid on the dates due, in immediately available funds, to the
Administrative Agent for distribution, in the case of the Commitment Fee and LC
Fee described therein, and other fees and amounts payable under this Section
shall be paid directly to the Credit Party to whom such fees and other amounts
are payable. Fees and other amounts paid shall not be refundable under any
circumstances.
3.2.
Payments; Application of Payments.

Each payment, including each prepayment, of principal and interest on the Loans,
Swingline Loans, LC Disbursements, the Commitment Fee, and the LC Fee and
fronting fees shall be made by the Borrower to the Administrative Agent, without
set-off, deduction or counterclaim, at its office set forth in Section 11.2 in
funds immediately available to the Administrative Agent at such office by 12:00
noon on the due date for such payment.  Promptly upon receipt thereof by the
Administrative Agent, the Administrative Agent shall remit, in like funds as
received, to the Lenders each Lender's pro rata share of such payments. The
failure of the Borrower to make any such payment by such time shall not
constitute a default hereunder, provided that such payment is made on such due
date, but any such payment made after 12:00 noon on such due date shall be
deemed to have been made on the next Business Day for the purpose of calculating
interest on amounts outstanding on the Loans.  If any payment hereunder or under
the Notes shall be due and payable on a day which is not a Business Day, the due
date thereof (except as otherwise provided in the definition of Interest Period)
shall be extended to the next Business Day and (except with respect to payments
in respect of the Commitment Fee) interest shall be payable at the applicable
rate specified herein during such extension.  If any payment is made with
respect to any Eurodollar Advance prior to the last day of the applicable
Interest Period, the Borrower shall indemnify each Lender in accordance with
Section 2.15.
4.
REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and issue or participate in Letters of Credit,
and to induce the Swingline Lender to make Swingline Loans, the Borrower makes
the following representations and warranties to the Administrative Agent and
each Lender:
4.1.
Existence and Power.

(a) The Borrower is a Maryland corporation duly organized and validly existing
and in good standing under the laws of Maryland, has all requisite power and
authority to own or lease its Property and to carry on its business as now
conducted, and is in good standing and authorized to do business in each
jurisdiction in which the nature of the business conducted therein or the
Property owned or leased therein make such qualification necessary.
(b) Each Subsidiary of the Borrower (including each Subsidiary Guarantor) is a
corporation, partnership, limited liability company, real estate investment
trust or business trust, is validly existing and in good standing under the laws
of the jurisdiction of its organization, has all requisite power and authority
to own or lease its Property and to carry on its business as now conducted, and
is in good standing and authorized to do business in each other jurisdiction in
which the nature of the business conducted therein or the Property owned or
leased therein make such qualification necessary, except where such failure to
qualify could not reasonably be expected to have a Material Adverse Effect.
4.2.
Authority.

Each of the Borrower and each Subsidiary Guarantor has full legal power and
authority to enter into, execute, deliver and perform the terms of the Loan
Documents to which it is a party, to obtain (in the case of the Borrower)
extensions of credit hereunder and to incur the obligations contemplated
thereby, all of which have been duly authorized by all proper and necessary
corporate action and are in full compliance with, and such execution, delivery,
performance, obtaining and incurrence do not and will not violate any of the
provisions of, their respective articles or certificate of incorporation or
corporate charter, by-laws of other organizational or constitutive documents, as
the case may be.  Each of the Borrower and each Subsidiary Guarantor has duly
executed and delivered the Loan Documents to which it is a party.
4.3.
Binding Agreement.

The Loan Documents to which each of the Borrower and the Subsidiary Guarantors
is a party constitute the valid and legally binding obligations of such party,
enforceable in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors'
rights generally.
4.4.
Subsidiaries.

As of the Effective Date, the Borrower has only the Subsidiaries set forth on
Schedule 4.4.  Schedule 4.4 sets forth the name of, and the ownership interest
of the Borrower in, each Subsidiary of the Borrower and identifies each such
Subsidiary that is a Subsidiary Guarantor, in each case as of the Effective
Date. As of the Effective Date, any Subsidiary of the Borrower which is the
owner, directly or indirectly, of one or more Unencumbered Assets is a
Subsidiary Guarantor under the Guaranty.   The shares of each corporate
Subsidiary of the Borrower are duly authorized, validly issued, fully paid and
nonassessable and are owned free and clear of any Liens.  As of the Effective
Date, the only DownREIT Partnerships are McLean Associates LLC, UB Ironbound,
LLP and UB Orangeburg, LLC.
4.5.
Litigation.

(a) There are no actions, suits or proceedings at law or in equity or by or
before any Governmental Authority (whether or not purportedly on behalf of the
Borrower or any Subsidiary of the Borrower) pending or, to the knowledge of the
Borrower, threatened against the Borrower or any Subsidiary of the Borrower or
any of their respective Properties or rights, which (i) if adversely determined,
could reasonably be expected to have a Material Adverse Effect, (ii) call into
question the validity or enforceability of any of the Loan Documents, or (iii)
could reasonably be expected to result in the rescission, termination or
cancellation of any franchise, right, license, permit or similar authorization
held by the Borrower or any Subsidiary of the Borrower that is material to the
Borrower.
(b) As of the date hereof, Schedule 4.5 sets forth all actions, suits and
proceedings at law or in equity or by or before any Governmental Authority
(whether or not purportedly on behalf of the Borrower or any Subsidiary of the
Borrower) pending or, to the knowledge of the Borrower, threatened against the
Borrower, any Subsidiary of the Borrower or any of their respective Properties
or rights, which, if adversely determined, could have a Material Adverse Effect.
4.6.
Required Consents.

No consent, authorization or approval of, filing with, notice to, or exemption
by, stockholders, any Governmental Authority or any other Person not obtained is
required to be obtained by the Borrower or any Subsidiary Guarantor to
authorize, or is required in connection with the execution, delivery and
performance of the Loan Documents to which the Borrower or such Subsidiary
Guarantor is a party, or any extension of credit hereunder, or is required to be
obtained by the Borrower or any Subsidiary Guarantor as a condition to the
validity or enforceability of the Loan Documents.
4.7.
No Conflicting Agreements.

Neither the Borrower nor any of its Subsidiaries is in default beyond any
applicable grace or cure period under any mortgage, indenture, contract or
agreement to which it is a party or by which the Borrower or any of its
Subsidiaries or any of their respective Property is bound.  The execution,
delivery or carrying out of the terms of the Loan Documents and the extensions
of credit contemplated hereunder will not violate any of the terms or provisions
of any such mortgage, indenture, contract or agreement or constitute a default
under or result in the creation or imposition of, or obligation to create, any
Lien upon any Property of the Borrower or its Subsidiaries pursuant to the terms
of any such mortgage, indenture, contract or agreement.
4.8.
Compliance with Applicable Laws.

Neither the Borrower nor any Subsidiary of the Borrower is in default with
respect to any judgment, order, writ, injunction, decree or decision of any
Governmental Authority in any material respect or which could have a Material
Adverse Effect. The execution, delivery or carrying out of the terms of the Loan
Documents and the extensions of credit contemplated hereunder will not violate
any such judgment, order, writ, injunction, decree or decision.  The Borrower
and its Subsidiaries are in compliance in all material respects with all
statutes, regulations, rules and orders applicable to the Borrower and its
Subsidiaries of all Governmental Authorities, including, without limitation, (i)
Environmental Laws and ERISA, a violation of which could reasonably be expected
to have a Material Adverse Effect; (ii) Sections 856-860 of the Code, compliance
with which is required to preserve the Borrower's status as a REIT, and (iii)
all applicable Anti-Corruption Laws and applicable Sanctions.  The execution,
delivery or carrying out of the terms of the Loan Documents and the extensions
of credit contemplated hereunder will not violate any such statutes,
regulations, rules and orders.
4.9.
Taxes.

Each of the Borrower and its Subsidiaries has filed or caused to be filed all
tax returns required to be filed and has paid, or has filed appropriate
extensions and has made adequate provision for the payment of, all taxes shown
to be due and payable on said returns or in any assessments made against it, and
no tax Liens have been filed with respect thereto.
4.10.
Governmental Regulations.

Neither the Borrower nor any Subsidiary of the Borrower is subject to regulation
under the Public Utility Holding Company Act of 1935, as amended, the Federal
Power Act, as amended, or the Investment Company Act of 1940, as amended, and
neither the Borrower nor any Subsidiary of the Borrower is subject to any
statute or regulation which prohibits or restricts the incurrence of
Indebtedness under the Loan Documents, including, without limitation, statutes
or regulations relative to common or contract carriers or to the sale of
electricity, gas, steam, water, telephone, telegraph or other public utility
services.
4.11.
Federal Reserve Regulations; Use of Loan Proceeds.

Neither the Borrower nor any Subsidiary of the Borrower is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying any Margin Stock.  No part of the proceeds
of the Loans or the Letters of Credit will be used, directly or indirectly, for
a purpose which violates any law, rule or regulation of any Governmental
Authority, including, without limitation, the provisions of Regulation T, U or X
of the Board of Governors of the Federal Reserve System, as amended.  No part of
the proceeds of the Loans, and none of the Letters of Credit, will be used,
directly or indirectly, to purchase or carry Margin Stock or to extend credit to
others for the purpose of purchasing or carrying Margin Stock.  Borrower shall
not request any Loan and Borrower shall not use, and shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of the Loans (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent such activities, businesses or transactions would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States, or (c)  in any manner that would result in the violation of any
Sanctions applicable to any party hereto.
4.12.
Plans; Multiemployer Plans.

As of the Effective Date, each of the Borrower and its ERISA Affiliates
maintains or makes contributions only to the Plans and Multiemployer Plans
listed on Schedule 4.12.
4.13.
Financial Statements.

The Borrower has heretofore delivered to the Administrative Agent and the
Lenders (i) copies of the audited consolidated balance sheet of the Borrower and
its Subsidiaries and the related consolidated statements of operations,
stockholders' equity and cash flows for the Borrower and its Subsidiaries as of
October 31, 2015 (the "Audited Annual Financial Statement Date"), and (ii) the
consolidated statements of income and cash flows for the Borrower and its
Subsidiaries for the fiscal quarter of the Borrower ending April 30, 2016,
certified by its Chief Financial Officer (collectively, with the related notes
and schedules, the "Financial Statements").  The Financial Statements fairly
present the consolidated financial condition and results of the operations of
the Borrower and its Subsidiaries as of the dates and for the periods indicated
therein and have been prepared in conformity with GAAP.  Except as reflected in
the Financial Statements or in the notes thereto, neither the Borrower nor any
Subsidiary of the Borrower has any obligation or liability of any kind (whether
fixed, accrued, contingent, unmatured or otherwise) which, in accordance with
GAAP, should have been shown on the Financial Statements and was not.  Since the
Audited Annual Financial Statement Date there has been no Material Adverse
Change.
4.14.
Property.

Each of the Borrower and its Subsidiaries has good and marketable title to all
of its Property.  There are no unpaid or outstanding real estate or similar
taxes or assessments on or against any Real Property other than (i) real estate
or other taxes or assessments that are not yet due and payable, and (ii) such
taxes as the Borrower or any Subsidiary of the Borrower is contesting in good
faith and for which adequate reserves for the payment thereof have been
established by the Borrower.  There are no pending eminent domain proceedings
against any Real Property, and, to the knowledge of the Borrower, no such
proceedings are presently threatened or contemplated by any Governmental
Authority against any Real Property, which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.  None of the
Real Property is now damaged as a result of any fire, explosion, accident, flood
or other casualty which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.
4.15.
Environmental Matters.

(a) The Borrower and each of its Subsidiaries are in compliance in all material
respects with the requirements of all applicable Environmental Laws.
(b) To the best of the Borrower's knowledge, and except as otherwise disclosed
to the Lenders in writing on or before the Effective Date, no Hazardous
Substances have been (i) generated or manufactured on, transported to or from,
treated at, stored at or discharged from any Real Property in violation of any
Environmental Laws; (ii) discharged into subsurface waters under any Real
Property in violation of any Environmental Laws; or (iii) discharged from any
Real Property on or into property or waters (including subsurface waters)
adjacent to any Real Property in violation of any Environmental Laws which for
(i), (ii) or (iii) either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.
(c) Except as otherwise disclosed to the Lenders in writing on or before the
Effective Date, neither the Borrower nor any of its Subsidiaries (i) has
received notice (written or oral) or otherwise learned of any claim, demand,
suit, action, proceeding, event, condition, report, directive, lien, violation,
non-compliance or investigation indicating or concerning any potential or actual
liability (including, without limitation, potential liability for enforcement,
investigatory costs, cleanup costs, government response costs, removal costs,
remedial costs, natural resources damages, property damages, personal injuries
or penalties) arising in connection with (x) any non‑compliance with or
violation of the requirements of any applicable Environmental Laws, or (y) the
presence of any Hazardous Substance on any Real Property (or any Real Property
previously owned by the Borrower or any Subsidiary of the Borrower) or the
release or threatened release of any Hazardous Substance into the environment
which, in either case, could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) has any
threatened or actual liability in connection with the presence of any Hazardous
Substance on any Real Property (or any Real Property previously owned by the
Borrower or any Subsidiary of the Borrower) or the release or threatened release
of any Hazardous Substance into the environment which, in either case, could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (iii) has received notice of any federal or state
investigation evaluating whether any remedial action is needed to respond to the
presence of any Hazardous Substance on any Real Property (or any Real Property
previously owned by the Borrower or any Subsidiary of the Borrower) or a release
or threatened release of any Hazardous Substance into the environment for which
the Borrower or any Subsidiary of the Borrower is or may be liable the results
of which could, in either case, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, or (iv) has received
notice that the Borrower or any Subsidiary of the Borrower is or may be liable
to any Person under any Environmental Law which liability could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(d) To the best of the Borrower's knowledge, no Real Property is located in an
area identified by the Secretary of Housing and Urban Development as an area
having special flood hazards, or if any such Real Property is located in such a
special flood hazard area, then the Borrower has obtained all insurance that is
required to be maintained by law or which is customarily maintained by Persons
engaged in similar businesses and owning similar Properties in the same general
areas in which the Borrower operates.
4.16.
[Reserved].

4.17.
Solvency.

On the Effective Date and immediately following the making of each Loan and the
issuance of each Letter of Credit, and after giving effect to the application of
the proceeds of each Loan: (a) the fair value of the assets of the Borrower and
its Subsidiaries, taken as a whole, at a fair valuation, will exceed the debts
and liabilities, including Contingent Obligations, of the Borrower and its
Subsidiaries, taken as a whole; (b) the present fair saleable value of the
property of the Borrower and its Subsidiaries, taken as a whole, will be greater
than the amount that will be required to pay the probable liability of the debts
and other liabilities, subordinated, contingent or otherwise of the Borrower and
its Subsidiaries, as such debts and other liabilities become absolute and
matured; (c) the Borrower and its Subsidiaries, taken as a whole, will be able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (d) the Borrower and
its Subsidiaries, taken as a whole, will not have unreasonably small capital
with which to conduct the business in which they are engaged as such business is
now conducted and is proposed to be conducted hereafter.
4.18.
REIT Status.

The Borrower (i) has made an election pursuant to Section 856 of the Code to
qualify as a REIT, (ii) to the best of its knowledge has satisfied and continues
to satisfy all of the requirements under Sections  856-859 of the Code and the
regulations and rulings issued thereunder which must be satisfied for the
Borrower to maintain its status as a REIT, and (iii) is in compliance in all
material respects with all Code sections applicable to REITs generally and the
regulations and rulings issued thereunder.
4.19.
Eligible Real Estate Assets.

A true, correct and complete list of Eligible Real Estate Assets, dated not
earlier than 30 days prior to the date of this Agreement, is attached hereto as
Schedule 4.19.
4.20.
Labor Relations.

Neither the Borrower nor any of its Subsidiaries is a party to any collective
bargaining agreement, and no petition has been filed or proceedings instituted
by any employee or group of employees with any labor relations board seeking
recognition of a bargaining representative with respect to the Borrower or such
Subsidiary.  There are no material controversies pending between the Borrower or
any Subsidiary and any of their respective employees.
4.21.
Anti-Corruption Laws and Sanctions.

Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and Borrower, its Subsidiaries and their respective
officers and directors and, to the knowledge of Borrower, their respective
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  None of (i) Borrower or any of its
Subsidiaries, or (ii) to the knowledge of Borrower, any director, officer,
employee or agent of Borrower or any of its Subsidiaries that will act in any
capacity in connection with or benefit from the Loans or any other transactions
contemplated hereby, is a Sanctioned Person.
4.22.
No Misrepresentation.

No representation or warranty contained herein and no certificate or report
furnished or to be furnished by the Borrower or any Subsidiary of the Borrower
in connection with the transactions contemplated hereby or pursuant to any Loan
Document, contains or will contain a misstatement of material fact, or, to the
best knowledge of the Borrower, omits or will omit to state a material fact
required to be stated in order to make the statements herein or therein
contained not misleading in the light of the circumstances under which made.
5.
CONDITIONS TO FIRST LOANS OR LETTERS OF CREDIT

In addition to the conditions precedent set forth in Section 6, the obligation
of each Lender to make its first Loan, the obligation of the Swingline Lender to
make its first Swingline Loan or the Issuing Bank to issue the first Letter of
Credit shall be subject to the fulfillment of the following conditions precedent
on or before the Effective Date:
5.1.
Evidence of Action.

(a) The Administrative Agent shall have received a certificate, dated the first
Borrowing Date, of the Secretary or Assistant Secretary of the Borrower
substantially in the form of Exhibit H-1 (i) attaching a true and complete copy
of the resolutions of its Board of Directors authorizing the execution and
delivery of the Loan Documents by the Borrower and the performance of the
Borrower's obligations thereunder, and of all other documents evidencing other
necessary action (in form and substance reasonably satisfactory to the
Administrative Agent) taken by it to authorize the Loan Documents and the
transactions contemplated thereby, (ii) attaching a true and complete copy of
its articles of incorporation and by-laws, (iii) setting forth the incumbency of
its officer or officers who may sign the Loan Documents, including therein a
signature specimen of such officer or officers, and (iv) certifying that said
articles of incorporation and by-laws are true and complete copies thereof, are
in full force and effect and have not been amended or modified.
(b) The Administrative Agent shall have received a certificate, dated the first
Borrowing Date, of the Secretary or Assistant Secretary of each Subsidiary
Guarantor (or the Borrower, in its capacity as the sole member, managing member
or general partner of such Subsidiary Guarantor) substantially in the form of
Exhibit H (i) attaching a true and complete copy of the resolutions of the Board
of Directors of such Subsidiary Guarantor (or consent of the Borrower, in its
capacity as the sole member, managing member or general partner of such
Subsidiary Guarantor) authorizing its execution and delivery of the Guaranty and
the performance of its obligations thereunder, and of all other documents
evidencing other necessary action (in form and substance reasonably satisfactory
to the Administrative Agent) taken by it to authorize the Guaranty and the
transactions contemplated thereby, (ii) attaching a true and complete copy of
its articles of incorporation or corporate charter and by-laws, (iii) setting
forth the incumbency of its officer or officers who may sign the Guaranty,
including therein a signature specimen of such officer or officers, and (iv)
certifying that said articles of incorporation or corporate charter and by-laws
are true and complete copies thereof, are in full force and effect and have not
been amended or modified.
(c) The Administrative Agent shall have received certificates of good standing
for the Borrower from the Secretary of State for the State of Maryland and for
each Subsidiary from the Secretary of State for the state in which such
Subsidiary is incorporated or organized, and for the Borrower from each
jurisdiction in which the Borrower is qualified to do business.
5.2.
This Agreement.

The Administrative Agent shall have received counterparts of this Agreement
signed by each of the parties hereto (or receipt by the Administrative Agent
from a party hereto of a facsimile signature page signed by such party which
shall have agreed to promptly provide the Administrative Agent with originally
executed counterparts hereof).
5.3.
Notes.

The Administrative Agent shall have received the Notes and the Swingline Note,
duly executed by an Authorized Signatory.
5.4.
Guaranty.

The Administrative Agent shall have received counterparts of the Guaranty signed
by each of the Subsidiary Guarantors (or receipt by the Administrative Agent
from a party thereto of a facsimile signature page signed by such party which
shall have agreed to promptly provide the Administrative Agent with originally
executed counterparts thereof).
5.5.
Litigation.

There shall be no injunction, writ, preliminary restraining order or other order
of any nature issued by any Governmental Authority in any respect affecting the
transactions provided for herein or in any of the other Loan Documents and no
action or proceeding by or before any Governmental Authority shall have been
commenced and be pending or, to the knowledge of the Borrower, threatened,
seeking to prevent or delay the transactions contemplated by the Loan Documents
or challenging any other terms and provisions hereof or thereof or seeking any
damages in connection therewith and the Administrative Agent shall have received
a certificate of an Authorized Signatory to the foregoing effects.
5.6.
Opinions of Counsel.

The Administrative Agent shall have received opinions of Baker & McKenzie LLP,
Miles & Stockbridge P.C., Miyun Sung, Chief Legal Officer of the Borrower,
Cummings & Lockwood LLC and Montgomery McCracken Walker & Rhoads LLP, as counsel
to the Borrower and the Guarantors, addressed to the Administrative Agent and
the Lenders, and dated the first Borrowing Date, covering substantially the
matters set forth in Exhibit I.
5.7.
Fees.

All fees payable to any Credit Party shall have been paid.
5.8.
Fees and Expenses of Special Counsel.

The fees and expenses of Special Counsel in connection with the preparation,
negotiation and closing of the Loan Documents shall have been paid.
5.9.
No Material Adverse Change.

No Material Adverse Change (including as a result of a change of law) shall have
occurred since the Audited Annual Financial Statement Date.
6.
CONDITIONS OF LENDING - ALL LOANS

The obligation of each Lender to make any Loan, the Swingline Lender to make any
Swingline Loan or the Issuing Bank to issue a Letter of Credit is subject to the
satisfaction of the following conditions precedent as of the date of such Loan
or issuance:
6.1.
Compliance.

On each Borrowing Date and after giving effect to the Loans to be made or Letter
of Credit to be issued: (a) the Borrower shall be in compliance with all of the
terms, covenants and conditions hereof, (b) there shall not exist and be
continuing any Default, (c) the representations and warranties contained in the
Loan Documents shall be true and correct with the same effect as though such
representations and warranties had been made on such Borrowing Date, (d) all
fees and expenses due payable by the Borrower hereunder and under any other Loan
Document on such date shall have been paid, and (e) the sum of the Loans and the
LC Exposure shall not exceed the Total Commitment Amount. Each notice requesting
a Loan or the issuance of a Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof that each of the
foregoing matters is true and correct in all respects.
6.2.
Loan Closings.

All documents required by the provisions of the Loan Documents to be executed or
delivered to the Administrative Agent on or before the applicable Borrowing Date
or prior to the issuance of a Letter of Credit shall have been executed and
shall have been delivered at the office of the Administrative Agent set forth in
Section 11.2 on or before such Borrowing Date.
6.3.
Borrowing Request.

With respect to each borrowing hereunder, the Administrative Agent shall have
received a Borrowing Request or a Swingline Borrowing Request duly executed by
an Authorized Signatory. With respect to the issuance of a Letter of Credit, the
Administrative Agent shall have received the documents required pursuant to
Section 2.8(b).
6.4.
Documentation and Proceedings.

All corporate matters and legal proceedings and all documents and papers in
connection with the transactions contemplated by the Loan Documents shall be
reasonably satisfactory in form and substance to the Administrative Agent and
the Administrative Agent shall have received all information and copies of all
documents which the Administrative Agent or the Required Lenders may reasonably
have requested in connection therewith, such documents (where appropriate) to be
certified by an Authorized Signatory or proper Governmental Authorities.
6.5.
Required Acts and Conditions.

All acts, conditions and things (including, without limitation, the obtaining of
any necessary regulatory approvals and the making of any filings, recordings or
registrations) required to be done or performed by the Borrower and to have
happened on or prior to such Borrowing Date and which are necessary for the
continued effectiveness of the Loan Documents shall have been done or performed
and shall have happened in due compliance with all applicable laws.
6.6.
Approval of Special Counsel.

All legal matters in connection with the making of each Loan and issuance of
each Letter of Credit shall be reasonably satisfactory to Special Counsel.
6.7.
Supplemental Opinions.

If reasonably requested by the Administrative Agent with respect to the
applicable Borrowing Date, there shall have been delivered to the Administrative
Agent favorable supplementary opinions of counsel to the Borrower, addressed to
the Administrative Agent and the Lenders and dated such Borrowing Date, covering
such matters incident to the transactions contemplated herein as the
Administrative Agent may reasonably request.
6.8.
Other Documents.

The Administrative Agent shall have received such other documents and
information with respect to the Borrower and its Subsidiaries or the
transactions contemplated hereby as the Administrative Agent or any of the
Lenders shall reasonably request.
7.
AFFIRMATIVE COVENANTS

The Borrower agrees that, so long as any Loan or Swingline Loan remains
outstanding and unpaid, there exists any LC Exposure, any other amount is owing
under any Loan Document to any Lender or the Administrative Agent, or any Lender
or the Issuing Bank shall have any obligation to make Loans or issue Letters of
Credit, the Borrower shall:
7.1.
Financial Statements.

Maintain a standard system of accounting in accordance with GAAP, and furnish or
cause to be furnished to the Administrative Agent and each Lender:
(a) Annual Statements.  As soon as available, but in any event within 90 days
after the end of each fiscal year of the Borrower, a copy of its consolidated
balance sheet as at the end of such fiscal year, together with the related
consolidated statements of income, stockholders' equity and cash flows as of and
through the end of such fiscal year of the Borrower and its consolidated
Subsidiaries, setting forth in each case in comparative form the figures as of
the end of and for the preceding fiscal year.  The consolidated balance sheets
and consolidated statements of income, stockholders' equity and cash flows shall
be audited and certified without qualification by the Accountants, which
certification shall (i) state that the examination by such Accountants in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards and, accordingly, includes
the examination, on a test basis, of evidence supporting the amounts and
disclosures in such consolidated financial statements, and (ii) include the
opinion of such Accountants that such consolidated financial statements present
fairly, in all material respects, the consolidated financial condition of the
Borrower and its consolidated Subsidiaries, as of the date of such consolidated
financial statements, and the consolidated results of their operations and their
cash flows for each of the years identified therein in conformity with GAAP
(subject to any change in the requirements of GAAP).
(b) Annual Operating Statements, Rent Roll and Asset Review.  As soon as
available, but in any event within 60 days after the end of each fiscal year of
the Borrower, copies of the asset review for each Real Property owned by the
Borrower, Subsidiaries of the Borrower and any DownREIT Partnership in the form
of Exhibit K; each delivery to the Administrative Agent of such asset review
shall be deemed to be a representation of the Borrower that the matters set
forth therein are true in all material respects.
(c) Quarterly Statements. As soon as available, but in any event within 45 days
after the end of the first three fiscal quarters of the Borrower, a copy of the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of each such quarterly period, together with the
related unaudited consolidated statements of income and cash flows for the
elapsed portion of the fiscal year through the end of such period, setting forth
in each case in comparative form the figures for the corresponding dates and
periods of the preceding fiscal year, certified by the Chief Financial Officer
as being true, correct and complete in all material respects and as presenting
fairly the consolidated financial condition and the consolidated results of
operations of the Borrower and its consolidated Subsidiaries.
(d) Quarterly Information Regarding Certain Assets.  As soon as available, but
in any event within 45 days after the end of each of the first three fiscal
quarters of the Borrower (90 days after the end of the last fiscal quarter of
the Borrower), a list of all the Unencumbered Pool Assets as of the last day of
such fiscal quarter, setting forth the following information with respect to
each such Unencumbered Pool Asset as of such date: (i) asset type; (ii)
location; (iii) the owner thereof; (iv) the Net Operating Income and Capital
Expense for such Unencumbered Pool Asset during such fiscal quarter, and (v) a
leasing and occupancy status report for all tenants for such Unencumbered Pool
Asset.
(e) Quarterly Information Regarding Sales or Transfers.  As soon as available,
but in any event within 45 days after the end of each of the first three fiscal
quarters of the Borrower (90 days after the end of the last fiscal quarter of
the Borrower), a list and description of any sale or transfer of any Real
Property of the Borrower, its Subsidiaries or any DownREIT which occurred during
the fiscal quarter of the Borrower then ending, unless either (i) the same is
disclosed in the Borrower's financial statements, or (ii) such transfer is an
easement, license or similar limited property interest which, in any such case,
would have no material adverse effect on the ownership, use or operation of such
Real Property by the Borrower;
(f) Compliance Certificate.  Within 45 days after the end of each of the first
three fiscal quarters of the Borrower (90 days after the end of the last fiscal
quarter of the Borrower), a Compliance Certificate, certified by the Chief
Financial Officer, setting forth in reasonable detail the computations
demonstrating the Borrower's compliance with the provisions of Sections 8.11,
8.12, 8.13, 8.14, 8.15 and 8.16.
(g) Other Information.  Such other information as the Administrative Agent or
any Lender may reasonably request from time to time.
7.2.
Certificates; Other Information.

Furnish to the Administrative Agent and each Lender:
(a) Defaults Under Other Indebtedness.  Prompt written notice if: (i) any
Indebtedness of the Borrower or any Subsidiary of the Borrower is declared or
shall become due and payable prior to its stated maturity, or called and not
paid when due, or (ii) a default that extends beyond any applicable notice or
grace period shall have occurred under any note (other than the Notes) or the
holder of any such note, or other evidence of Indebtedness, certificate or
security evidencing any such Indebtedness or any obligee with respect to any
other Indebtedness of the Borrower or any Subsidiary of the Borrower has the
right to declare any such Indebtedness due and payable prior to its stated
maturity, and, in the case of either (i) or (ii), the Indebtedness that is the
subject of (i) or (ii) is, in the aggregate, $500,000 or more, provided that
this subsection (a) shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness (and such secured Indebtedness is paid);
(b) Action of Governmental Authorities.  Prompt written notice of: (i) any
citation, summons, subpoena, order to show cause or other document naming the
Borrower or any Subsidiary of the Borrower a party to any proceeding before any
Governmental Authority which could reasonably be expected to have a Material
Adverse Effect or which calls into question the validity or enforceability of
any of the Loan Documents, and include with such notice a copy of such citation,
summons, subpoena, order to show cause or other document; (ii) any lapse or
other termination of any Intellectual Property, license, permit, franchise or
other authorization issued to the Borrower or any Subsidiary of the Borrower by
any Person or Governmental Authority, which lapse or termination could
reasonably be expected to have a Material Adverse Effect; and (iii) any refusal
by any Person or Governmental Authority to renew or extend any such material
Intellectual Property, license, permit, franchise or other authorization, which
refusal could reasonably be expected to have a Material Adverse Effect;
(c) SEC or other Governmental Reports and Filings.  Except for documents
publicly available under the Securities Exchange Act of 1934, promptly upon
becoming available, copies of all regular, periodic or special reports which the
Borrower or any Subsidiary of the Borrower may now or hereafter be required to
file with or deliver to any securities exchange or the Securities and Exchange
Commission, or any other Governmental Authority succeeding to the functions
thereof, pursuant to the Securities Exchange Act of 1934, as amended, other than
comment letters and correspondence providing routine comments and administrative
recommendations;
(d) ERISA Information.  Promptly, and in any event within ten Business Days
after the Borrower knows or has reason to know that any of the events or
conditions enumerated below with respect to any Plan or Multiemployer Plan has
occurred or exists, a statement signed by its Chief Financial Officer, setting
forth details with respect to such event or condition and the action, if any,
which the Borrower or an ERISA Affiliate proposes to take with respect thereto;
provided, however, that if such event or condition is required to be reported or
noticed to the PBGC, such statement, together with a copy of the relevant report
or notice to the PBGC, shall be furnished promptly and in any event not later
than ten days after it is reported or noticed to the PBGC:
(i)
any reportable event, as defined in Section 4043(b) of ERISA with respect to a
Plan, as to which the PBGC has not by regulation waived the requirement of
Section 4043(a) of ERISA that it be notified within thirty days of the
occurrence of such event (provided that a failure to meet the minimum funding
standard of Section 412 of the Code or of Section 302 of ERISA, including,
without limitation, the failure to make, on or before its due date, a required
installment under Section 412(m) of the Code or Section 302(e) of ERISA or the
disqualification of such Plan for purposes of Section 4043(b)(1) of ERISA, shall
be a reportable event regardless of the issuance of any waivers in accordance
with Section 412(d) of the Code) and any request for a waiver under Section
412(d) of the Code for any Plan;

(ii)
the distribution under Section 4041 of ERISA of a notice of intent to terminate
any Plan or any action taken by the Borrower or any ERISA Affiliate to terminate
any Plan;

(iii)
the institution by the PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Borrower or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan;

(iv)
the complete or partial withdrawal from a Multiemployer Plan by the Borrower or
any ERISA Affiliate that results in liability under Section 4201 or 4204 of
ERISA (including the obligation to satisfy secondary liability as a result of a
purchaser default) or the receipt by the Borrower or any ERISA Affiliate of
notice from a Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA or that it intends to terminate or has
terminated under Section 4041A of ERISA;

(v)
the institution of a proceeding by a fiduciary of any Multiemployer Plan against
the Borrower or any ERISA Affiliate to enforce Section 515 of ERISA, which
proceeding is not dismissed within thirty days from its commencement;

(vi)
the adoption of an amendment to any Plan pursuant to Section 401(a)(29) of the
Code or Section 307 of ERISA that would result in the loss of the tax-exempt
status of the trust of which such Plan is a part or the Borrower or any ERISA
Affiliate fails to timely provide security to such Plan in accordance with the
provisions of said Sections; and

(vii)
any event or circumstance exists which may reasonably be expected to constitute
grounds for the incurrence of material liability by the Borrower or any ERISA
Affiliate under Title IV of ERISA or under Sections 412(c)(11) or 412(n) of the
Code with respect to any employee benefit plan;

(e) ERISA Reports.  Promptly after the request of the Administrative Agent or
any Lender therefor, copies of each annual report filed pursuant to Section 104
of ERISA with respect to each Plan (including, to the extent required by Section
104 of ERISA, the related financial and actuarial statements and opinions and
other supporting statements, certifications, schedules and information referred
to in Section 103 of ERISA) and each annual report filed with respect to each
Plan under Section 4065 of ERISA; provided, however, that in the case of a
Multiemployer Plan, such annual reports shall be furnished only if they are
available to the Borrower or any ERISA Affiliate;
(f) Notice of Material Acquisitions, Mergers or Purchases.  Prior to entering
into any definitive agreement for an acquisition, merger or asset purchase
exceeding 30% of Gross Asset Value (as determined without giving effect to such
acquisition, merger or asset purchase), notice of the same, together with a
certificate in the form required by Section 7.1(e) showing compliance with the
provisions referred to in Section 7.1(e) after giving effect to such
acquisition, merger or asset purchase.
(g) New Subsidiaries.  Notice of any Subsidiary that, as of the end of any
fiscal quarter of the Borrower, satisfies the criteria in Section 7.11 with
respect to Required Additional Guarantors, such notice to be delivered to the
Administrative Agent concurrently with the delivery of the Compliance
Certificate with respect to such quarter;
(h) Casualties or Condemnations.  Prompt written notice of any casualty or
condemnation of any Real Property, if such casualty or condemnation could
reasonably be expected to have a Material Adverse Effect;
(i) Environmental Law Notices.  Prompt written notice of any order, notice,
claim or proceeding received by, or brought against, the Borrower or any
Subsidiary of the Borrower, or with respect to any of the Real Property, under
any Environmental Law, which could reasonably be expected to have a Material
Adverse Effect;
(j) Changes in Name or Fiscal Year.  Prompt written notice of (i) any change in
the Borrower's name, with copies of all filings with respect to such name change
attached thereto, and (ii) any change in its fiscal year from that in effect on
the Effective Date;
(k) Defaults or Events of Default.  Prompt written notice if there shall occur
and be continuing a Default; and
(l) Other Information.  Such other information as the Administrative Agent or
any Lender shall reasonably request from time to time.
7.3.
Legal Existence.

(a) Borrower's Legal Existence. Maintain its status as a Maryland corporation in
good standing in the State of Maryland and in each other jurisdiction in which
the failure so to do could reasonably be expected to have a Material Adverse
Effect.
(b) Legal Existence of Subsidiaries.  Cause each Subsidiary of the Borrower to
maintain its status as a real estate investment trust, business trust,
corporation, limited liability company or partnership, as the case may be, in
good standing in its state of formation and in each other jurisdiction in which
the failure so to do either (i) would result in the occurrence of a Default, or
(ii) could reasonably be expected to have a Material Adverse Effect.
7.4.
Taxes.

Pay and discharge when due, and cause each Subsidiary of the Borrower so to do,
all Taxes, assessments and governmental charges, license fees and levies upon,
or with respect to, the Borrower or such Subsidiary and all Taxes upon the
income, profits and Property of the Borrower and its Subsidiaries, unless such
Taxes, assessments, governmental charges, license fees and levies shall be
contested in good faith and by appropriate proceedings diligently conducted by
the Borrower or such Subsidiary and such contest has the effect of staying the
collection of any Lien from any Property of the Borrower or its Subsidiaries
arising from such non-payment, and provided that the Borrower shall give the
Administrative Agent prompt notice of such contest and that such reserve or
other appropriate provision as shall be required in accordance with GAAP (as
determined by the Accountants) shall have been made therefor.
7.5.
Insurance.

Maintain, and cause each Subsidiary of the Borrower to maintain, insurance on
its Property against such risks and in such amounts as is customarily maintained
by Persons engaged in similar businesses and owning similar Properties in the
same general areas in which the Borrower or the relevant Subsidiary operates,
and file with the Administrative Agent within 10 Business Days after request
therefor a detailed list of such insurance then in effect, stating the names of
the carriers thereof, the policy numbers, the insureds thereunder, the amounts
of insurance, dates of expiration thereof, and the Property and risks covered
thereby.  As of the Effective Date the Administrative Agent has received all
insurance items requested by it as of such date.
7.6.
Payment of Indebtedness and Performance of Obligations.

Pay and discharge when due, and cause each Subsidiary of the Borrower to pay and
discharge when due, all lawful Indebtedness, obligations and claims for labor,
materials and supplies or otherwise
7.7.
Maintenance of Property; Environmental Investigations.

(a) In all material respects, at all times, maintain, protect and keep in good
repair, working order and condition (ordinary wear and tear excepted), and cause
each Subsidiary of the Borrower so to do, all Property necessary to the
operation of the Borrower's or such Subsidiary's business.
(b) In the event that the Administrative Agent shall have a reasonable basis for
believing that Hazardous Substances may be on, at, under or around any
Unencumbered Asset in the Unencumbered Asset Pool in violation of any applicable
Environmental Law which, individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect, promptly conduct and complete (at
the Borrower's expense) all investigations, studies, samplings and testings
relative to such Hazardous Substances as the Administrative Agent may reasonably
request.
7.8.
Observance of Legal Requirements.

(a) Observe and comply in all respects, and cause each Subsidiary of the
Borrower so to do, with all laws, ordinances, orders, judgments, rules,
regulations, certifications, franchises, permits, licenses, directions and
requirements of all Governmental Authorities, which now or at any time hereafter
may be applicable to it,
(b) Use and operate all of its facilities and property in compliance with all
Environmental Laws and cause each of its Subsidiaries so to do, and keep all
necessary permits, approvals, certificates, licenses and other authorizations
relating to environmental matters in effect and remain in compliance therewith
and cause each of its Subsidiaries so to do, and handle all Hazardous Materials
in compliance with all applicable Environmental Laws and cause each of its
Subsidiaries so to do.
7.9.
Inspection of Property; Books and Records; Discussions.

Keep proper books of record and account in which full, true and correct entries
in conformity with GAAP and all requirements of law shall be made of all
dealings and transactions in relation to its business and activities and permit
representatives of the Administrative Agent and any Lender during normal
business hours and on reasonable prior notice to visit its offices, to inspect
any of its Property and to examine and make copies or abstracts from any of its
books and records as often as may reasonably be desired, and to discuss the
business, operations, prospects, licenses, Property and financial condition of
the Borrower and its Subsidiaries with the officers thereof and the Accountants.
7.10.
REIT Status; Operation of Business; Company Listing

(a) Maintain its status under Sections 856 et seq. of the Code as a REIT.
(b) Carry on all business operations of the Borrower as a self-advised,
self-managed REIT.
(c) Remain listed on the New York Stock Exchange or NASDAQ with no suspension in
the trading of its Stock (other than by reason of the suspension in trading of
securities generally by any such exchanges).
7.11.
Required Additional Guarantors.

At any time after the date hereof, cause any Subsidiary of the Borrower, whether
presently existing or hereafter formed or acquired, which is not a Subsidiary
Guarantor and which owns, directly or indirectly, an Unencumbered Asset, to
promptly (but not later than 60 days after such Subsidiary is formed or
acquired) execute and deliver a Guaranty to the Administrative Agent, for the
benefit of the Lenders (together with the certificates and attachments described
in Sections 5.1(b) and (c) with respect to such Subsidiary and an opinion of
counsel in the form required pursuant to Section 5.6); provided that "Required
Additional Guarantors" shall not include DownREIT Partnerships.
8.
NEGATIVE COVENANTS

The Borrower agrees that, so long as any Loan or Swingline Loan remains
outstanding and unpaid, there exists any LC exposure, any other amount is owing
under any Loan Document to any Lender or the Administrative Agent, or any
Lender, the Swingline Lender or the Issuing Bank shall have any obligation to
make Loans or Swingline Loans or issue Letters of Credit, the Borrower shall
not, directly or indirectly:
8.1.
Indebtedness

Create, incur, assume or suffer to exist any Unsecured Indebtedness (including
the Facility Exposure) which, in the aggregate, shall exceed at any time
$400,000,000.
8.2.
Liens.

(a) Create, incur, assume or suffer to exist any Lien upon any of its Property,
whether now owned or hereafter acquired, or permit any Subsidiary of the
Borrower so to do, except (i) Liens for Taxes, assessments or similar charges
incurred in the ordinary course of business which are not delinquent or the
existence of which do not otherwise violate the requirements of Section 7.4,
(ii) Liens in connection with workers' compensation, unemployment insurance or
other social security obligations (but not ERISA), (iii) deposits or pledges to
secure bids, tenders, contracts (other than contracts for the payment of money),
leases, statutory obligations, surety and appeal bonds and other obligations of
like nature arising in the ordinary course of business, (iv) zoning ordinances,
easements, rights of way, use restrictions, exclusive use limitations in any
lease of Real Property, reciprocal easement agreements, minor defects,
irregularities, and other similar restrictions and encumbrances affecting Real
Property, which do not materially adversely affect the value of such Real
Property or the financial condition of the Borrower or such Subsidiary or
materially impair its use for the operation of the business of the Borrower or
such Subsidiary, (v) statutory Liens arising by operation of law such as
mechanics', materialmen's, carriers', warehousemen's liens incurred in the
ordinary course of business which are not delinquent, (vi) mortgages on Real
Property (including leasehold mortgages), provided that the existence of such
mortgages, and the indebtedness secured thereby, does not cause the Borrower to
be in violation of Section 8.13 or 8.17.
(b) Pledge or grant a security interest in any of its right, title or interest
in or to any Subsidiary Guarantor, including, without limitation, any pledge of
its equity interest in a Subsidiary Guarantor.
8.3.
Merger, Consolidation and Certain Dispositions of Property.

(a) Consolidate with, be acquired by, or merge into or with any Person (unless
the Borrower is the surviving entity and the same does not result in a Change of
Control), or sell, lease or otherwise dispose of all or substantially all of its
Property (in one transaction or a series of transactions), or permit any
Subsidiary of the Borrower so to do, or liquidate or dissolve, except (i) the
merger or consolidation of any Subsidiary of the Borrower into or with the
Borrower, or (ii) the merger or consolidation of any two or more Subsidiaries of
the Borrower.
(b) Sell, transfer, master lease or dispose of any Real Property or, except in
the ordinary course of its business, any of its other Property, either directly
or indirectly, except that if at the time thereof and immediately after giving
effect thereto, no Default shall have occurred, (i) any Subsidiary of the
Borrower may sell, transfer, master lease or otherwise dispose of its assets to
the Borrower or to any other wholly owned Subsidiary, and (ii) the Borrower or
any Subsidiary of the Borrower may sell Property in an arm's length transaction
in the ordinary course of its business for the fair market value thereof, as
reasonably determined by the Borrower.
8.4.
Investments, Loans, Etc.

At any time, purchase or otherwise acquire, hold or invest in the Stock of, or
any other interest in, any Person, or make any loan or advance to, or enter into
any arrangement for the purpose of providing funds or credit to, or acquire any
Real Property or make any other investment, whether by way of capital
contribution, time deposit or otherwise, in or with any Person, or permit any
Subsidiary of the Borrower so to do (all of which are sometimes referred to
herein as "Investments") except the following (to the extent that maintaining
any thereof would not at any time violate the requirements of Section 856(c) of
the Code):
(a) demand deposits, certificates of deposit, bankers acceptances and domestic
and eurodollar time deposits with any Lender, or any other commercial bank,
trust company or national banking association incorporated under the laws of the
United States or any State thereof and having undivided capital, surplus and
undivided profits exceeding $250,000,000;
(b) short‑term direct obligations of the United States of America or agencies
thereof whose obligations are guaranteed by the United States of America;
(c) securities commonly known as "commercial paper" issued by a corporation
organized and existing under the laws of the United States or any State thereof
which at the time of purchase are rated by S&P or Moody's at not less than "A1"
or "P1," respectively;
(d) mortgage‑backed securities guaranteed by the Governmental National Mortgage
Association, the Federal National Mortgage Association or the Federal Home Loan
Mortgage Corporation and other mortgage‑backed bonds which at the time of
purchase are rated by S&P or Moody's at not less than "Aa" or "AA,"
respectively;
(e) shares of "money market funds" registered with the SEC under the Investment
Company Act of 1940 which maintain a level per‑share value, invest principally
in the investments described in one or more of the foregoing paragraphs (a)
through (e) and have total assets of in excess of $50,000,000;
(f) Investments in Real Property and loans secured by mortgages on Real Property
existing as of the Effective Date and, after the Effective Date, Investments in
Real Property and loans secured by mortgages on Real Property located in the
continental United States;
(g) Investments in DownREIT Partnerships;
(h) redemptions of preferred stock of the Borrower in accordance with the terms
thereof;
(i) redemptions for cash or common Stock of the Borrower of units of limited
partnership interests or limited liability company interests in a DownREIT
Partnership;
(j) repurchases of common stock of the Borrower in open market transactions;
(k) loans or advances to employees of the Borrower or employees of any
consolidated Subsidiaries of the Borrower (or any guaranties of such loans made
by the Borrower or its consolidated Subsidiaries if such loans are made by
Persons other than the Borrower or its consolidated Subsidiaries) in the total
aggregate amount of up to $2,000,000; or
(l) other Investments not referred to in any of (a) – (k) above which do not
exceed at any one time $1,000,000 in the aggregate.
provided that:  as at any fiscal quarter end of the Borrower, investments in
unimproved land (excluding, except as provided below, land that is either under
development or planned for development within 18 months from the date it was
acquired), stock holdings, investments in unconsolidated partnership and joint
ventures, mortgages and development and redevelopment shall not account for more
than 25% of Gross Asset Value as at such fiscal quarter end, and provided
further, within such 25% limit, the following sublimits shall apply:


(A)
assets owned by Unconsolidated Joint Ventures shall not account for more than
25% of Gross Asset Value as at such fiscal quarter end;

(B)
mortgages shall not account for more than 10% Gross Asset Value as at such
fiscal quarter end; and

(C)
construction in process (including land that is either under development or
planned for development within 18 months from the date it was acquired) shall
not account for more than 15% of Gross Asset Value as at such fiscal quarter
end.

In determining the foregoing limits and sublimits, any non-revenue generating
investment shall be valued at the lower of acquisition cost or market value.


8.5.
Business Changes.

Change in any material respect the nature of the business of the Borrower and
its Subsidiaries as a whole, as conducted on the Effective Date.
8.6.
Amendments to Organizational Documents.

Amend or otherwise modify its corporate charter or by-laws in any way (other
than in connection with the issuance or classification of preferred stock of the
Borrower) which would adversely affect the interests of the Administrative Agent
and the Lenders under any of the Loan Documents, or permit any Subsidiary of the
Borrower to amend its organizational documents in a manner which could have the
same result.
8.7.
Bankruptcy Proceedings.

Institute against the Administrative Agent or any Lender, or join any other
Person in instituting against the Administrative Agent or any Lender, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceeding under any federal or state bankruptcy or similar law, for one
year and a day after the payment or prepayment in full of the Indebtedness due
hereunder.
8.8.
Sale and Leaseback.

Enter into any arrangement with any Person providing for the leasing by the
Borrower of Property which has been or is to be sold or transferred by the
Borrower to such Person or to any other Person to whom funds have been or are to
be advanced by such Person on the security of such Property or its rental
obligations, or permit any Subsidiary of the Borrower so to do.
8.9.
Transactions with Affiliates.

Become a party to any transaction with an Affiliate unless the Borrower shall
have determined that the terms and conditions relating thereto are as favorable
to the Borrower as those which would be obtainable at the time in a comparable
arms-length transaction with a Person other than an Affiliate.
8.10.
Use of Proceeds Limitations

Permit the proceeds of the Loans or Letters of Credit to be used for (i)
Investments outside the United States of America, (ii) development of Real
Property, other than improvements to properties owned by the Borrower or any of
its Subsidiaries.
8.11.
Total Debt Leverage Ratio

As at any fiscal quarter end of the Borrower, permit Consolidated Total
Indebtedness at such time to be more than 60% of Gross Asset Value at such time.
8.12.
Unencumbered Asset Pool Value

As of any fiscal quarter end of the Borrower, permit Unsecured Indebtedness to
be more than 60% of the Eligible Real Estate Asset Value of all Unencumbered
Assets in the Unencumbered Asset Pool at such time.  For purposes of this
Section 8.12, Eligible Real Estate Assets shall include the Borrower's direct or
indirect ownership interest in Real Property which is not wholly owned by the
Borrower or a wholly owned Subsidiary of the Borrower (such being referred to as
"Partially Owned Real Estate Assets", provided that (i) such Partially Owned
Real Estate Assets are "controlled" by Borrower, (ii) each such Partially Owned
Real Estate Asset is otherwise an Eligible Real Estate Asset,  (iii) only the
percentage of Eligible Real Estate Asset Value equal to the percentage of the
Borrower's direct or indirect ownership interest in such Partially Owned Real
Estate Assets shall be included in the determination of the Eligible Real Estate
Asset Value of Unencumbered Assets in the Unencumbered Asset Pool, and (iv)
Partially Owned Real Estate Assets shall not constitute more than 15% of the
total Eligible Real Estate Asset Value of Unencumbered Assets in the
Unencumbered Asset Pool. As used herein, Borrower's "control" of a Subsidiary
includes the ability, in Borrower's sole discretion, to control the disposition
of such Subsidiary or the assets of such Subsidiary.


8.13.
Secured Debt Leverage Ratio

As at any fiscal quarter end of the Borrower, permit Secured Debt at such time
to be more than 40% of Gross Asset Value at such time.
8.14.
Fixed Charge Coverage Ratio.

Permit the Fixed Charge Coverage Ratio as at any fiscal quarter end of the
Borrower to be less than 1.5:1.0.
8.15.
Unsecured Debt Service Coverage Ratio.

As at any fiscal quarter end of the Borrower, permit the ratio of (i) total Net
Operating Income for the fiscal quarter of the Borrower then ending attributable
to all Unencumbered Assets to (ii) the portion of the Consolidated Interest
Expense for such fiscal quarter in respect of Unsecured Indebtedness to be less
than 2.0:1.0.
8.16.
Limitation on Unconsolidated Joint Ventures.

Permit the portion of Gross Asset Value attributable to the Borrower's pro-rata
share of the Eligible Real Estate Value of Eligible Real Estate Assets owned by
Subsidiaries that are not wholly owned by the Borrower and Unconsolidated Joint
Ventures to be more than 25% of total Gross Asset Value.
8.17.
Properties Comprising the Unencumbered Asset Pool.

At any time permit the number of Unencumbered Assets comprising the Unencumbered
Asset Pool to be fewer than 10.  For avoidance of doubt, at least 10 of the
Eligible Real Estate Assets in the Unencumbered Asset Pool must at all times be
wholly owned in fee simple by the Borrower or by a wholly owned Subsidiary of
the Borrower, or the Borrower or a wholly owned Subsidiary of the Borrower must
be the holder of the leasehold estate with respect to such Eligible Real Estate
Asset pursuant to an Eligible Ground Lease.
9.
DEFAULT

9.1.
Events of Default.

The following shall each constitute an "Event of Default" hereunder:
(a) The failure of the Borrower to pay any installment of principal on any Note
on the date when due and payable; or
(b) The failure of the Borrower to pay any installment of interest or any other
fees, expenses or other charges payable under any Loan Document within five
Business Days of the date when due and payable; or
(c) The use of the proceeds of any Loan in a manner inconsistent with or in
violation of Section 2.16; or
(d) The failure of the Borrower to observe or perform any covenant or agreement
contained in Section 7.2, 7.3, 7.10, or 8; or
(e) The failure to observe or perform any other term, covenant, or agreement
contained in any Loan Document and such failure shall have continued unremedied
for a period of 30 days after notice thereof from the Administrative Agent to
the Borrower; or
(f) Any representation or warranty of the Borrower or a Subsidiary Guarantor (or
of any officer of any thereof on behalf of the Borrower or a Subsidiary
Guarantor) made or deemed made in any Loan Document to which it is a party or in
any certificate, report, opinion (other than an opinion of counsel) or other
document delivered or to be delivered pursuant thereto, shall prove to have been
incorrect or misleading (whether because of misstatement or omission) in any
material respect when made or deemed made or so delivered; or
(g) (i)  Any obligation of the Borrower (other than its obligations under the
Notes) or any Subsidiary of the Borrower, whether as principal, guarantor,
surety or other obligor, for the payment of any Indebtedness shall become or
shall be declared to be due and payable prior to the expressed maturity thereof,
or shall not be paid when due or within any grace period for the payment
thereof, or (ii) any holder of the obligations evidencing such Indebtedness
shall at any time be entitled to require payment of such Indebtedness prior to
the stated maturity thereof by reason of (x) the occurrence of a default under
any of the documents evidencing or securing such obligations, (y) the failure of
the Borrower or such Subsidiary to perform any of its obligations or agreements
under such documents or (z) the occurrence of any other event or condition which
would permit the holder of such obligations to require such payment be made, and
the sum of all such Indebtedness which is the subject of clauses (i) and (ii)
inclusive exceeds $500,000 in the aggregate at any time; or
(h) The Borrower or any Subsidiary of the Borrower shall (i) suspend or
discontinue its business, (ii) make an assignment for the benefit of creditors,
(iii) generally not be paying its debts as such debts become due, (iv) admit in
writing its inability to pay its debts as they become due, (v) file a voluntary
petition in bankruptcy, (vi) become insolvent (however such insolvency shall be
evidenced), (vii) file any petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment of debt, liquidation or
dissolution or similar relief under any present or future statute, law or
regulation of any jurisdiction, (viii) petition or apply to any tribunal for any
receiver, custodian or trustee for any substantial part of its Property, (ix) be
the subject of any such proceeding filed against it which remains undismissed
for a period of 60 days, (x) file any answer admitting or not contesting the
material allegations of any such petition filed against it or any order,
judgment or decree approving such petition in any such proceeding, (xi) seek,
approve, consent to, or acquiesce in any such proceeding, or in the appointment
of any trustee, receiver, custodian, liquidator, or fiscal agent for it, or any
substantial part of its Property, or an order is entered appointing any such
trustee, receiver, custodian, liquidator or fiscal agent and such order remains
in effect for 60 days, or (xii) take any formal action for the purpose of
effecting any of the foregoing; or
(i) An order for relief is entered under the United States bankruptcy laws or
any other decree or order is entered by a court having jurisdiction (i)
adjudging the Borrower or any Subsidiary of the Borrower bankrupt or insolvent,
(ii) approving as properly filed a petition seeking reorganization, liquidation,
arrangement, adjustment or composition of or in respect of the Borrower or any
Subsidiary of the Borrower or under the United States bankruptcy laws or any
other applicable Federal or state law, (iii) appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator (or other similar official) of the
Borrower or any Subsidiary of the Borrower or of any substantial part of the
Property thereof, or (iv) ordering the winding up or liquidation of the affairs
of the Borrower or any Subsidiary of the Borrower, and any such decree or order
continues unstayed and in effect for a period of 60 days; or
(j) Judgments or decrees against the Borrower or any Subsidiary of the Borrower
aggregating in excess of $500,000 (to the extent not covered by independent
third-party insurance with carriers rated at least "A-" VIII or better by A.M.
Best Co., in Best's Rating Guide and as to which the insurer does not dispute
coverage) shall not be paid, stayed on appeal, discharged, bonded or dismissed
for a period of 30 days; or
(k) An event or condition specified in Section 7.2(d) shall occur or exist with
respect to any Plan or Multiemployer Plan and, as a result of such event or
condition, together with all other such events or conditions, the Borrower shall
be reasonably likely to incur a liability to a Plan, a Multiemployer Plan, the
PBGC, or any combination thereof which would constitute, in the reasonable
opinion of the Required Lenders, a Material Adverse Effect; or
(l) (i) Any Subsidiary Guarantor shall fail to comply in any material respect
with any covenant made by it in the Guaranty or if at any time any
representation or warranty made by any Subsidiary Guarantor in the Guaranty or
in any other document, statement or writing made to the Administrative Agent or
the Lenders shall prove to have been incorrect or misleading in any material
respect when made, or (ii) if a default by any Subsidiary Guarantor shall occur
under the Guaranty after the expiration of any applicable notice and grace
period; or (iii) if any Subsidiary Guarantor shall revoke or attempt to revoke,
contest, commence any action or raise any defense against its obligations under
the Guaranty; or
(m) There shall occur a Change of Control.
Upon the occurrence of an Event of Default or at any time thereafter during the
continuance thereof, (a) if such event is an Event of Default specified in
clause (h) or (i) above, the Commitments shall immediately and automatically
terminate and the Loans, all accrued and unpaid interest thereon, and all other
amounts owing under the Loan Documents shall immediately become due and payable,
and the Administrative Agent may, and upon the direction of the Required Lenders
shall, exercise any and all remedies and other rights provided in the Loan
Documents, and (b) if such event is any other Event of Default, any or all of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, and upon the direction of the Required
Lenders shall, by notice to the Borrower, declare the Commitments to be
terminated forthwith, whereupon the Commitments shall immediately terminate; and
(ii) with the consent of the Required Lenders, the Administrative Agent may, and
upon the direction of the Required Lenders shall, by notice of default to the
Borrower, declare the Loans, all accrued and unpaid interest thereon and all
other amounts owing under the Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable, and the
Administrative Agent may, and upon the direction of the Required Lenders shall,
exercise any and all remedies and other rights provided pursuant to the Loan
Documents.  Except as otherwise provided in this Section, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.  The
Borrower hereby further expressly waives and covenants not to assert any
appraisement, valuation, stay, extension, redemption or similar laws, now or at
any time hereafter in force which might delay, prevent or otherwise impede the
performance or enforcement of any Loan Document.
In the event that the Commitments shall have been terminated or the Notes shall
have been declared due and payable pursuant to the provisions of this Section,
any funds received by the Administrative Agent and the Lenders from or on behalf
of the Borrower shall be applied by the Administrative Agent and the Lenders in
liquidation of the Loans and the obligations of the Borrower under the Loan
Documents in the following manner and order: (i) first, to the payment of
interest on and then the principal portion of any Loans which the Administrative
Agent may have advanced on behalf of any Lender for which the Administrative
Agent has not then been reimbursed by such Lender or the Borrower; (ii) second,
to the payment of any fees or expenses due the Administrative Agent from the
Borrower; (iii) third, to reimburse the Administrative Agent and the Lenders for
any expenses (to the extent not paid pursuant to clause (ii)), due from the
Borrower pursuant to the provisions of Section 11.5; (iv) fourth, to the payment
of accrued Fees, and all other fees, expenses and amounts due under the Loan
Documents (other than principal and interest on the Notes); (v) fifth, to the
payment of interest due on the Notes; (vi) sixth, to the payment of principal
outstanding on the Notes; and (vii) seventh, to the payment of any other amounts
owing to the Administrative Agent, the Lead Arranger and the Lenders under any
Loan Document or other document or agreement entered into in connection with the
transactions contemplated thereby.
10.
THE AGENT

10.1.
Appointment.

Each Lender hereby irrevocably designates and appoints BNY Mellon as the
Administrative Agent of such Lender under the Loan Documents and each Lender
hereby irrevocably authorizes BNY Mellon, as the Administrative Agent for such
Lender, to take such action on its behalf under the provisions of the Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such other powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary elsewhere in any Loan Document,
the Administrative Agent shall not have any duties or responsibilities, except
those expressly set forth therein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into the Loan Documents or otherwise
exist against the Administrative Agent.
10.2.
Delegation of Duties.

The Administrative Agent may execute any of its duties under the Loan Documents
by or through agents or attorneys‑in‑fact and shall be entitled to rely upon the
advice of counsel concerning all matters pertaining to such duties.
10.3.
Exculpatory Provisions.

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys‑in‑fact or affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with the Loan Documents (except for its own gross negligence or
willful misconduct), or (ii) responsible in any manner to any of the Lenders for
any recitals, statements, representations or warranties made by the Borrower or
any officer thereof contained in the Loan Documents or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, the Loan Documents or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of any of the Loan Documents or for any failure of the Borrower or
any other Person to perform its obligations thereunder.  The Administrative
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, the Loan Documents, or to inspect the properties, books or
records of the Borrower.  The Administrative Agent shall not be under any
liability or responsibility whatsoever, as Administrative Agent, to the Borrower
or any other Person as a consequence of any failure or delay in performance, or
any breach, by any Lender of any of its obligations under any of the Loan
Documents.
10.4.
Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, resolution, notice, consent, certificate,
affidavit, opinion, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation reasonably believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may treat each Lender, or the Person designated in the last
notice filed with it under this Section, as the holder of all of the interests
of such Lender in its Loans and in its Note until written notice of transfer,
signed by such Lender (or the Person designated in the last notice filed with
the Administrative Agent) and by the Person designated in such written notice of
transfer, in form and substance satisfactory to the Administrative Agent, shall
have been filed with the Administrative Agent.  The Administrative Agent shall
not be under any duty to examine or pass upon the validity, effectiveness or
genuineness of the Loan Documents or any instrument, document or communication
furnished pursuant thereto or in connection therewith, and the Administrative
Agent shall be entitled to assume that the same are valid, effective and
genuine, have been signed or sent by the proper parties and are what they
purport to be.  The Administrative Agent shall be fully justified in failing or
refusing to take any action under the Loan Documents unless it shall first
receive such advice or concurrence of the Required Lenders or, if required
hereby, all Lenders, as it deems appropriate.  The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, under the
Loan Documents in accordance with a request or direction of the Required Lenders
or, if required hereby, all Lenders, and such request or direction and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Notes.
10.5.
Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default unless the Administrative Agent has received written
notice thereof from a Lender or the Borrower.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall
promptly give notice thereof to the Lenders.  The Administrative Agent shall
take such action with respect to such Default as shall be reasonably directed by
the Required Lenders or, if required hereby, all Lenders, provided, however,
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default as
it shall deem to be in the best interests of the Lenders.
10.6.
Non‑Reliance on Administrative Agent and Other Lenders.

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in‑fact or affiliates
has made any representations or warranties to it and that no act by the
Administrative Agent hereafter, including any review of the affairs of the
Borrower, shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own evaluation of and
investigation into the business, operations, Property, financial and other
condition and creditworthiness of the Borrower and made its own decision to
enter into this Agreement.  Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, evaluations and decisions
in taking or not taking action under any Loan Document, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, Property, financial and other condition and creditworthiness of the
Borrower.  Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
Property, financial and other condition or creditworthiness of the Borrower
which may come into the possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys‑in‑fact or affiliates.
10.7.
Indemnification.

Each Lender agrees to indemnify and reimburse the Administrative Agent in its
capacity as such (to the extent not promptly reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), pro rata according to
its Commitment Amount, from and against any and all liabilities, obligations,
claims, losses, damages, penalties, actions, judgments, suits, costs, expenses
or disbursements of any kind whatsoever including, without limitation, any
amounts paid to the Lenders (through the Administrative Agent) by the Borrower
pursuant to the terms of the Loan Documents, that are subsequently rescinded or
avoided, or must otherwise be restored or returned) which may at any time
(including, without limitation, at any time following the payment of the Notes)
be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of the Loan Documents or any other documents
contemplated by or referred to therein or the transactions contemplated thereby
or any action taken or omitted to be taken by the Administrative Agent under or
in connection with any of the foregoing; provided, however, that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements to the extent resulting solely from the gross negligence or
willful misconduct of the Administrative Agent.  The agreements in this Section
shall survive the payment of all amounts payable under the Loan Documents.
10.8.
Administrative Agent in Its Individual Capacity.

BNY Mellon and its affiliates may make loans to, accept deposits from, issue
letters of credit for the account of, and generally engage in any kind of
business with, the Borrower as though BNY Mellon were not Administrative Agent
hereunder.  With respect to the Commitment made or renewed by BNY Mellon and the
Note issued to BNY Mellon, BNY Mellon shall have the same rights and powers
under the Loan Documents as any Lender and may exercise the same as though it
were not the Administrative Agent, and the terms "Lender" and "Lenders" shall in
each case include BNY Mellon.
10.9.
Successor Administrative Agent.

(a) If at any time the Administrative Agent deems it advisable, in its sole
discretion, it may submit to each of the Lenders a written notice of its
resignation as Administrative Agent under the Loan Documents, such resignation
to be effective upon the earlier of the written acceptance of the duties of the
Administrative Agent under the Loan Documents by a successor Administrative
Agent and the 30th day after the date of such notice.  Upon any such
resignation, the Required Lenders shall have the right to appoint from among the
Lenders a successor Administrative Agent.  If no successor Administrative Agent
shall have been so appointed by the Required Lenders and accepted such
appointment in writing within 30 days after the retiring Administrative Agent's
giving of notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, which successor
Administrative Agent shall be a commercial bank organized under the laws of the
United States of America or any State thereof and having a combined capital,
surplus, and undivided profits of at least $100,000,000.
(b) If (i) the Administrative Agent shall be grossly negligent in the
performance of its material duties and obligations under this Agreement or
engage in willful misconduct concerning any such material duties and
obligations, or (ii) a receiver of the Administrative Agent or its property
shall be appointed by any court or governmental agency having jurisdiction over
the Administrative Agent, then, in either such case, the Required Lenders may by
written notice to the Administrative Agent, remove the Administrative Agent as
Administrative Agent hereunder, said removal to be effective as of the date set
forth in such notice.  The Lenders agree that prior to exercising any of their
rights under this subsection (b), arrangements shall be made in accordance with
this subsection (b) for the appointment of a successor agent to act as
Administrative Agent under this Agreement from the date of such removal.  Any
such successor Administrative Agent shall be appointed as follows: either (i)
from among the Lenders, with the consent of the Borrower, which consent shall
not be unreasonably withheld, or (ii) if no successor Administrative Agent shall
have been appointed from among the Lenders, then the Required Lenders may, on
behalf of the Lenders, upon prior consultation with the Borrower, appoint a
successor Administrative Agent, which successor Administrative Agent shall be a
commercial bank organized under the laws of the United States of America or any
State thereof and having a combined capital, surplus, and undivided profits of
at least $100,000,000.
(c) If at any time the Administrative Agent (or any of its Affiliates), as a
Lender, shall cease to have a Commitment Amount (meaning that such Commitment
Amount is zero), and there does not exist at such time any Default, (i) the
Borrower, by written notice to the Administrative Agent, or (ii) the Required
Lenders, by written notice to the Administrative Agent and the Borrower, may
remove the Administrative Agent as Administrative Agent hereunder, said removal
to be effective upon the earlier of the written acceptance of the duties of the
Administrative Agent under the Loan Documents by a successor Administrative
Agent.  The Borrower and the Lenders agree that prior to exercising any of their
rights under this subsection (b), arrangements shall be made in accordance with
this subsection (c) for the appointment of a successor agent to act as
Administrative Agent under this Agreement from the date of such removal.  Any
such successor Administrative Agent shall be appointed as follows: either (i)
from among the Lenders, with the consent of the Borrower, which consent shall
not be unreasonably withheld, or (ii) if no successor Administrative Agent shall
have been appointed from among the Lenders, then the Required Lenders may, on
behalf of the Lenders, upon prior consultation with the Borrower, appoint a
successor Administrative Agent, which successor Administrative Agent shall be a
commercial bank organized under the laws of the United States of America or any
State thereof and having a combined capital, surplus, and undivided profits of
at least $100,000,000.
(d) Upon the acceptance of any appointment as Administrative Agent hereunder by
a successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring or removed
Administrative Agent's rights, powers, privileges and duties as Administrative
Agent under the Loan Documents shall be terminated.  The Borrower and the
Lenders shall execute such documents as shall be necessary to effect such
appointment.  After any retiring or removed Administrative Agent's resignation
as Administrative Agent, the provisions of the Loan Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents.  If at any time there shall not
be a duly appointed and acting Administrative Agent, the Borrower agrees to make
each payment due under the Loan Documents directly to the Lenders entitled
thereto during such time.
10.10.
Defaulting Lender.

(a) Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)
Waivers and Amendments.  Such Defaulting Lender's right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of Required Lenders.

(ii)
Defaulting Lender Waterfall. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article 9 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 11.9 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder; third,
to cash collateralize the Fronting Exposure of the Issuing Bank and the
Swingline Lender pursuant to Section 10.10(c); fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender's potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the Issuing
Bank's future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 10.10(c); sixth, to the payment of any amounts owing to the
Lenders, the Issuing Bank or the Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Issuing Bank or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender's breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Article 6 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in LC Exposure and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments without giving effect to Section 10.10(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 10.10(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)
Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).
(B) Each Defaulting Lender shall be entitled to receive LC Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Commitment Percentage of the stated amount of Letters of Credit for which it
has provided cash collateral pursuant to Section 10.10(c).
(C) With respect to any LC Fee not required to be paid to any Defaulting Lender
pursuant to clause (B) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender's participation in LC Exposure or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the Issuing Bank and the Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to the Issuing Bank's or the Swingline Lender's
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.
(iv)
Reallocation of Participations to Reduce Fronting Exposure.  All or any part of
such Defaulting Lender's participation in LC Exposure and obligation to
re-finance Swingline Loans shall be reallocated among the Non-Defaulting Lenders
in accordance with their respective Commitment Percentages (calculated without
regard to such Defaulting Lender's Commitment) but only to the extent that (x)
the conditions set forth in Article 5 and 6 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Facility Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender's Commitment Amount. 
No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender's increased exposure following such
reallocation.

(v)
Cash Collateral, Repayment of Swingline Loans.  If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender's Fronting Exposure and (y) second, cash collateralize the Issuing Bank's
Fronting Exposure in accordance with the procedures set forth in Section
10.10(c).

(b) Defaulting Lender Cure.  If the Borrower, the Administrative Agent and the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and unfunded
re-financing of Swingline Loans to be held pro rata by the Lenders in accordance
with the Commitments of the Lenders (without giving effect to Section
10.10(a)(iv), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender's having been a Defaulting Lender.
(c) Cash Collateral.  At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of the Administrative
Agent or the Issuing Bank (with a copy to the Administrative Agent) the Borrower
shall deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure with respect to such Defaulting Lender (determined after
giving effect to Section 10.10(a)(v). The Borrower, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank, and agrees to
maintain, a first priority security interest in all such cash collateral as
security for the Defaulting Lenders' obligation to fund participations in
respect of its LC Exposure, to be applied pursuant to Section 10.10(d).  If at
any time the Administrative Agent determines that cash collateral is subject to
any right or claim of any Person other than the Administrative Agent and the
Issuing Bank as herein provided, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional cash
collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any cash collateral provided by the Defaulting Lender).
(d) Application.  Notwithstanding anything to the contrary contained in this
Agreement, cash collateral provided in respect of LC Exposure shall be applied
to the satisfaction of the Defaulting Lender's obligation to fund participations
in respect of LC Exposure (including, as to cash collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the cash
collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.
(e) Termination of Requirement.  Cash collateral (or the appropriate portion
thereof) provided for the LC Exposure of a Defaulting Lender shall no longer be
required to be held as cash collateral pursuant to this Section at such time as
a Defaulting Lender ceases to be a Defaulting Lender and provided further that
to the extent that such cash collateral was provided by the Borrower pursuant to
Section 2.8(i), such cash collateral shall remain subject to the security
interest granted pursuant to this Agreement.
10.11.
Release of Subsidiary Guarantors.

The Administrative Agent shall, on behalf of the Lenders, and upon the written
request of the Borrower to the Administrative Agent (with a copy to each
Lender), agree to release a Subsidiary Guarantor from its obligations under a
Guaranty if such Subsidiary Guarantor shall no longer own an Unencumbered Asset
or if such Unencumbered Asset of such Subsidiary Guarantor shall cease to be an
Unencumbered Asset, provided that the Administrative Agent shall not be required
to provide such release if (i) at the time of the request therefor a Default
shall exist or any Lender shall assert that a Default exists, or (ii) a Default
would exist by reason of such release of the Guaranty with respect to such
Subsidiary Guarantor or such Unencumbered Asset ceasing to be an Unencumbered
Asset.
11.
OTHER PROVISIONS.

11.1.
Amendments and Waivers.

With the written consent of the Required Lenders, the Administrative Agent and
the Borrower may, from time to time, enter into written amendments, supplements
or modifications of the Loan Documents and, with the consent of the Required
Lenders, the Administrative Agent on behalf of the Lenders may execute and
deliver to any such parties a written instrument waiving or a consent to a
departure from, on such terms and conditions as the Administrative Agent or the
Required Lenders may specify in such instrument, any of the requirements of the
Loan Documents or any Default and its consequences; provided, however, that no
such amendment, supplement, modification, waiver or consent shall, without the
consent of all of the Lenders (including any such Lender that is a Defaulting
Lender):  (i) change the Commitment of any Lender or the Total Commitment
Amount, except as contemplated by Section 2.19, (ii) extend the Revolving Credit
Termination Date, except as contemplated by Section 2.20; (iii) waive an Event
of Default specified in clauses (a) or (b) of Section 9.1, decrease the rate of
interest (other than a reduction or waiver of post-default rate interest for
which the vote of the Required Lenders only is required) or Fees payable to the
Lenders, or extend the time for any payment of interest or Fees, or extend the
date of payment of, or change or forgive the principal amount of, any Loan, or
change the requirement that payments and prepayments of principal of, and
payments of interest on, the Notes, be made pro rata to the Lenders on the basis
of the outstanding principal amount of the Loans, (iv) release any Subsidiary
Guarantor from its obligations under the Guaranty except as contemplated by
Section 10.11, (v) amend the definition of "Required Lenders", (vi) amend any
provision of this Agreement or any Loan Document pertaining to the consent of
the Lenders which provision by its terms requires the consent of all Lenders,
(vii) amend the definitions of "Applicable Margin" or "Applicable Commitment Fee
Percentage," or (viii) change the provisions of Section 2.10, 2.11, 2.12, 2.13,
2.14, 2.15, 2.17, 3.1, 8.11, 8.12, 8.13, 8.14, 8.15, 8.16, 11.1, 11.5 or 11.11;
and provided further that (A) no change of Section 2.7 may be effected without
the consent of the Swingline Lender, and (B) no change of Section 2.8 or 3.1(c)
may be effected without the consent of the Issuing Bank; and provided further
that no such amendment, supplement, modification, waiver or consent shall amend,
modify, waive or consent to a departure from any provision of Section 10 or
otherwise change any of the rights or obligations of the Administrative Agent
under the Loan Documents without the written consent of the Administrative
Agent.  The Administrative Agent shall cause a copy of each written request for
such an amendment, supplement or modification delivered by the Borrower to it to
be delivered to each Lender.  Any such amendment, supplement, modification,
waiver or consent shall apply equally to each of the Lenders and shall be
binding upon the parties to the applicable agreement, the Lenders, the
Administrative Agent and all future holders of the Notes.  In the case of any
waiver, the parties to the applicable agreement, the Lenders and the
Administrative Agent shall be restored to their former position and rights under
the Loan Documents, and any Default waived shall not extend to any subsequent or
other Default, or impair any right consequent thereon.
11.2.
Notices.

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when delivered by hand, or if
sent by certified mail (return receipt requested), when the return receipt is
signed on behalf of the party to whom such notice is given, or in the case of
telecopier notice, when sent, or if sent by overnight nationwide commercial
courier, the Business Day following the date such notice is deposited with said
courier, and in any case addressed as follows in the case of the Borrower or the
Administrative Agent, and at the Domestic Lending Office in the case of each
Lender, or to such other addresses as to which the Administrative Agent may be
hereafter notified by the respective parties hereto or any future holders of the
Notes:
The Borrower:
Urstadt Biddle Properties Inc.
321 Railroad Avenue
Greenwich, Connecticut 06830
Attention: John T. Hayes
Senior Vice President & Chief Financial Officer
Telephone :(203) 863-8213
Telecopy: (203) 861-6755
with a copy to:
Urstadt Biddle Properties Inc.
321 Railroad Avenue
Greenwich, Connecticut 06830
Attention:Willing Biddle
President & CEO
Telephone:(203) 863-8213, x8200
Telecopy:(203) 861-6755
The Administrative Agent:
The Bank of New York Mellon
225 Liberty
22nd Floor
New York, New York 10286
Attention:Carol Murray
Managing Director
Telephone:(212) 635-7255
Telecopy:(212) 809-9526
with a copy to:
The Bank of New York Mellon
6023 Airport Road
Oriskany, NY 13424
Attention: Theresa Marino
Administrator
Telephone:(315) 765-4145
Telecopy:(315) 765-4533
with a copy to:
Emmet, Marvin & Martin, LLP
120 Broadway
New York, New York 10271
Attention: Julian A. McQuiston, Esq.
Telephone:(212) 238-3024
Telecopy:(212) 238-3100
11.3.
No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising any right, remedy, power or
privilege under any Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege under
any Loan Document preclude any other or further exercise thereof or the exercise
of any other right, remedy, power or privilege.  The rights, remedies, powers
and privileges under the Loan Documents are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
11.4.
Survival of Representations and Warranties.

All representations and warranties made under the Loan Documents and in any
document, certificate or statement delivered pursuant hereto or in connection
therewith shall survive the execution and delivery of the Loan Documents.  After
the termination of this Agreement in accordance with its terms, without any
extension thereof, the payment in full of all obligations of the Borrower under
the Loan Documents and the expiration of any obligations of the Borrower
hereunder which survive the termination of this Agreement, the Borrower shall
have no liability to the Lenders under such representations and warranties,
except that the foregoing shall not apply with respect to any claim, action or
proceeding made or brought under any such representations or warranties prior to
such termination or payment.
11.5.
Payment of Expenses and Taxes.

The Borrower agrees, promptly upon presentation of a statement or invoice
therefor, and whether any Loan or Swingline Loan is made or any Letter of Credit
is issued, (i) to pay or reimburse the Administrative Agent for all of its
out‑of‑pocket costs and expenses reasonably incurred in connection with the
development, preparation, negotiation and execution of the Loan Documents, the
syndication of the loan transaction evidenced by this Agreement (whether or not
such syndication is completed) and any amendment, supplement or modification
hereto (whether or not executed), any documents prepared in connection therewith
and the consummation of the transactions contemplated thereby, including,
without limitation, the reasonable fees and disbursements of Special Counsel,
(ii) to pay or reimburse each Credit Party for all of its respective costs and
expenses (including without limitation, the reasonable fees and disbursements of
a single counsel unless (and to the extent) conflicts of interests require the
use of more than one counsel) incurred in connection with (x) any Default and
any enforcement or collection proceedings resulting therefrom (including,
without limitation, any costs incurred after the entry of judgment in an attempt
to collect money due in the judgment) or in connection with the negotiation of
any restructuring or "work-out" (whether consummated or not) of the obligations
of the Borrower under any of the Loan Documents and (y) the enforcement of this
Section, (iii) to pay, and indemnify and hold harmless each Credit Party from
and against, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
similar taxes, if any, which may be payable or determined to be payable in
connection with the execution and delivery of, or consummation of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, the Loan Documents and any such
other documents, and (iv) to pay, and indemnify and hold harmless each Credit
Party and each of their respective officers, directors, employees, affiliates,
agents, controlling persons and attorneys (as used in this Section, each an
"Indemnified Person") from and against, any and all other liabilities,
obligations, claims, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including,
without limitation, reasonable counsel fees and disbursements) with respect to
any claim, investigation or proceeding from any third party relating to this
Agreement or the other Loan Documents, including the enforcement and performance
of the Loan Documents and the use of the proceeds of the Loans (all the
foregoing, collectively, the "indemnified liabilities"), whether or not any such
indemnified person is a party to this Agreement or the other Loan Documents, and
to reimburse each indemnified person for all legal and other expenses incurred
in connection with investigating or defending any indemnified liabilities, and,
if and to the extent that the foregoing indemnity may be unenforceable for any
reason, the Borrower agrees to make the maximum payment permitted or not
prohibited under applicable law; provided, however, that the Borrower shall have
no obligation hereunder to pay indemnified liabilities to any Credit Party
arising from (A) the gross negligence or willful misconduct of such Credit Party
or (B) disputes solely between the Credit Parties and which are not related to
any act or failure to act on the part of the Borrower or the failure of the
Borrower to perform any of its obligations under this Agreement or the other
Loan Documents.  The obligations of the Borrower under this Section shall
survive the termination of this Agreement and the Commitments and the payment of
the Notes and all other amounts payable under the Loan Documents.
11.6.
Lending Offices.

Each Lender shall have the right at any time and from time to time to transfer
its Loans to a different office, provided that such Lender shall promptly notify
the Administrative Agent and the Borrower of any such change of office.  Such
office shall thereupon become such Lender's Domestic Lending Office or
Eurodollar Lending Office, as the case may be.
11.7.
Successors and Assigns.

(a) The Loan Documents shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Issuing Bank, the Administrative Agent, all future
holders of the Notes and their respective successors and assigns, except that
the Borrower may not assign, delegate or transfer any of its rights or
obligations under the Loan Documents without the prior written consent of the
Administrative Agent and all of the Lenders.
(b) Each Lender shall have the right at any time, upon written notice to the
Administrative Agent of its intent to do so, to sell, assign, transfer or
negotiate all or any part of such Lender's rights and/or obligations under the
Loan Documents to one or more of its Affiliates, to one or more of the other
Lenders (or to Affiliates of such other Lenders) or, with the prior written
consent of the Borrower, the Administrative Agent, the Swingline Lender and the
Issuing Bank (which consent, from each of them, shall not be unreasonably
withheld or delayed and shall not be required from the Borrower upon the
occurrence and during the continuance of an Event of Default), to sell, assign,
transfer or negotiate all or any part of such Lender's rights and obligations
under the Loan Documents to any other bank, insurance company, pension fund,
mutual fund or other financial institution (other than the Borrower or any
Affiliate or Subsidiary of the Borrower), which in any event, has GAAP assets in
an amount equal to no less than $5,000,000,000, provided that (i) any such sale,
assignment, transfer or negotiation shall, if less than all of such Lender's
rights and obligations under the Loan Documents, be in a minimum amount of
$5,000,000, unless otherwise consented to by the Administrative Agent, and (ii)
there shall be paid to the Administrative Agent by the assigning Lender a fee
(the "Assignment Fee") of $3,500 ($5,000 in the case of a Defaulting Lender) in
connection with each such sale, assignment, transfer or negotiation.  For each
assignment, the parties to such assignment shall execute and deliver to the
Administrative Agent for its acceptance and recording an Assignment and
Assumption Agreement.  With respect to any proposed sale, assignment, transfer
or negotiation of all or any part of a Lender's rights and/or obligations under
the Loan Documents for which the prior written consent of the Borrower is
required, if the Borrower does not provide written notice of its objection
thereto to such Lender and the Administrative Agent within ten (10) Business
Days after a notice requesting such consent is given to the Borrower in
accordance with Section 11.2, then the Borrower shall be deemed to have given
its consent thereto.  consent to such assignment Subject to acceptance and
recording thereof by the Administrative Agent pursuant to paragraph (c) of this
Section, upon such execution, delivery, acceptance and recording by the
Administrative Agent, from and after the effective date specified in such
Assignment and Assumption Agreement, the assignee thereunder shall be a party
hereto and, to the extent provided in such Assignment and Assumption Agreement,
the assignor Lender thereunder shall be released from its obligations under the
Loan Documents.  The Borrower agrees upon written request of the Administrative
Agent and at the Borrower's expense to execute and deliver (1) to such assignee,
a Note, dated the effective date of such Assignment and Assumption Agreement, in
a principal amount equal to the Loans assigned to, and Commitment assumed by,
such assignee and (2) to such assignor Lender, a Note, dated the effective date
of such Assignment and Assumption Agreement, in a principal amount equal to the
balance of such assignor Lender's Loans and Commitment, if any, and each
assignor Lender shall cancel and return to the Borrower its existing Note. Upon
any such sale, assignment or other transfer, the Commitment Amounts set forth in
Exhibit C shall be adjusted accordingly by the Administrative Agent and a new
Exhibit C shall be distributed by the Administrative Agent to the Borrower and
each Lender.
(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York City a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the "Register").  The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(d) Each Lender may grant participations in all or any part of its Loans, its
Note and its Commitment to one or more banks, insurance companies, financial
institutions, pension funds or mutual funds (other than the Borrower or any
Affiliate or Subsidiary of the Borrower), provided that (i) such Lender's
obligations under the Loan Documents shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties to the Loan Documents for
the performance of such obligations, (iii) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under the Loan
Documents, (iv) no sub-participations shall be permitted and (v) the voting
rights of any holder of any participation shall be limited to decisions that
only do any of the following: (A) subject the participant to any additional
obligation, (B) reduce the principal of, or interest on, the Notes or any fees
or other amounts payable hereunder, and (C) postpone any date fixed for the
payment of principal of, or interest on, the Notes or any fees or other amounts
payable hereunder.  The Borrower acknowledges and agrees that any such
participant shall for purposes of Sections 2.12, 2.13, 2.14, 2.15, and 2.17 be
deemed to be a "Lender"; provided, however, the Borrower shall not, at any time,
be obligated to pay any participant in any interest of any Lender hereunder any
sum in excess of the sum which the Borrower would have been obligated to pay to
such Lender in respect of such interest had such Lender not sold such
participation.  Each Lender that sells a participation agrees, at the Borrower's
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.21 with respect to any Participant.  Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant's interest in the Loans or other obligations under
the Loan Documents (the "Participant Register"); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e) If (i) any assignment made pursuant to paragraph (b) above or (ii) any
participation granted pursuant to paragraph (d) above, shall be made to any
Person that is organized under the laws of any jurisdiction other than the
United States of America or any State thereof, such Person shall furnish such
certificates, documents or other evidence to the Borrower and the Administrative
Agent, in the case of clause (i) and to the Borrower and the Lender which sold
such participation in the case of clause (ii), as shall be required by Section
2.11(b) to evidence such Person's exemption from U.S. withholding taxes with
respect to any payments under or pursuant to the Loan Documents because such
Person is eligible for the benefits of a tax treaty which provides for a 0% rate
of tax on any payments under the Loan Documents or because any such payments to
such Person are effectively connected with the conduct by such Person of a trade
or business in the United States.
(f) No Lender shall, as between and among the Borrower, the Administrative Agent
and such Lender, be relieved of any of its obligations under the Loan Documents
as a result of any sale, assignment, transfer or negotiation of, or granting of
participations in, all or any part of its Loans, its Commitment or its Note,
except that a Lender shall be relieved of its obligations to the extent of any
such sale, assignment, transfer, or negotiation of all or any part of its Loans,
its Commitment or its Note pursuant to paragraph (b) above.
(g) Notwithstanding anything to the contrary contained in this Section, any
Lender may at any time or from time to time assign all or any portion of its
rights under the Loan Documents to a Federal Reserve Bank, provided that any
such assignment shall not release such assignor from its obligations thereunder.
11.8.
Counterparts.

Each Loan Document (other than the Notes) may be executed by one or more of the
parties thereto on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
document.  It shall not be necessary in making proof of any Loan Document to
produce or account for more than one counterpart signed by the party to be
charged.  A telecopied counterpart of any Loan Document or to any document
evidencing, and of any amendment, modification, consent or waiver to or of any
Loan Document, shall be deemed to be an originally executed counterpart.  A set
of the copies of the Loan Documents signed by all the parties thereto shall be
deposited with each of the Borrower and the Administrative Agent.  Any party to
a Loan Document may rely upon the signatures of any other party thereto which
are transmitted by telecopier or other electronic means to the same extent as if
originally signed.
11.9.
Adjustments; Set-off.

(a) If any Lender (a "Benefited Lender") shall at any time receive any payment
of all or any part of its Loans or participations in LC Disbursements or
interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 9.1(h) or (i), or otherwise) in a greater
proportion than any such payment to and collateral received by any other Lender
in respect of such other Lender's Loans or participations in LC Disbursements,
or interest thereon, such Benefited Lender shall purchase for cash from each of
the other Lenders (other than a Defaulting Lender) such portion of each such
other Lender's Loans and participations in LC Disbursements, and shall provide
each of such other Lenders with the benefits of any such collateral, or the
proceeds thereof, as shall be necessary to cause such Benefited Lender to share
the excess payment or benefits of such collateral or proceeds ratably with each
of the Lenders (other than a Defaulting Lender), provided, however, that if all
or any portion of such excess payment or benefits is thereafter recovered from
such Benefited Lender, such purchase shall be rescinded, and the purchase price
and benefits returned, to the extent of such recovery, but without interest,
unless the Benefited Lender is required to pay interest on such recovery to the
person recovering the same, in which case with interest thereon, computed at the
same rate, and on the same basis, as the interest that the Benefited Lender is
required to pay.  The Borrower agrees that each Lender so purchasing a portion
of another Lender's Loans or participations in LC Disbursements may exercise all
rights of payment (including, without limitation, rights of set-off, to the
extent not prohibited by law) with respect to such portion as fully as if such
Lender were the direct holder of such portion.
(b) In addition to any rights and remedies of the Lenders provided by law, upon
the occurrence and during the continuance of an Event of Default, each Lender
(other than a Defaulting Lender) shall have the right, without prior notice to
the Borrower, any such notice being expressly waived by the Borrower to the
extent not prohibited by applicable law, to set off and apply against any
indebtedness, whether matured or unmatured, of the Borrower to such Lender, any
amount owing from such Lender to the Borrower, at, or at any time after, the
happening of any of the above‑mentioned events.  To the extent not prohibited by
applicable law, the aforesaid right of set-off may be exercised by such Lender
against the Borrower or against any trustee in bankruptcy, custodian, debtor in
possession, assignee for the benefit of creditors, receiver, or execution,
judgment or attachment creditor of the Borrower, or against anyone else claiming
through or against the Borrower or such trustee in bankruptcy, custodian, debtor
in possession, assignee for the benefit of creditors, receivers, or execution,
judgment or attachment creditor, notwithstanding the fact that such right of
set-off shall not have been exercised by such Lender prior to the making, filing
or issuance, or service upon such Lender of, or of notice of, any such petition,
assignment for the benefit of creditors, appointment or application for the
appointment of a receiver, or issuance of execution, subpoena, order or
warrant.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.
11.10.
Lenders' Representations.

Each Lender represents to the Administrative Agent that, in acquiring its Note,
it is acquiring the same for its own account for the purpose of investment and
not with a view to selling the same in connection with any distribution thereof,
provided that the disposition of each Lender's own Property shall at all times
be and remain within its control.
11.11.
Indemnity.

The Borrower agrees to indemnify and hold harmless each Credit Party and its
affiliates, directors, officers, employees, affiliates, agents, controlling
persons and attorneys (each an "Indemnified Person") from and against any loss,
cost, liability, damage or expense (including the reasonable fees and
disbursements of counsel of such Indemnified Person, including all local counsel
hired by any such counsel) incurred by such Indemnified Person in investigating,
preparing for, defending against, or providing evidence, producing documents or
taking any other action in respect of, any commenced or threatened litigation,
administrative proceeding or investigation under any federal securities or tax
laws or any other statute of any jurisdiction, or any regulation, or at common
law or otherwise, which is alleged to arise out of or is based upon:  (i) any
untrue statement of any material fact by the Borrower in any document or
schedule executed or filed with any Governmental Authority by or on behalf of
the Borrower; (ii) any omission to state any material fact required to be stated
in such document or schedule, or necessary to make the statements made therein,
in light of the circumstances under which made, not misleading; or (iii) any
acts, practices or omissions of the Borrower or its agents relating to the use
of the proceeds of any or all borrowings made by the Borrower which are alleged
to be in violation of Section 2.15, or in violation of any federal securities or
tax laws or of any other statute, regulation or other law of any jurisdiction
applicable thereto, whether or not such Indemnified Person is a party thereto. 
The indemnity set forth herein shall be in addition to any other obligations,
liabilities or other indemnifications of the Borrower to each Indemnified Person
under the Loan Documents or at common law or otherwise, and shall survive any
termination of the Loan Documents, the expiration of the Commitments and the
payment of all indebtedness of the Borrower under the Loan Documents, provided
that the Borrower shall have no obligation under this Section to an Indemnified
Person with respect to any of the foregoing to the extent found in a final
judgment of a court having jurisdiction to have resulted primarily out of the
gross negligence or willful misconduct of such Indemnified Person or arising
solely from claims between one such Indemnified Person and another such
Indemnified Person.
11.12.
Governing Law.

The Loan Documents and the rights and obligations of the parties thereunder
shall be governed by, and construed and interpreted in accordance with, the
internal laws of the State of New York, without regard to principles of conflict
of laws.
11.13.
Headings Descriptive.

Section headings have been inserted in the Loan Documents for convenience only
and shall not be construed to be a part thereof.
11.14.
Severability.

Every provision of the Loan Documents is intended to be severable, and if any
term or provision thereof shall be invalid, illegal or unenforceable for any
reason, the validity, legality and enforceability of the remaining provisions
thereof shall not be affected or impaired thereby, and any invalidity,
illegality or unenforceability in any jurisdiction shall not affect the
validity, legality or enforceability of any such term or provision in any other
jurisdiction.
11.15.
Integration.

All exhibits to a Loan Document shall be deemed to be a part thereof.  The Loan
Documents embody the entire agreement and understanding among the Borrower, the
Administrative Agent and the Lenders with respect to the subject matter thereof
and supersede all prior agreements and understandings among the Borrower, the
Administrative Agent and the Lenders with respect to the subject matter thereof.
11.16.
Consent to Jurisdiction.

The Borrower hereby irrevocably submits to the jurisdiction of any New York
State or Federal court sitting in the City of New York over any suit, action or
proceeding arising out of or relating to the Loan Documents.  The Borrower
hereby irrevocably waives, to the fullest extent permitted or not prohibited by
law, any objection which it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding brought in such a court and any claim
that any such suit, action or proceeding brought in such a court has been
brought in an inconvenient forum.
11.17.
Service of Process.

The Borrower hereby agrees that process may be served against it in any suit,
action or proceeding referred to in Section 11.16 by sending the same by first
class mail, return receipt requested or by overnight courier service, to the
address of the Borrower set forth in Section 11.2 or in the applicable Loan
Document executed by the Borrower.  The Borrower hereby agrees that any such
service (i) shall be deemed in every respect effective service of process upon
it in any such suit, action, or proceeding, and (ii) shall to the fullest extent
enforceable by law, be taken and held to be valid personal service upon and
personal delivery to it.
11.18.
No Limitation on Service or Suit.

Nothing in the Loan Documents or any modification, waiver, consent or amendment
thereto shall affect the right of the Administrative Agent or any Lender to
serve process in any manner permitted by law or limit the right of the
Administrative Agent or any Lender to bring proceedings against the Borrower in
the courts of any jurisdiction or jurisdictions in which the Borrower may be
served.
11.19.
WAIVER OF TRIAL BY JURY.

THE ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH
THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREIN.  FURTHER, THE
BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF THE ADMINISTRATIVE
AGENT, THE LENDERS, OR COUNSEL TO THE ADMINISTRATIVE AGENT OR THE LENDERS, HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE ADMINISTRATIVE AGENT OR THE
LENDERS WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER
OF RIGHT TO JURY TRIAL PROVISION.  THE BORROWER ACKNOWLEDGES THAT THE
ADMINISTRATIVE AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, INTER ALIA, THE PROVISIONS OF THIS SECTION.
11.20.
Confidentiality.

(a) Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of Confidential Information (as defined below) received by it
from time to time, except that Confidential Information may be disclosed (a) to
its and its Affiliates' directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and will agree to keep such Confidential
Information confidential), (b) to the extent required by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process and promptly after receipt thereof notify
the Borrower of the receipt of such subpoena or other legal process, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this section, and upon prior
notice to the Borrower, to any assignee or participant of any of the Lenders or
any successor Administrative Agent of any of its respective rights or
obligations under this Agreement, (g) with the consent of the Borrower, or (h)
to the extent such Confidential Information (i) becomes publicly available other
than as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower or Subsidiary.  For the purposes of this Section,
"Confidential Information" means any of the following received from the Borrower
or any Subsidiary:  (A) financial information, projections and reports relating
to the Borrower or any Subsidiary or any of their Property, including, without
limitation, information delivered pursuant to Section 7.9; (B) information on
proposed acquisitions by the Borrower or any Subsidiary; and (C) other
information relating to the Borrower's or any Subsidiary's business which the
Borrower or such Subsidiary has identified in writing as being confidential;
provided that in the case of (A), (B) or (C) any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or a Subsidiary shall not be Confidential
Information.
(b) The Borrower hereby authorizes the Administrative Agent to distribute the
execution version of this Agreement and the Loan Documents to all Lenders,
including any representative of a Lender that does not want to receive material
non-public information within the meaning of the federal and state securities
laws.
(c) The Borrower represents and warrants that none of the information in the
Loan Documents constitutes or contains material non-public information within
the meaning of the United States Federal and state securities laws. To the
extent that any of the executed Loan Documents constitutes at any time material
non-public information within the meaning of the United States Federal and state
securities laws after the date hereof, the Borrower agrees that it will promptly
make such information publicly available by press release or public filing with
the SEC.
11.21.
Damage Waiver.

To the extent permitted by applicable law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Loans, Swingline Loans or Letters of Credit or the use of any proceeds
thereof; provided that, nothing in this Section 11.21 shall relieve the Borrower
of any obligation it may have pursuant to Section 11.11 to indemnify an
Indemnified Person against special, indirect, consequential or punitive damages
asserted against such Indemnified Person by a third party.
11.22.
Patriot Act.

The Administrative Agent and the Lenders hereby notify the Borrower that,
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the "Patriot Act"), the Administrative
Agent and the Lenders are required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow them to identify the Borrower in
accordance with the Patriot Act.  The Borrower agrees to provide to the
Administrative Agent and the Lenders promptly after any request by the
Administrative Agent or any Lender, such information as the Administrative Agent
or the Lenders shall require for purposes of complying with the requirements of
the Patriot Act, the federal regulations issued pursuant to the Patriot Act and
any customer identification program established by the Administrative Agent or a
Lender pursuant to the Patriot Act and such regulations.
11.23.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


[Remainder of Page Intentionally Blank.  Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.
URSTADT BIDDLE PROPERTIES INC.


By: /s/ John T. Hayes
John T. Hayes
Senior Vice President and
Chief Financial Officer



--------------------------------------------------------------------------------

[Signature page to Urstadt Biddle Properties
Amended and Restated Credit Agreement continued]


THE BANK OF NEW YORK MELLON,
as Administrative Agent, a Lender and
Swingline Lender
By:  /s/ Carol Murray
Name: Carol Murray
Title: Managing Director

--------------------------------------------------------------------------------

[Signature page to Urstadt Biddle Properties
Amended and Restated Credit Agreement continued]






WELLS FARGO BANK, N. A.
as Co-Syndication Agent and a Lender




By: /s/ Robert Deignan
Name: Robert Deignan
Title: Senior Vice President

--------------------------------------------------------------------------------

[Signature page to Urstadt Biddle Properties
Amended and Restated Credit Agreement continued]






BANK OF MONTREAL, CHICAGO
as Co-Syndication Agent and a Lender




By: /s/ Gwendolyn Gatz
Name: Gwendolyn Gatz
Title: Vice President

--------------------------------------------------------------------------------

EXHIBIT A
to Credit Agreement
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption Agreement is made and entered into as of _____
__, 200_, by and between ____________ (the "Assignor") and ____________ (the
"Assignee").
R E C I T A L S
A. The Assignor, certain other lenders (together with any prior assignees, the
"Lenders"), and THE BANK OF NEW YORK MELLON, as administrative agent (the
"Administrative Agent"), are parties to that certain Amended and Restated Credit
Agreement dated as of August ___, 2016 (as amended from time to time, the
"Credit Agreement") with URSTADT BIDDLE PROPERTIES INC., a Maryland corporation
(the "Borrower").  Pursuant to the Credit Agreement, the Lenders agreed to make
Loans and issue or participate in Letters of Credit.  The amount of the
Assignor's Commitment (before giving effect to this Assignment) is specified in
Item 1 of Schedule 1 hereto.  The outstanding principal amount of the Assignor's
Loans under its Commitment and its pro‑rate share of LC Exposure (before giving
effect to this Assignment) is specified in Item 2 of Schedule 1 hereto.  All
capitalized terms not otherwise defined herein are used herein as defined in the
Credit Agreement.
B. The Assignor wishes to sell and assign to the Assignee, and the Assignee
wishes to purchase and assume from the Assignor, (i) the portion of the
Assignor's Commitment specified in Item 3 of Schedule 1 hereto (the "Assigned
Commitment") and (ii) the portion of the Assignor's Loans specified in Item 5 of
Schedule 1 hereto (collectively, the "Assigned Loans").  Assignee is also hereby
acquiring a percentage of the LC Exposure (the "Assigned LC Exposure") and the
swingline exposure (the "Assigned Swingline Exposure") set forth equal to the
percentage set forth in Item 4(a) of Schedule 1 hereto .
The parties agree as follows:
1. Assignment.  Subject to the terms and conditions set forth herein and in the
Credit Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, without recourse to the
Assignor, on the date set forth above (the "Assignment Date") (a) all  right,
title and interest of the Assignor to the Assigned Loans and (b) all obligations
of the Assignor under the Credit Agreement with respect to the Assigned
Commitment and as a "Lender" thereunder, including, without limitation, the
Assigned LC Exposure and the Assigned Swingline Exposure.  As full consideration
for the sale of the Assigned Loans and the Assigned Commitments, the Assignee
shall pay to the Assignor on the Assignment Date the principal amount of the
Assigned Loans (the "Purchase Price").
2. Representation and Warranties.  Each of the Assignor and the Assignee
represents and warrants to the other that (a) it has full power and legal right
to execute and deliver this Agreement and to perform the provisions of this
Agreement; (b) the execution, delivery and performance of this Agreement have
been authorized by all action, corporate or otherwise, and do not violate any
provisions of its charter or by-laws or any contractual obligations or
requirement of law binding on it; and (c) this Agreement constitutes a legal,
valid and binding obligation of it, enforceable against it in accordance with
its terms.
3. Condition Precedent.  The obligations of the Assignor and the Assignee
hereunder shall be subject to the fulfillment of the condition that the Assignor
shall have (a) received payment in full of the Purchase Price, and (b) complied
with the other applicable provisions of Section 11.7 of the Credit Agreement.
4. Notice of Assignment.  The Assignor agrees to give notice of the assignment
and assumption of the Assigned Loans and the Assigned Commitment to the
Administrative Agent and the Borrower and hereby instructs the Administrative
Agent and the Borrower to make all payments with respect to the Assigned Loans
and the Assigned Commitment directly to the Assignee at the applicable Lending
Offices specified in Item 6 on Schedule 1 hereto, or to the Administrative Agent
for the account of the Assignee as a Lender (in either case, as required by the
terms of the Credit Agreement); provided, however, that the Borrower and the
Administrative Agent shall be entitled to continue to deal solely and directly
with the Assignor in connection with the interests so assigned until the
Administrative Agent and the Borrower, to the extent required by Section 11.7 of
the Credit Agreement, shall have received notice of the assignment, the Borrower
and the Administrative Agent, to the extent required by Section 11.7 of the
Credit Agreement, shall have consented in writing thereto, and the
Administrative Agent shall have recorded and accepted this Agreement and
received the Assignment Fee required to be paid pursuant to Section 11.7 of the
Credit Agreement.  From and after the date (the "Assignment Effective Date") on
which the Administrative Agent shall notify the Borrower and the Assignor that
the requirements set forth in the foregoing sentence shall have occurred and all
consents (if any) required shall have been given, (i) the Assignee shall be
deemed to be a  party to the Credit Agreement and, to the extent that rights and
obligations thereunder shall have been assigned to Assignee as provided in such
notice of assignment to the Administrative Agent, shall have the rights and
obligations of a Lender under the Credit Agreement, and (ii) the Assignee shall
be deemed to have appointed the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto.  The Assignee agrees that the
provisions of Section 10 of the Credit Agreement are hereby incorporated into
this Agreement by this reference, as if fully set forth herein at length.  After
the Assignment Effective Date, the Administrative Agent shall make all payments
in respect of the interest assigned hereby (including payments of principal,
interest, fees and other amounts) to the Assignee.  The Assignor and Assignee
shall make all appropriate adjustments in payment under the Assigned Loans and
the Assigned Commitment for periods prior to the Assignment Effective Date
hereof directly between themselves.  The Assignee agrees to deliver to the
Borrower and the Administrative Agent such Internal Revenue Service forms as may
be required to establish that the Assignee is entitled to receive payments under
the Credit Agreement without deduction or withholding of tax.
5. Independent Investigation.  The Assignee acknowledges that it is purchasing
the Assigned Loans and the Assigned Commitment from the Assignor totally without
recourse to the Assignor and, except as provided in Section 2 hereof, without
representation or warranty by the Assignor.  The Assignee further acknowledges
that it has made its own independent investigation and credit evaluation of the
Borrower in connection with its purchase of the Assigned Loans and the Assigned
Commitment.  Except for the representations or warranties set forth in Section 2
hereof, the Assignee acknowledges that it is not relying on any representation
or warranty of the Assignor, expressed or implied, including without limitation,
any representation or warranty relating to the legality, validity, genuineness,
enforceability, collectibility, interest rate, repayment schedule or accrual
status of the Assigned Loans or the Assigned Commitment, the legality, validity,
genuineness or enforceability of the Credit Agreement, the related Facility
Notes, or any other Loan Document referred to in or delivered pursuant to the
Credit Agreement, or the financial condition or creditworthiness of the Borrower
or any other Person.  The Assignor has not and will not be acting as either the
representative, agent or trustee of the Assignee with respect to matters arising
out of or relating to the Credit Agreement or this Agreement.  From and after
the Assignment Effective Date, unless this Assignment is less than all of the
Assignor's Commitment, the Assignor shall have no rights or obligations with
respect to the Assigned Loans or the Assigned Commitment except under Sections
2.12, 2.14, 2.15, 2.17, 11.5 and 11.11 of the Credit Agreement for the period
prior to the Assignment Effective Date.
6. Consent of the Borrower and Administrative Agent; Exchange of Facility Notes.
Pursuant to the provisions of Section 11.7 of the Credit Agreement, and to the
extent required thereby, the Borrower and Administrative Agent, by signing
below, consent to this Agreement and to the assignment contemplated herein.  The
Borrower further agrees to execute and deliver:
(a) to the Assignee, a Note, in a principal amount of $____________.
(b) to the Assignor, a Note, in a principal amount of [insert "0" if entire
Commitments/Loans are being assigned] $_____________
At the request of the Borrower, the Lender whose obligations under its Note have
been fully paid or who has received a replacement Note pursuant to the
foregoing, shall promptly return to the Borrower its Note or superseded Note, as
the case may be, marked "paid" or shall deliver other evidence that such Lender
has received full payment of such obligations or a replacement Note in respect
of such superseded Note.
7. Method of Payment.  All payments to be made by either party hereunder shall
be in funds available at the place of payment on the same day and shall be made
by wire transfer to the account designated by the party to receive payment.
8. Integration.  This Agreement shall supersede any prior agreement or
understanding between the parties (other than the Credit Agreement) as to the
subject matter hereof.
9. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and shall be binding upon both
parties, their successors and assigns.
10. Headings.  Section headings have been inserted herein for convenience only
and shall not be construed to be a part hereof.
11. Amendments; Waivers.  This Agreement may not be amended, changed, waived or
modified except by a writing executed by the parties hereto, and may not be
amended, changed, waived or modified in any manner inconsistent with Section 
11.7 of the Credit Agreement without the prior written consent of the
Administrative Agent.
12. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
[ASSIGNOR]
By:  
Title:  


[ASSIGNEE]
By:  
Title:  



--------------------------------------------------------------------------------

Consented to:
URSTADT BIDDLE PROPERTIES INC.
By:  
Title:  
THE BANK OF NEW YORK MELLON,
as Administrative Agent


By:  
Title:  

--------------------------------------------------------------------------------

SCHEDULE 1
TO
ASSIGNMENT AND ASSUMPTION AGREEMENT




 
ITEM NO.
COMMITMENTS/LOANS/
ADVANCES
AMOUNT/
PERCENTAGE
Item 1
Assignor's Commitment
$___________
Item 2
Assignor's Loans consisting of:
   
ABR Advances
$___________
 
Eurodollar Advances
$___________
 
Pro‑Rata Share of LC Exposure
$___________
Item 3
Amount of Assigned Commitment
 
$___________
Item 4
(a) Percentage of Commitments assigned as a percentage of the Aggregate
Commitments of all Lenders:
 
 
 
___________%
 
(b) Percentage of Commitments retained as a percentage of the Aggregate
Commitments of all Lenders:
 
 
 
___________%
Item 5
Amount of Assigned Loans
consisting of:
 
   
ABR Advances
$___________
 
Eurodollar Advances
$___________




--------------------------------------------------------------------------------

Item 6. Applicable Lending Offices

of Assignee and Address for
Notices pursuant to Section
11.2 of the Credit Agreement
Applicable Lending Office for ABR Advances

Applicable Lending Office for Eurodollar Advances

Address for Notices
______________________
______________________
______________________
______________________
_______________
_______________
Attention:
Telephone:
Telecopier:
Attention:
Telephone:
Telecopier:
Attention:
Telephone:
Telecopier:








--------------------------------------------------------------------------------

EXHIBIT B-1
FORM OF BORROWING REQUEST
_______ __, _____
The Bank of New York Mellon, as Administrative Agent
225 Liberty Street, 22nd Floor
New York, NY 10286
Attention: ________________,
________________

Re: Amended and Restated Credit Agreement, dated as of August ___, 2016, by and
among URSTADT BIDDLE PROPERTIES INC. (the "Borrower"), the signatory Lenders
thereto, and THE BANK OF NEW YORK, as Administrative Agent (as amended from time
to time, the "Agreement")

Capitalized terms used herein that are defined in the Agreement shall have the
meanings therein defined.
1. Pursuant to Section 2.3 of the Agreement, the Borrower hereby gives notice of
its intention to borrow Loans in an aggregate principal amount of $_______ on
______ __, ____, which borrowing(s) shall consist of the following Advances:
Type of Advance (Eurodollar or ABR)

Amount
Initial Interest Period for Eurodollar Advances
(a)  _______________
$____________
__________________
(b)  _______________
$____________
__________________



2. The Borrower requests that the Loan be disbursed by crediting the Loan amount
to the following account at The Bank of New York Mellon:  8900424621.
3. The Borrower hereby certifies that on the date hereof and on the Borrowing
Date set forth above, and after giving effect to the Loans requested hereby:
(a) The Borrower is and shall be in compliance with all of the terms, covenants
and conditions of the Loan Documents.
(b) There exists and there shall exist no Default.
(c) The proceeds of such Loans will be used in accordance with Section 2.16 of
the Agreement.
(d) Each of the representations and warranties contained in the Loan Documents
is and shall be true and correct.
(e) After giving effect to the Loans requested to be made hereby the Facility
Exposure does not exceed the Total Commitment Amount.
The Borrower has caused this certificate to be executed by its duly authorized
officer as of the date and year first written above.
URSTADT BIDDLE PROPERTIES INC.
By:  
Title:  

--------------------------------------------------------------------------------

EXHIBIT B-2
FORM OF SWINGLINE BORROWING REQUEST
_______ __, _____
The Bank of New York Mellon, as Administrative Agent
225 Liberty Street, 22nd Floor
New York, NY 10286
Attention: ________________,
________________

Re: Amended and Restated Credit Agreement, dated as of August ___, 2016, by and
among URSTADT BIDDLE PROPERTIES INC. (the "Borrower"), the signatory Lenders
thereto, and THE BANK OF NEW YORK, as Administrative Agent (as amended from time
to time, the "Agreement")

Capitalized terms used herein that are defined in the Agreement shall have the
meanings therein defined.
1. Pursuant to Section 2.7 of the Agreement, the Borrower hereby gives notice of
its intention to borrow a Swingline Loan in an amount, and with a Swingline
Interest Period and interest rate as follows:
Date of Swingline Loan

Amount

Interest Period
_____________
$____________
__________________
_____________
$____________
__________________



2. The Borrower requests that the Swingline Loan be disbursed by crediting the
Swingline Loan amount to the following account at The Bank of New York Mellon: 
8900424621.
3. The Borrower hereby certifies that on the date hereof and on the Borrowing
Date set forth above, and after giving effect to the Loans requested hereby:
(a) The Borrower is and shall be in compliance with all of the terms, covenants
and conditions of the Loan Documents.
(b) There exists and there shall exist no Default.
(c) The proceeds of such Swingline Loan will be used in accordance with Section
2.16 of the Agreement.
(d) Each of the representations and warranties contained in the Loan Documents
is and shall be true and correct.
(e) After giving effect to the Swingline Loan requested to be made hereby the
Facility Exposure does not exceed the Total Commitment Amount.
The Borrower has caused this certificate to be executed by its duly authorized
officer as of the date and year first written above.
URSTADT BIDDLE PROPERTIES INC.
By:  
Title:  


The Bank of New York Mellon in its
capacity as Swingline Lender hereby agrees to
make the Swingline Loan as requested and agrees
to the interest rate for such Swingline Loan as
set forth above:
THE BANK OF NEW YORK MELLON
as Swingline Lender:


By: _______________________________
        Name
        Title::





--------------------------------------------------------------------------------

EXHIBIT C


to


Amended and Restated Credit Agreement
(Urstadt Biddle Properties Inc.)


Date:  August ___, 2016


Commitment Amounts






Lender
 
Commitment Amount
Commitment Percentage
     
The Bank of New York Mellon
 
 
40,000,000.00
40.00000000%
Wells Fargo Bank, N.A.
 
 
30,000,000.00
30.00000000%
Bank of Montreal, Chicago
 
 
30,000,000.00
30.00000000%






--------------------------------------------------------------------------------

EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Date: ______________
I, ______________, do hereby certify that I am the Chief Financial Officer of
Urstadt Biddle Properties Inc., a Maryland corporation (the "Borrower"), and
that, as such, I am duly authorized to execute and deliver this Compliance
Certificate on the Borrower's behalf pursuant to Section 7.1(f) of the Amended
and Restated Credit Agreement, dated as of August ___, 2016, by and among the
Borrower, The Bank of New York Mellon, as Administrative Agent, and the Lenders
signatory thereto (as the same may be amended, supplemented or otherwise
modified from time to time, the "Agreement").  Capitalized terms used herein
which are not herein defined shall have the meanings ascribed thereto by the
Agreement.
I hereby certify, as of the fiscal quarter of the Borrower ending
_____________________, that:
1. Total Debt Leverage Ratio.  Consolidated Total Indebtedness as of such fiscal
quarter end of the Borrower is $_______________ and Gross Asset Value is
$_______________.  Accordingly, as at such quarter end of the Borrower,
Consolidated Total Indebtedness at such time is [more than] [less than] 60% of
Gross Asset Value at such time.  [Consolidated Total Indebtedness at each fiscal
quarter end of the Borrower must not be more than 60% of Gross Asset Value.]
2. Unencumbered Asset Pool Value. Unsecured Indebtedness as of such fiscal
quarter end of the Borrower is $_______________ and the Eligible Real Estate
Asset Value of all Unencumbered Assets in the Unencumbered Asset Pool at such
time is $_________________.  Accordingly, as at such fiscal quarter end of the
Borrower, Unsecured Indebtedness is [more than] [less than] 60% of the Eligible
Real Estate Asset Value of all Unencumbered Assets in the Unencumbered Asset
Pool at such time.  [Unsecured Indebtedness at each fiscal quarter end of the
Borrower must not be more than 60% of Eligible Real Estate Asset Value of all
Unencumbered Assets in the Unencumbered Asset Pool.]
3. Secured Debt Leverage Ratio.  Secured Debt as of such fiscal quarter end of
the Borrower is $_______________ and Gross Asset Value at such time is
$_____________.  Accordingly, as at such fiscal quarter end of the Borrower,
Secured Debt is [more than] [less than] 40% of Gross Asset Value.  [Secured Debt
at each fiscal quarter end of the Borrower must not be more than 40% of Gross
Asset Value.]
4. Fixed Charge Coverage Ratio. Consolidated EBITDA for the four fiscal quarters
of the Borrower having then ended is $____________ and Consolidated Fixed
Charges for the four fiscal quarters of the Borrower having then ended are
$_____________.  Accordingly, the Fixed Charge Coverage Ratio is __.___:1.00. 
[The Fixed Charge Coverage Ratio must not be less than 1.5:1.0.]
5. Unsecured Debt Service Coverage Ratio. Total Net Operating Income as of such
fiscal quarter end of the Borrower attributable to all Unencumbered Assets is
$_______________ and the portion of the Consolidated Interest Expense for such
fiscal quarter in respect of Unsecured Indebtedness is $______________. 
Accordingly, as at any fiscal quarter end of the Borrower, the ratio of (i)
total Net Operating Income for the fiscal quarter of the Borrower then ending
attributable to all Unencumbered Assets to (ii) the portion of the Consolidated
Interest Expense for such fiscal quarter in respect of Unsecured Indebtedness is
_________:1.0.  [Such ratio must not be less than 2.0:1.0.]
6. Unconsolidated Joint Ventures.  Gross Asset Value attributable to the
Borrower's pro-rata share of the Eligible Real Estate Value of Eligible Real
Estate Assets owned by Subsidiaries that are not wholly owned by the Borrower
and Unconsolidated Joint Ventures as of such fiscal quarter end of the Borrower
is $____________ and total Gross Asset Value is $_____________.  Accordingly,
Gross Asset Value attributable to the Borrower's pro-rata share of the Eligible
Real Estate Value of Eligible Real Estate Assets owned by Subsidiaries that are
not wholly owned by the Borrower and Unconsolidated Joint Ventures as of such
fiscal quarter end of the Borrower is [more than] [less than] 15% of total Gross
Asset Value.  [Gross Asset Value attributable to the Borrower's pro-rata share
of the Eligible Real Estate Value of Eligible Real Estate Assets owned by
Subsidiaries that are not wholly owned by the Borrower and Unconsolidated Joint
Ventures as of such fiscal quarter end of the Borrower must not be more than 15%
of total Gross Asset Value.]
7. Unsecured Indebtedness.  Unsecured Indebtedness (including the Facility
Exposure) as of such fiscal quarter end of the Borrower is $_____________
[Unsecured Indebtedness of the Borrower must not exceed $400,000,000 at any
time.]
8. There exists no Default.
9. The representations and warranties contained in each of the Loan Documents to
which the Borrower is a party are true and correct in all material respects.
IN WITNESS WHEREOF, I have executed this Compliance Certificate on this ___ day
of ______________, ____.
____________________________
Chief Financial Officer
 
 
 
EXHIBIT E
FORM OF SUBSIDIARY GUARANTY
GUARANTY (as the same may be amended, supplemented or otherwise modified from
time to time, this "Guaranty"), dated as of August ___, 2016, by and among each
of the Subsidiaries listed on Schedule I hereto (collectively, the "Subsidiary
Guarantors") and THE BANK OF NEW YORK MELLON, as administrative agent  (in such
capacity, the "Administrative Agent") on behalf of the Lenders under and as
defined in the Credit Agreement (hereinafter defined).
RECITALS
I. Reference is made to the Amended and Restated Credit Agreement, dated as of
the date hereof, by and among Urstadt Biddle Properties, Inc., a Maryland
corporation, the Lenders party thereto and Administrative Agent (as the same may
be amended, supplemented or otherwise modified from time to time, the "Credit
Agreement").
II. The Administrative Agent and the Lenders have made it a condition precedent
to the effectiveness of the Credit Agreement that each Subsidiary Guarantor
execute and deliver this Guaranty.
III. Each Subsidiary Guarantor expects to derive substantial benefit from the
Credit Agreement and the transactions contemplated thereby and, in furtherance
thereof, has agreed to execute and deliver this Guaranty.
Therefore, in consideration of the Recitals, the terms and conditions herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each of the Subsidiary Guarantors, the
Borrower and the Administrative Agent hereby agree as follows:
1. Defined Terms
(a) Capitalized terms used herein which are not otherwise defined herein shall
have the respective meanings ascribed thereto in the Credit Agreement.
(b) When used in this Guaranty, the following capitalized terms shall have the
respective meanings ascribed thereto as follows:
"Borrower Obligations" means all present and future obligations and liabilities,
whether deemed principal, interest, additional interest, fees, expenses or
otherwise of the Borrower to the Administrative Agent and the Lenders,
including, without limitation, all obligations under (i) the Credit Agreement,
(ii) the Notes and (iii) all other Loan Documents.
"Guarantor Obligations" means, with respect to each Subsidiary Guarantor, all of
the obligations and liabilities of such Subsidiary Guarantor hereunder, whether
fixed, contingent, now existing or hereafter arising, created, assumed, incurred
or acquired.
2. Guarantee
(a) Subject to Section 2(b), each Subsidiary Guarantor hereby absolutely,
irrevocably and unconditionally guarantees the full and prompt payment when due
(whether at stated maturity, by acceleration or otherwise) of the Borrower
Obligations.  The agreements of each Subsidiary Guarantor in this Guaranty
constitute a guarantee of payment, and no Credit Party shall have any obligation
to enforce any Loan Document or exercise any right or remedy with respect to any
collateral security thereunder by any action, including making or perfecting any
claim against any Person or any collateral security for any of the Borrower
Obligations prior to being entitled to the benefits of this Guaranty.  The
Administrative Agent may, at its option, proceed against the Subsidiary
Guarantors, or any one or more of them, in the first instance, to enforce the
Guarantor Obligations without first proceeding against the Borrower or any other
Person, and without first resorting to any other rights or remedies, as the
Administrative Agent may deem advisable.  In furtherance hereof, if any Credit
Party is prevented by law from collecting or otherwise hindered from collecting
or otherwise enforcing any Borrower Obligation in accordance with its terms,
such Credit Party shall be entitled to receive hereunder from the Subsidiary
Guarantors after demand therefor, the sums which would have been otherwise due
had such collection or enforcement not been prevented or hindered.
(b) Notwithstanding anything to the contrary contained herein, the maximum
aggregate amount of the obligations of each Subsidiary Guarantor hereunder shall
not, as of any date of determination, exceed the lesser of  the greatest amount
that is valid and enforceable against such Subsidiary Guarantor under principles
of New York State contract law and  the greatest amount that would not render
such Subsidiary Guarantor's liability hereunder subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of Title 11 of the United
States Code or any provisions of applicable state law (collectively, the
"Fraudulent Transfer Laws"), in each case after giving effect to all other
liabilities of such Subsidiary Guarantor, contingent or otherwise, that are
relevant under the Fraudulent Transfer Laws (specifically excluding, however,
any liability (A) in respect of intercompany indebtedness to the Borrower or any
Affiliate or Subsidiary of the Borrower, to the extent that such intercompany
indebtedness would be discharged to the extent payment is made by such
Subsidiary Guarantor hereunder, and (B) under any guarantee of (1) senior
unsecured indebtedness or (2) indebtedness subordinated in right of payment to
any Borrower Obligation, in either case which contains a limitation as to
maximum liability similar to that set forth in this Section 2(b) and pursuant to
which the liability of such Subsidiary Guarantor hereunder is included in the
liabilities taken into account in determining such maximum liability) and after
giving effect as assets to the value (as determined under the applicable
provisions of the Fraudulent Transfer Laws) of any rights to subrogation,
contribution, reimbursement, indemnity or similar rights of such Subsidiary
Guarantor pursuant to applicable law or any agreement providing for an equitable
allocation among such Subsidiary Guarantor and other Affiliates or Subsidiaries
of the Borrower of obligations arising under guarantees by such parties.
(c) Each Subsidiary Guarantor agrees that the Guarantor Obligations may at any
time and from time to time exceed the maximum aggregate amount of the
obligations of such Subsidiary Guarantor hereunder without impairing this
Guaranty or affecting the rights and remedies of any Credit Party hereunder.
3. Absolute Obligation
No Subsidiary Guarantor shall be released from liability hereunder unless and
until the Commitments of the Lenders have terminated and either (i) the Borrower
shall have paid in full the outstanding principal balance of the Loans, together
with all accrued and unpaid interest thereon, and all other amounts then due and
owing under the Loan Documents, or (ii) the Guarantor Obligations of such
Subsidiary Guarantor shall have been paid in full in cash.  Each Subsidiary
Guarantor acknowledges and agrees that (a) no Credit Party has made any
representation or warranty to such Subsidiary Guarantor with respect to the
Borrower, any of its Subsidiaries, any Loan Document, or any agreement,
instrument or document executed or delivered in connection therewith, or any
other matter whatsoever, and (b) such Subsidiary Guarantor shall be liable
hereunder, and such liability shall not be affected or impaired, irrespective of
(A) the validity or enforceability of any Loan Document, or any agreement,
instrument or document executed or delivered in connection therewith, or the
collectability of any of the Borrower Obligations, (B) the preference or
priority ranking with respect to any of the Borrower Obligations, (C) the
existence, validity, enforceability or perfection of any security interest or
collateral security under any Loan Document, or the release, exchange,
substitution, failure to perfect or loss or impairment of any such security
interest or collateral security, (D) any failure, delay, neglect or omission by
any Credit Party to realize upon or protect any direct or indirect collateral
security, indebtedness, liability or obligation, any Loan Document, or any
agreement, instrument or document executed or delivered in connection therewith,
or any of the Borrower Obligations, (E) the existence or exercise of any right
of set‑off by any Credit Party, (F) the existence, validity or enforceability of
any other guarantee with respect to any of the Borrower Obligations, the
liability of any other Person in respect of any of the Borrower Obligations, or
the release of any such Person or any other guarantor (including any other
Subsidiary Guarantor) of any of the Borrower Obligations, (G) any act or
omission of any Credit Party in connection with the administration of any Loan
Document or any of the Borrower Obligations, (H) the bankruptcy, insolvency,
reorganization or receivership of, or any other proceeding for the relief of
debtors commenced by or against, any Person, (I) the disaffirmance or rejection,
or the purported disaffirmance or purported rejection, of any of the Borrower
Obligations, any of the Guarantor Obligations of any other Subsidiary Guarantor,
any Loan Document, or any agreement, instrument or document executed or
delivered in connection therewith, in any bankruptcy, insolvency, reorganization
or receivership, or any other proceeding for the relief of debtor, relating to
any Person or otherwise, (J) any law, regulation or decree now or hereafter in
effect which might in any manner affect any of the terms or provisions of any
Loan Document, or any agreement, instrument or document executed or delivered in
connection therewith or any of the Borrower Obligations, or which might cause or
permit to be invoked any alteration in the time, amount, manner or payment or
performance of any of the Borrower's obligations and liabilities (including the
Borrower Obligations), (K) the merger or consolidation of the Borrower or any
other Subsidiary Guarantor into or with any Person, (L) the sale by the Borrower
or any other Subsidiary Guarantor of all or any part of its assets, (M) the fact
that at any time and from time to time none of the Borrower Obligations may be
outstanding or owing to any Credit Party, (N) any amendment or modification of,
or supplement to, any Loan Document, or (O) any other reason or circumstance
which might otherwise constitute a defense available to or a discharge of the
Borrower in respect of its obligations or liabilities (including the Borrower
Obligations) or of such or any other Subsidiary Guarantor in respect of any of
the Guarantor Obligations (other than by the performance in full thereof).
4. Representations and Warranties
Each of the Subsidiary Guarantors represents and warrants as to itself that all
representations and warranties relating to it contained in the Credit Agreement
are true and correct.
5. Notices
Except as otherwise specifically provided herein, all notices, requests,
consents, demands, waivers and other communications hereunder shall be in
writing (including facsimile) and shall be given in the manner set forth in
Section 11.2 of the Credit Agreement (i) in the case of the Administrative
Agent, to the address set forth in Section 11.2 of the Credit Agreement, (ii) in
the case of a Subsidiary Guarantor, to the address set forth in Schedule I
hereto, or (iii) in the case of each party hereto, to such other addresses as to
which the Administrative Agent may be hereafter notified by the respective
parties hereto.
6. Expenses
Each Subsidiary Guarantor agrees that it shall, promptly after demand, pay to
the Administrative Agent any and all reasonable out-of-pocket sums, costs and
expenses, which any Credit Party may pay or incur defending, protecting or
enforcing this Guaranty (whether suit is instituted or not), including, without
limitation, reasonable attorneys' fees and disbursements.  All sums, costs and
expenses which are due and payable pursuant to this Section shall bear interest,
payable on demand, at the highest rate then payable on the Borrower Obligations.
7. Repayment in Bankruptcy, etc.
If, at any time or times subsequent to the payment of all or any part of the
Borrower Obligations or the Guarantor Obligations, any Credit Party shall be
required to repay any amounts previously paid by or on behalf of the Borrower or
any Subsidiary Guarantor in reduction thereof by virtue of an order of any court
having jurisdiction in the premises, including as a result of an adjudication
that such amounts constituted preferential payments or fraudulent conveyances,
the Subsidiary Guarantors unconditionally agree to pay to the Administrative
Agent, within 10 days after demand, a sum in cash equal to the amount of such
repayment, together with interest on such amount from the date of such repayment
by such Credit Party to the date of payment to the Administrative Agent at the
applicable after‑maturity rate set forth in the Credit Agreement.
8. Waiver of Subrogation; Subordination of Borrower Obligations to the
Subsidiary Guarantors.
(a) Until such time as the Administrative Agent and the Lenders shall have
received payment in full in cash in satisfaction of all of the Borrower
Obligations, each Subsidiary Guarantor waives any right to be subrogated to the
rights of the Administrative Agent or any Lender with respect to the Borrower
Obligations, and each Subsidiary Guarantor waives any right to and agrees that
it will not institute or take any action against the Borrower seeking
contribution, reimbursement or indemnification by the Borrower with respect to
any payments made by such Subsidiary Guarantor hereunder.
(b) Upon notice to the Subsidiary Guarantors from the Administrative Agent that
there exists an Event of Default (and until such notice has been rescinded by
the Administrative Agent) any indebtedness of the Borrower to any Subsidiary
Guarantor shall be subject and subordinate to the prior payment in full of all
Borrower Obligations, and the Subsidiary Guarantors agree (i) not to demand or
accept any payment on account of such indebtedness from the Borrower, and (ii)
to turn over to the Administrative Agent for the benefit of the Lenders any
payment received from the Borrower in respect of such indebtedness (the same to
be applied by the Administrative Agent to the payment of the Borrower
Obligations).
9. Waiver of Defenses
Each Subsidiary Guarantor hereby waives any right to claim or interpose any
defense, counterclaim or offset of any nature and description which it may have
or which may exist between and among the Administrative Agent, any Lender, the
Borrower, such Subsidiary Guarantor and/or any other Subsidiary Guarantor or to
seek injunctive relief.
10. Miscellaneous
(a) Except as otherwise expressly provided in this Guaranty, each Subsidiary
Guarantor hereby waives presentment, demand for payment, notice of default,
nonperformance and dishonor, protest and notice of protest of or in respect of
this Guaranty, the other Loan Documents and the Borrower Obligations, notice of
acceptance of this Guaranty and reliance hereupon by any Credit Party, and the
incurrence of any of the Borrower Obligations, notice of any sale of collateral
security or any default of any sort.
(b) No Subsidiary Guarantor is relying upon any Credit Party to provide to such
Subsidiary Guarantor any information concerning the Borrower or any of its
Subsidiaries, and each Subsidiary Guarantor has made arrangements satisfactory
to such Subsidiary Guarantor to obtain from the Borrower on a continuing basis
such information concerning the Borrower and its Subsidiaries as such Subsidiary
Guarantor may desire.
(c) Each Subsidiary Guarantor agrees that any statement of account with respect
to the Borrower Obligations from any Credit Party to the Borrower which binds
the Borrower shall also be binding upon such Subsidiary Guarantor, and that
copies of said statements of account maintained in the regular course of such
Credit Party's business may be used in evidence against such Subsidiary
Guarantor in order to establish its Guarantor Obligations.
(d) Each Subsidiary Guarantor acknowledges that it has received a copy of the
Loan Documents and has approved of the same.  In addition, each Subsidiary
Guarantor acknowledges having read each Loan Document and having had the advice
of counsel in connection with all matters concerning its execution and delivery
of this Guaranty.
(e) This Guaranty shall be binding upon each Subsidiary Guarantor and its
successors and inure to the benefit of, and be enforceable by the Administrative
Agent, Lenders and their respective successors, transferees and assigns. No
Subsidiary Guarantor may assign any right, or delegate any duty, it may have
under this Guaranty without, in each case, the prior written consent of the
Administrative Agent and all of the Lenders.
(f) Subject to the limitations set forth in Section 2(b), the Guarantor
Obligations shall be joint and several.
(g) This Guaranty is the "Guaranty" referred to in the Credit Agreement, and is
subject to, and should be construed in accordance with, the provisions thereof. 
Each of the parties hereto acknowledges and agrees that the following provisions
of the Credit Agreement are made applicable to this Guaranty and all such
provisions are incorporated by reference herein as if fully set forth herein,
including Sections 1 (Definitions), 2.12 (Taxes; Net Payments), 11.1 (Amendments
and Waivers), 11.3 (No Waiver; Cumulative Remedies), 11.5 (Payment of Expenses
and Taxes), 11.7 (Successors and Assigns), 11.8 (Counterparts), 11.11
(Indemnity), 11.12 (Governing Law), 11.13, (Headings Description), 11.14
(Severability), 11.15 Integration), 11.16 (Consent to Jurisdiction),
11.17 (Service of Process), 11.18 (No Limitation on Service or Suit), 11.19
(WAIVER OF TRIAL BY JURY) and 11.21 (Patriot Act) thereof.
(h) Each Subsidiary Guarantor agrees that (i) the execution and delivery of a
Guaranty by any Required Additional Guarantor after the date hereof shall not
affect the obligations of the Subsidiary Guarantors (or any of them) hereunder,
and (ii) the Subsidiary Guarantors and each such Required Additional Guarantor
shall, subject to Section 2(b), be jointly and severally liable for all of the
Borrower Obligations.
IN EVIDENCE of the agreement by the parties hereto to the terms and conditions
herein contained, each such party has caused this Subsidiary Guarantee to be
duly executed on its behalf.
323 RAILROAD CORP.


By: 
Name: 
Title: 
UB 1031 PARKING, LLC.


BY: Urstadt Biddle Properties Inc.
its sole member


By: 
Name: 
Title: 
UB BLOOMFIELD I, LLC.


BY: Urstadt Biddle Properties Inc.
its sole member


By: 
Name: 
Title: 
UB CHESTER, LLC.


BY: Urstadt Biddle Properties Inc.
its sole member


By: 
Name: 
Title: 
UB DANBURY, INC.


By: 
Name: 
Title: 
UB EASTCHESTER PLAZA, LLC
BY: Urstadt Biddle Properties Inc.
its sole member


By: 
Name: 
Title: 
UB FAIRFILED CENTRE, LLC
BY: Urstadt Biddle Properties Inc.
its sole member


By: 
Name: 
Title: 
UB FORT LEE I, LLC.


BY: Urstadt Biddle Properties Inc.
its sole member


By: 
Name: 
Title: 
UB HARRISON I, LLC.


BY: Urstadt Biddle Properties Inc.
its sole member


By: 
Name: 
Title: 
UB KATONAH, LLC
BY: Urstadt Biddle Properties Inc.
its sole member


By: 
Name: 
Title: 
UB LITCHFIELD, LLC.


BY: Urstadt Biddle Properties Inc.
its sole member


By: 
Name: 
Title: 
UB NEW MILFORD, LLC.


BY: Urstadt Biddle Properties Inc.
its sole member


By: 
Name: 
Title: 
UB NM FAIRFIELD PLAZA, LLC.


BY: Urstadt Biddle Properties Inc.
its sole member


By: 
Name: 
Title: 
UB SOMERS, INC.


By: 
Name: 
Title: 


UB YORKTOWN, LLC
BY: Urstadt Biddle Properties Inc.
its sole member


By: 
Name: 
Title: 


THE BANK OF NEW YORK MELLON,
as Administrative Agent
By: 
Name: 
Title: 

--------------------------------------------------------------------------------

Schedule I
to Subsidiary Guaranty


SUBSIDIARY GUARANTORS
under Guaranty dated as of August ___, 2016
 
Name
 
Jurisdiction of Incorporation or Formation
 
 
Address for
Notices
323 Railroad Corp.
 
 
CT
 
321 Railroad Avenue
Greenwich, CT 06830
 
UB 1031 Parking, LLC
 
NY
 
 
321 Railroad Avenue
Greenwich, CT 06830
 
UB Bloomfield I, LLC
 
DE
 
 
321 Railroad Avenue
Greenwich, CT 06830
 
UB Chester, LLC
 
NJ
 
 
321 Railroad Avenue
Greenwich, CT 06830
 
UB Chestnut, LLC
 
NJ
 
 
321 Railroad Avenue
Greenwich, CT 06830
 
UB Danbury, Inc.
 
 
CT
 
321 Railroad Avenue
Greenwich, CT 06830
 
UB Eastchester Plaza, LLC
 
 
DE
 
321 Railroad Avenue
Greenwich, CT 06830
 
UB Fairfield Centre, LLC,
 
 
DE
 
321 Railroad Avenue
Greenwich, CT 06830
 
UB Fort Lee I, LLC
 
NJ
 
 
321 Railroad Avenue
Greenwich, CT 06830
 
UB Harrison I, LLC
 
NY
 
 
321 Railroad Avenue
Greenwich, CT 06830
 
UB Ironbound GP, LLC
 
 
DE
   
UB Katonah, LLC
 
 
NY
 
321 Railroad Avenue
Greenwich, CT 06830
 
UB Litchfield, LLC
 
DE
 
 
321 Railroad Avenue
Greenwich, CT 06830
 
UB McLean, LLC
 
NY
 
 
321 Railroad Avenue
Greenwich, CT 06830
 
UB Midway II, LLC
 
 
DE
 
321 Railroad Avenue
Greenwich, CT 0683
0
UB New Milford, LLC
 
DE
 
 
321 Railroad Avenue
Greenwich, CT 06830
 
UB NM Fairfield Plaza, LLC
 
DE
 
 
321 Railroad Avenue
Greenwich, CT 06830
 
UB Plaza 59, LLC
 
NY
 
 
321 Railroad Avenue
Greenwich, CT 06830
 
UB Somers, Inc.
 
 
NY
 
321 Railroad Avenue
Greenwich, CT 06830
 
UB Yorktown, LLC
 
 
DE
 
321 Railroad Avenue
Greenwich, CT 06830
 






--------------------------------------------------------------------------------

EXHIBIT F-1
FORM OF NOTE

$______________ Date:  _____________

New York, New York
FOR VALUE RECEIVED, on the Maturity Date, URSTADT BIDDLE PROPERTIES INC., a
Maryland corporation (the "Borrower"), hereby promises to pay to the order of
________________________ (the "Lender"), at the office of The Bank of New York
Mellon, as Administrative Agent (the "Administrative Agent"), located at 225
Liberty Street, New York, New York or at such other place as the Administrative
Agent may specify from time to time, in lawful money of the United States of
America, the principal sum of ____________________________ and NO/1OO DOLLARS
($______________), or such lesser unpaid principal balance as shall be
outstanding hereunder, together with interest from the date hereof, on the
unpaid principal balance hereof, payable at the rate or rates and at the time or
times provided for in the Amended and Restated Credit Agreement, dated as of
August ___, 2016, among the Borrower, the Administrative Agent, and the Lenders
signatory thereto (as the same may be amended, modified or supplemented from
time to time, the "Agreement").  Capitalized terms used herein that are defined
in the Agreement shall have the meanings therein defined.  In no event shall
interest payable hereon exceed the Highest Lawful Rate.
This Note is one of the Notes referred to in the Agreement and is entitled to
the benefits of, and is subject to the terms set forth in, the Agreement.  The
principal of this Note is payable in the amounts and under the circumstances,
and its maturity is subject to acceleration upon the terms, set forth in the
Agreement.  Except as otherwise provided in the Agreement, if any payment on
this Note becomes due and payable on a day which is not a Business Day, the
maturity thereof shall be extended to the next Business Day and interest shall
be payable at the applicable rate or rates specified in the Agreement during
such extension period.
The Lender is hereby authorized to record on the schedule annexed hereto, and
any continuation sheets which the Lender may attach hereto, (a) the date of each
Loan made by the Lender to the Borrower, (b) the type of such Advance (and
amount thereof), and (c) the interest rate and Interest Period applicable to
each Eurodollar Advance.  The entries made in such schedule shall, absent
manifest error, be prima facie evidence of the existence and amounts of the
obligations recorded therein, provided that the failure to so record or any
error therein shall not in any manner affect the obligations of the Borrower
under the Loan Documents.
Presentment for payment, demand, protest, notice of protest and notice of
dishonor and all other demands and notices in connection with the delivery,
performance and enforcement of this Note are hereby waived, except as
specifically otherwise provided in the Agreement.
This Note is being delivered in, is intended to be performed in, shall be
construed and interpreted in accordance with, and be governed by the internal
laws of, the State of New York, without regard to principles of conflicts of
law.
This Note may only be amended by an instrument in writing executed pursuant to
the provisions of Section 11.1 of the Agreement.
URSTADT BIDDLE PROPERTIES INC.


By: _________________________
Name:
Title:

--------------------------------------------------------------------------------

SCHEDULE TO NOTE

 
 






Date
 
 


Type of Advance (ABR or Eurodollar)


 
 




Amount of Advance

 
 



Amount of principal paid or prepaid       
 
 
 
Interest Rate on Eurodollar Advances (without regard to Applicable Margin)      

 
 


Interest Period (if Eurodollar)

 
 





Notation Made By
             



 

--------------------------------------------------------------------------------

EXHIBIT F-2
FORM OF SWINGLINE NOTE

$5,000,000.00 Date:  _____________

New York, New York
FOR VALUE RECEIVED, on the Maturity Date, URSTADT BIDDLE PROPERTIES INC., a
Maryland corporation (the "Borrower"), hereby promises to pay to the order of
THE BANK OF NEW YORK MELLON (the "Swingline Lender"), at the office of The Bank
of New York Mellon, as Administrative Agent (the "Administrative Agent"),
located at 225 Liberty Street, New York, New York or at such other place as the
Administrative Agent may specify from time to time, in lawful money of the
United States of America, the principal sum of FIVE MILLION and 00/100 Dollars
or such lesser unpaid principal balance as shall be outstanding hereunder,
together with interest from the date hereof, on the unpaid principal balance
hereof, payable at the rate or rates and at the time or times provided for in
the Amended and Restated Credit Agreement, dated as of August ___, 2016, among
the Borrower, the Administrative Agent, and the Lenders signatory thereto (as
the same may be amended, modified or supplemented from time to time, the
"Agreement").  Capitalized terms used herein that are defined in the Agreement
shall have the meanings therein defined.  In no event shall interest payable
hereon exceed the Highest Lawful Rate.
This Note is the Swingline Note referred to in the Agreement and is entitled to
the benefits of, and is subject to the terms set forth in, the Agreement.  The
principal of this Swingline Note is payable in the amounts and under the
circumstances, and its maturity is subject to acceleration upon the terms, set
forth in the Agreement.  Except as otherwise provided in the Agreement, if any
payment on this Swingline Note becomes due and payable on a day which is not a
Business Day, the maturity thereof shall be extended to the next Business Day
and interest shall be payable at the applicable rate or rates specified in the
Agreement during such extension period.
The Swingline Lender is hereby authorized to record on the schedule annexed
hereto, and any continuation sheets which the Swingline Lender may attach
hereto, (a) the date and amount of each Swingline Loan made by the Swingline
Lender to the Borrower, (b) the interest rate and Swingline Interest Period
applicable to each to each Swingline Loan.  The entries made in such schedule
shall, absent manifest error, be prima facie evidence of the existence and
amounts of the obligations recorded therein, provided that the failure to so
record or any error therein shall not in any manner affect the obligations of
the Borrower under the Loan Documents.
Presentment for payment, demand, protest, notice of protest and notice of
dishonor and all other demands and notices in connection with the delivery,
performance and enforcement of this Swingline Note are hereby waived, except as
specifically otherwise provided in the Agreement.
This Swingline Note is being delivered in, is intended to be performed in, shall
be construed and interpreted in accordance with, and be governed by the internal
laws of, the State of New York, without regard to principles of conflicts of
law.
This Swingline Note may only be amended by an instrument in writing executed
pursuant to the provisions of Section 11.1 of the Agreement.
URSTADT BIDDLE PROPERTIES INC.


By: _________________________
Name:
Title:

--------------------------------------------------------------------------------

SCHEDULE TO NOTE



Date

Amount of Swingline Loan

Amount of principal paid or prepaid       



Interest Rate
 
 
 
Interest Period

 

 
Notation Made By
           




--------------------------------------------------------------------------------

EXHIBIT G


FORM OF NOTICE OF CONVERSION




[Date]




The Bank of New York Mellon, as Administrative Agent
Agency Administration
225 Liberty Street, 22nd Floor
New York, NY 10286
Attention:  ____________


The Bank of New York Mellon, as Administrative Agent
225 Liberty Street, 22nd Floor
New York, NY 10286
Attention: ____________


Reference is made to the Amended and Restated Credit Agreement, dated as of
August___, 2016, among URSTADT BIDDLE PROPERTIES INC. (the "Borrower"), the
Lenders party thereto and THE BANK OF NEW YORK MELLON, as Administrative Agent
(as the same may be amended, supplemented or otherwise modified from time to
time, the "Agreement").  Capitalized terms used herein that are defined in the
Agreement shall have the meanings therein defined.


1.
Pursuant to Section 2.9 of the Agreement, the Borrower hereby gives notice of
its request to convert Advances comprising Loans as set forth below:



(a)
on ____ __, _____, to convert $_______ in principal amount of presently
outstanding Eurodollar Advances having an Interest Period that expires on ____
__, ______ to ABR Advances.



(b)
on ____ __, _____, to convert $_______ in principal amount of presently
outstanding Eurodollar Advances having an Interest Period that expires on ____
__, ______to new Eurodollar Advances that have an Interest Period of ___
month(s);



(c)
on ____ __, _____, to convert $_______ in principal amount of presently
outstanding ABR Advances to Eurodollar Advances that have an Interest Period of
___ month(s).



2.
The Borrower hereby certifies that on the date hereof and on the requested
Conversion Dates set forth above, there exists and there shall exist no Default.



IN WITNESS WHEREOF, the Borrower has caused this Notice of Conversion to be
executed by its Authorized Signatory as of the date and year first written
above.


URSTADT BIDDLE PROPERTIES INC.




By: 
Name: 
Title: 



--------------------------------------------------------------------------------

EXHIBIT H-1
SECRETARY'S CERTIFICATE
OF
URSTADT BIDDLE PROPERTIES INC.
The undersigned, the [Assistant] Secretary of Urstadt Biddle Properties Inc., a
Maryland corporation (the "Borrower"), hereby certifies pursuant to Section
5.1(a) of the Amended and Restated Credit Agreement (the "Agreement"), dated as
of August ___, 2016, among the Borrower, the Lenders thereunder and The Bank of
New York Mellon, acting in its capacity as Administrative Agent for the Lenders,
that I am [a or the] duly appointed [Assistant] Secretary of the Borrower, and
further certify as follows:
1.  Annexed hereto as Annexes A and B, respectively, are true, complete and
correct copies of the [certificate or articles] of incorporation and the by-laws
of the Borrower, including, without limitation, all amendments thereof to the
date hereof, which documents are in full force and effect on the date hereof.
2.  Annexed hereto as Annex C is a true, complete and correct copy of the
resolutions of the Board of Directors of the Borrower, adopted at a meeting duly
called at which a quorum was present and voting throughout, relating to the
Agreement and the transactions contemplated thereby, all of which resolutions
are in full force and effect on the date hereof.
3.  The following persons are duly elected or appointed, as the case may be, and
qualified officers of the Borrower holding the offices indicated opposite their
respective names, and the signatures appearing opposite their respective names
and offices are the genuine signatures of such persons:
Name TitleSignature
___________________ ____________ ________________
___________________ ____________ ________________


IN WITNESS WHEREOF, I have hereunto set my hand and the corporate seal of the
Borrower this ___ day of July, 2016.




[SEAL] _______________________________
[ASSISTANT] SECRETARY




I, _______________________, hereby certify that I am the duly elected or
appointed, as the case may be, and qualified ______________ of the Borrower, and
further certify that _____________________ is [the or a] duly elected or
appointed, as the case may be, and qualified [Assistant] Secretary of the
Borrower on and as of the date hereof.


_______________________________
[TITLE]

--------------------------------------------------------------------------------



ANNEX A
TO
[ASSISTANT] SECRETARY'S CERTIFICATE






[CERTIFICATE OR ARTICLES OF INCORPORATION]

--------------------------------------------------------------------------------



ANNEX B
TO
[ASSISTANT] SECRETARY'S CERTIFICATE






[BY-LAWS]

--------------------------------------------------------------------------------



ANNEX C
TO
[ASSISTANT] SECRETARY'S CERTIFICATE
RESOLVED, that the form, terms and provisions of the proposed Credit Agreement,
substantially in the form of the draft thereof dated as of September ____, 2012
(the "Agreement") to be entered into by and among Urstadt Biddle Properties,
Inc., a Maryland corporation (the "Corporation"), the Lenders thereunder and The
Bank of New York Mellon, as Administrative Agent, and submitted to the Board of
Directors of the Borrower, be and hereby is approved in all respects; and
further
RESOLVED, that any one of the President or any Senior Vice President of Finance
of the Corporation (each a "Designated Officer"), acting alone, be and each of
them hereby is authorized, empowered and directed to execute and deliver (at
such time as the Designated Officer executing the same shall by such execution
deem advisable) in the name and on behalf of the Corporation, the Agreement, the
Notes (as defined in the Agreement) and the other Loan Documents (as defined in
the Agreement) to which the Corporation is a party with such changes thereto as
the Designated Officer executing the same shall approve, such Designated
Officer's approval of the form, terms and conditions of the Agreement and such
Loan Documents to be conclusively evidenced by his or her execution thereof; and
further
RESOLVED, that the Designated Officers be and each of them hereby is authorized,
empowered and directed to do and perform, or cause to be done and performed, all
such acts, deeds and things to make, execute and deliver, or cause to be made,
executed and delivered, all such agreements, undertakings, documents,
instruments and certificates in the name and on behalf of the Corporation or
otherwise as such Officer may deem necessary or desirable to effectuate and
carry out fully the purpose and intent of the foregoing resolution; and further
RESOLVED, that any acts of any Designated Officer, which acts would have been
authorized by the foregoing resolutions except that such acts were taken prior
to the adoption of such resolutions, are hereby severally ratified, confirmed,
approved and adopted as acts in the name and on behalf of the Corporation.
 
 
 
 
 



--------------------------------------------------------------------------------

EXHIBIT H-2
SECRETARY'S CERTIFICATE
OF
[SUBSIDIARY GUARANTOR]
The undersigned, the [Assistant] Secretary of [Subsidiary Guarantor], a
____________ corporation (the "Guarantor"), hereby certifies pursuant to Section
5.1(b) of the Amended and Restated Credit Agreement (the "Agreement"), dated as
of August ___, 2016, among the Urstadt Biddle Properties, Inc., the Lenders
thereunder and The Bank of New York Mellon, acting in its capacity as
Administrative Agent for the Lenders, that I am [a or the] duly appointed
[Assistant] Secretary of the Guarantor, and further certify as follows:
1.  Annexed hereto as Annexes A and B, respectively, are true, complete and
correct copies of the [certificate or articles] of incorporation and the by-laws
of the Guarantor, including, without limitation, all amendments thereof to the
date hereof, which documents are in full force and effect on the date hereof.
2.  Annexed hereto as Annex C is a true, complete and correct copy of the
resolutions of the Board of Directors of the Guarantor, adopted at a meeting
duly called at which a quorum was present and voting throughout, relating to the
Agreement and the transactions contemplated thereby, all of which resolutions
are in full force and effect on the date hereof.
3.  The following persons are duly elected or appointed, as the case may be, and
qualified officers of the Guarantor holding the offices indicated opposite their
respective names, and the signatures appearing opposite their respective names
and offices are the genuine signatures of such persons:
Name TitleSignature
___________________ ____________ ________________
___________________ ____________ ________________


IN WITNESS WHEREOF, I have hereunto set my hand and the corporate seal of the
Guarantor this ___ day of July, 2016.




[SEAL] _______________________________
[ASSISTANT] SECRETARY




I, _______________________, hereby certify that I am the duly elected or
appointed, as the case may be, and qualified ______________ of the Guarantor,
and further certify that _____________________ is [the or a] duly elected or
appointed, as the case may be, and qualified [Assistant] Secretary of the
Guarantor on and as of the date hereof.


_______________________________
[TITLE]

--------------------------------------------------------------------------------



ANNEX A
TO
[ASSISTANT] SECRETARY'S CERTIFICATE






[CERTIFICATE OR ARTICLES OF INCORPORATION]

--------------------------------------------------------------------------------



ANNEX B
TO
[ASSISTANT] SECRETARY'S CERTIFICATE






[BY-LAWS]

--------------------------------------------------------------------------------



ANNEX C
TO
[ASSISTANT] SECRETARY'S CERTIFICATE
RESOLVED, that ________________ (the "Guarantor") has approved in all respects
the terms of that certain proposed Credit Agreement, substantially in the form
of the draft thereof dated as of September ____, 2012, to be entered into by and
among Urstadt Biddle Properties, Inc., a _________________ corporation, the
Lenders thereunder and The Bank of New York Mellon, as Administrative Agent (the
"Agreement"); and further
RESOLVED, that the form, terms and provisions of the proposed Subsidiary
Guaranty, substantially in the form of Exhibit E to said draft of the Credit
Agreement (the "Guaranty"), be and hereby is approved in all respects; and
further
RESOLVED, that any one of the President, Senior Vice President of Finance, or
Vice President of the of the Guarantor (each a "Designated Officer"), acting
alone, be and each of them hereby is authorized, empowered and directed to
execute and deliver (at such time as the Designated Officer executing the same
shall by such execution deem advisable) in the name and on behalf of the
Guarantor, the Guaranty and the other Loan Documents (as defined in the
Agreement) to which the Guarantor is a party with such changes thereto as the
Designated Officer executing the same shall approve, such Designated Officer's
approval of the form, terms and conditions of the Guaranty and such Loan
Documents to be conclusively evidenced by his or her execution thereof; and
further
RESOLVED, that the Designated Officers be and each of them hereby is authorized,
empowered and directed to do and perform, or cause to be done and performed, all
such acts, deeds and things to make, execute and deliver, or cause to be made,
executed and delivered, all such agreements, undertakings, documents,
instruments and certificates in the name and on behalf of the Guarantor or
otherwise as such Officer may deem necessary or desirable to effectuate and
carry out fully the purpose and intent of the foregoing resolution; and further
RESOLVED, that any acts of any Designated Officer, which acts would have been
authorized by the foregoing resolutions except that such acts were taken prior
to the adoption of such resolutions, are hereby severally ratified, confirmed,
approved and adopted as acts in the name and on behalf of the Guarantor.
 
 
 
 

--------------------------------------------------------------------------------

EXHIBIT I


FORM OF OPINION OF COUNSEL TO THE BORROWER




August ___, 2016


The Bank of New York Mellon,
  as Administrative Agent
225 Liberty Street, 22nd Floor
New York, NY 10286


Each Lender under the Credit Agreement
  (hereinafter defined)


Ladies and Gentlemen:


We have acted as counsel for Urstadt Biddle Properties Inc. (the "Borrower") in
connection with the preparation, execution and delivery of an Amended and
Restated Credit Agreement (the "Credit Agreement") of even date herewith among
the Borrower, The Bank of New York Mellon, in its capacity as Administrative
Agent and a Lender ("BNY") and the Lenders party thereto (who, together with
their successors and assigns are, collectively, the "Lenders"), which provides
for a $100,000,000 credit facility in favor of the Borrower and each Subsidiary
Guarantor listed on Schedule 4.4 to the Credit Agreement.  This opinion is being
delivered pursuant to Section 5.6 of the Credit Agreement.  Capitalized terms
not defined herein have the respective meanings assigned to them in the Credit
Agreement.


We have examined and are familiar with the certificates of incorporation and
bylaws of the Borrower and each Subsidiary Guarantor, each as amended to date,
copies of all records of the meetings of the board of directors of the Borrower
and each Subsidiary Guarantor at which the execution and delivery of the
documents referred to below were authorized, certificates of public officials
and officers and representatives of the Borrower and each Subsidiary Guarantor,
and such other corporate documents and records of the Borrower and each
Subsidiary Guarantor as we have considered necessary for purposes of this
opinion.  In addition, we have reviewed the following documents, each dated as
of the date hereof (the documents listed in clauses 1 through 3 below
collectively, the "Bank Documents"):


1.
an executed copy of the Credit Agreement;



2.
a copy of each of the [three] Notes (together, the "Notes") executed by the
Borrower on the date hereof in favor of each Lender, respectively;



3.
a copy of the Swingline Note executed by the Borrower in favor of the Swingline
Lender;



4.
an executed copy of the Guaranty of even date herewith by and among the entities
listed on Schedule I hereto (the "Subsidiary Guarantors") and The Bank of New
York Mellon, as administrative agent (the "Subsidiary Guaranty," and together
with the Credit Agreement and the Notes, the "Bank Documents");



5.
a certificate of the Secretary of the Borrower, dated September 21, 2012 (the
"Secretary's Certificate"), certifying, among other things, as to the records of
proceedings and actions of the Borrower's board of directors, as to the
incumbency of certain officers of the Borrower and as to the Governing Documents



6.
a certificate of the State Department of Assessments and Taxation of the State
of Maryland, dated September 6, 2012, to the effect that, among other things,
the Borrower is duly incorporated under and by virtue of the laws of the State
of Maryland and duly authorized to exercise in the State of Maryland all the
powers recited in its charter and to transact business in the State of Maryland;



7.
the Borrower's Annual Report on Form 10-K (the "Annual Report") for the year
ended December 31, 2015, as filed with the Securities and Exchange Commission on
January ___, 2016



8.
the Certificate of Incorporation and Bylaws for each of UB Danbury, Inc., and
323 Railroad Corp, as amended through the date hereof (collectively the
"Connecticut Subsidiary Guarantors");



9.
the Certificate of Certificates of Formation and Operating Agreements for each
of UB Eastchester Plaza, LLC., UB Fairfield Centre, LLC, UB Midway II, LLC and
UB Yorktown, LLC as amended through the date hereof (collectively the "Delaware
Subsidiary Guarantors");



10.
the Certificate of Formation and Operating Agreements for UB Katonah, LLC, as
amended through the date hereof (collectively the "New York Subsidiary
Guarantor" and together with the Connecticut Subsidiary Guarantors and the
Delaware subsidiary Guarantors, the "Subsidiary Guarantors").



In our examination of the above documents, we have assumed the genuineness of
all signatures (other than of the officers, managers and holders of shares of
stock of any of the Borrower and the Subsidiary Guarantors), the authenticity of
all documents submitted to us as originals and the conformity to original
documents of all documents submitted to us as certified or photostatic copies.


Whenever our opinion with respect to the existence or absence of facts is
indicated to be based on our knowledge, we are referring only to the actual
knowledge of those of our attorneys who have represented the Borrower or the
Subsidiary Guarantors in connection with the transactions contemplated by the
Credit Agreement and the Loan Documents.


Based upon and subject to the foregoing, we are of the opinion that:


(a) The Borrower is a Maryland corporation duly organized and validly existing
and in good standing under the laws of Maryland, has all requisite power and
authority to own or lease its Property and to carry on its business as now
conducted, and is in good standing and authorized to do business in the States
of Connecticut, Missouri, New Hampshire, New Jersey, New York, and Texas, and.
the Commonwealth of Massachusetts.
(b) Each Subsidiary Guarantor is a corporation, partnership, limited liability
company, real estate investment trust or business trust, is validly existing and
in good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to own or lease its Property and to carry on its
business as now conducted, and is in good standing and authorized to do business
in each other jurisdiction in which the nature of the business conducted therein
or the Property owned or leased therein make such qualification necessary.
(c) The Borrower and each Subsidiary Guarantor has full legal power and
authority to enter into, execute, deliver and perform the terms of the Bank
Documents to which it is a party, to obtain (in the case of the Borrower)
extensions of credit hereunder and to incur the obligations contemplated
thereby, all of which have been duly authorized by all proper and necessary
corporate or other required action.
(d) The Borrower and each Subsidiary Guarantor have duly executed and delivered
the Credit Agreement, the Notes, the Swingline Note, the Guaranty and each other
Bank Document to which it is a party.
(e) The Credit Agreement, the Notes, the Swingline Note, the Guaranty and each
other Bank Document to which the Borrower and each Subsidiary Guarantor is a
party constitute the valid and legally binding obligations of such party,
enforceable in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors'
rights generally.
(f) No consent, authorization or approval of, filing with, notice to, or
exemption by, stockholders, any Governmental Authority or any other Person not
obtained is required to be obtained by the Borrower or any Subsidiary Guarantor
to authorize, or is required in connection with the execution, delivery and
performance of the Bank Documents to which the Borrower or such Subsidiary
Guarantor is a party, or any extension of credit hereunder, or is required to be
obtained by the Borrower or any Subsidiary Guarantor as a condition to the
validity or enforceability of the Bank Documents.
(g) The execution, delivery or carrying out of the terms of the Bank Documents
by the Borrower and the Subsidiary Guarantors and the extensions of credit
contemplated thereunder are in full compliance with the respective articles or
certificate of incorporation or corporate charter, by-laws of other
organizational or constitutive documents, as the case may be, of the Borrower
and the Subsidiary Guarantors and do not and will not violate any of the
provisions of their respective certificates of incorporation, charter, by-laws
of other organizational or constitutive documents, as the case may be, and will
not violate any of the terms or provisions of any mortgage, indenture, contract
or agreement to which the Borrower or any Subsidiary Guarantor is a party or by
which the Borrower or any Subsidiary Guarantor or any of their respective
Property is bound, or constitute a default under or result in the creation or
imposition of, or obligation to create, any Lien upon any Property of the
Borrower or its Subsidiaries pursuant to the terms of any such mortgage,
indenture, contract or agreement.
(h) To our knowledge, (i) there is no litigation or proceeding pending or
threatened against the Borrower which would have a Material Adverse Effect, and
(ii) neither the Borrower nor any Subsidiary Guarantor is in default beyond any
applicable grace or cure period under any mortgage, indenture, contract or
agreement to which it is a party or by which the Borrower or any of the
Subsidiary Guarantors' Subsidiaries or any of their respective Property is
bound.
(i) Neither the Borrower nor any Person controlled by, controlling, or under
common control with, any Borrower, is subject to regulation under the Investment
Company Act of 1940, as amended to date, or is subject to any statute or
regulation which prohibits or restricts the incurrence of Indebtedness,
including, without limitation, statutes ore regulations relative to common or
contract carriers or to the sale of electricity, gas, steam, water, telephone,
telegraph or other public utility services.
(j) Neither the Borrower nor any Subsidiary Guarantor is subject to regulation
under the Public Utility Holding Company Act of 1935, as amended, the Federal
Power Act, as amended, or the Investment Company Act of 1940, as amended, and
neither the Borrower nor any Subsidiary Guarantor is subject to any statute or
regulation which prohibits or restricts the incurrence of Indebtedness under the
Loan Documents, including, without limitation, statutes or regulations relative
to common or contract carriers or to the sale of electricity, gas, steam, water,
telephone, telegraph or other public utility services.
(k) The Borrower is not engaged principally, or as one of its important
activities, in the business of extending credit for the purposes of purchasing
or carrying any margin stock within the meaning of Regulations G, T, U or X of
the Board of Governors of the Federal Reserve System, as amended to date.
We express no opinion as to the laws of any state or jurisdiction other than,
and our opinions expressed herein are limited to, the laws of the States of
Maryland, Connecticut and New York and the federal laws of the Unites States of
America.  This opinion is rendered solely for your benefit and solely in
connection with the transaction referred to herein, and is not to be relied upon
by any other person or for any purpose other than with respect to the
transaction referred to herein, is not to be circulated, quoted or otherwise
referred to without my prior consent, and should not be assumed to state general
principles of law applicable to transactions of this kind. Notwithstanding the
foregoing sentence, any financial institution that becomes a party to the Credit
Agreement as a Lender and any successor Administrative Agent may rely on the
opinions expressed herein as if this opinion letter were addressed and had been
delivered to them on the date hereof and you, any successor Administrative Agent
and any Lender may furnish a copy of this opinion letter to their respective
regulators, accountants and legal and other professional advisors solely for the
purpose of confirming its existence.




Very truly yours,


 

--------------------------------------------------------------------------------

EXHIBIT J


FORM OF COMMITMENT INCREASE SUPPLEMENT
FOR AN INCREASED OR NEW COMMITMENT
This COMMITMENT INCREASE SUPPLEMENT is made as of the _____ day of __________,
200_ by and among Urstadt Biddle Properties Inc. (the "Borrower"), The Bank of
New York Mellon, as Administrative Agent under the Credit Agreement (as defined
below) (the "Administrative Agent") and _________________________ (the
"Increased Commitment Lender").
The Borrower, the Administrative Agent and certain Lenders, as described
therein, are parties to an Amended and Restated Credit Agreement dated as of
August ___, 2016 (as amended, the "Credit Agreement").  All terms used herein
and not otherwise defined shall have the same meaning given to them in the
Credit Agreement.
Pursuant to Section 2.19 of the Credit Agreement, the Borrower has the right to
increase the Total Commitment Amount by obtaining additional Commitments upon
satisfaction of the conditions set forth in said Section 2.19.  This Amendment
requires the signature of the Borrower, the Administrative Agent and the
Increased Commitment Lender only, so long as the Total Commitment Amount is not
increased above the amount set forth in Section 2.19(c) of the Credit Agreement.
The Increased Commitment Lender is either (a) an existing Lender which is
increasing its Commitment or (b) a new Lender which is a lending institution
whose identity will be deemed approved by the Administrative Agent and the
Borrower by their signature below.
1. In consideration of the foregoing, the Increased Commitment Lender, from and
after the date hereof shall have a Commitment of $_______________, resulting in
a new Total Commitment Amount of $_______________ as of the date hereof, and if
it is a new Lender, the Increased Commitment Lender hereby assumes all of the
rights and obligations of a Lender under the Credit Agreement.
2. The Increased Commitment Lender hereby agrees, represents and warrants as
follows:
(a)
The Increased Commitment Lender satisfies the requirements of an "assignee"
under Section 11.7(b) of the Credit Agreement,



(b)
The Increased Commitment Lender has executed and delivered this Commitment
Increase Supplement in accordance with Section 2.19(a)(ii) of the Credit
Agreement,



(c)
On the Increase Effective Date (hereinafter defined), the Increased Commitment
Lender shall make a Loan for the account of the Borrower to implement the
provisions of Section 2.19(a)(iii) of the Credit Agreement in an amount equal to
the difference between (i) the Increased Commitment Lender's Commitment
Percentage of Loans outstanding as of 11:00 A.M. on the Increase Effective Date
(determined after giving effect to the Commitment Increase), plus any new Loan
to be funded to the Borrower on such date in accordance with the Credit
Agreement, less (ii) the Loans of the Increased Commitment Lender outstanding at
such time, and shall make the amount of such Loan available to the
Administrative Agent for the account of the Borrower not later than 1:00 P.M. on
such Business Day, in funds immediately available to the Administrative Agent,



(d)
The Increased Commitment Lender has received a copy of the Credit Agreement,
together with a copy of the financial statements referred to in Section 4.13 of
the Agreement and the most recent financial statements, if any, delivered
pursuant to Sections 7.1(a) and 7.1(b) of the Credit Agreement, and such other
documents and information, including, without limitation, the Loan Documents, as
it has deemed appropriate to make its own independent credit analysis and
decision to execute and deliver this Commitment Increase Supplement,



(e)
The Increased Commitment Lender will, independently and without reliance upon
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
independent credit decisions in taking or not taking action under the Loan
Documents,



(f)
The Administrative Agent is hereby authorized to take such action as agent on
its behalf and to exercise such powers under the Loan Documents as are delegated
by the Lenders to the Administrative Agent by the terms thereof, and



(g)
The Increased Commitment Lender will keep confidential all information with
respect to the Borrower furnished to it by the Borrower or the Administrative
Agent (other than information generally available to the public or otherwise
available to the Increased Commitment Lender on a nonconfidential basis) and
will comply with the provisions of Section 11.20 of the Agreement.

 
3. This Commitment Increase Supplement shall be effective on the date (the
"Increase Effective Date") that the Borrower and the Increased Commitment Lender
each execute a counterpart hereof and deliver the same to the Administrative
Agent and the Administrative Agent executes a counterpart hereof.  From and
after the Increase Effective Date, the Increased Commitment Lender shall be a
"Lender" under the Loan Documents.
4. This Commitment Increase Supplement may not be amended, changed, waived or
modified, except by a writing executed by the parties hereto.
5. This Commitment Increase Supplement embodies the entire agreement among the
Increased Commitment Lender, the Borrower and the Administrative Agent with
respect to the subject matter hereof and supersedes all other prior arrangements
and understandings relating to the subject matter hereof.
6. This Commitment Increase Supplement may be executed in any number of
counterparts each of which shall be deemed to be an original.  Each such
counterpart shall become effective when counterparts have been executed by all
parties hereto.
7. This Commitment Increase Supplement shall be binding upon and inure to the
benefit of the Increased Commitment Lender and the Borrower and their respective
successors and permitted assigns, except that neither party may assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the other party.
8. This Commitment Increase Supplement shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
principles of conflicts of law.
If requested by the Increased Commitment Lender, the Borrower shall execute and
deliver to the Increased Commitment Lender, as of the date hereof, a new or
amended and restated Note in the form attached to the Credit Agreement as
Exhibit F-1 to evidence the new or increased Commitment of the Increased
Commitment Lender.
In Witness Whereof, the Administrative Agent, the Borrower and the Increased
Commitment Lender have executed this Commitment Increase Supplement as of the
date shown above.
URSTADT BIDDLE PROPERTIES INC.


By: 
Name:
Title:


[SUPPLEMENTAL LENDER]


By: 
Name:
Title:


THE BANK OF NEW YORK MELLON, as Administrative Agent


By: 
Name:
Title:
 

--------------------------------------------------------------------------------

Exhibit K


Form of Real Property Asset Review


Property Name, Property Location


Deal:


Market:


Property Status:                                                      


Major Tenants
SF
% of Retail
Lease Expires
Base Rent/SF
Options



MAJOR TENANT ECONOMICS:
---------Sales Per SF--------
Tenant
SF
2010
2011
2012
Annual Sales



Strategic View:
 
 

--------------------------------------------------------------------------------

SCHEDULE I


Domestic and Eurodollar Lending Offices






Lender:
Domestic Lending Office
Eurodollar Lending Office
     
The Bank of New York Mellon
The Bank of New York Mellon
225 Liberty Street, 22nd Floor
New York, NY  10286
The Bank of New York Mellon
225 Liberty Street
New York, NY  10286
 
     
Wells Fargo Bank, N. A.
Wells Fargo Bank, N. A.
101 Federal Street, 28th Floor
Boston, MA 02110
Wells Fargo Bank, N. A.
101 Federal Street, 28th Floor
Boston, MA 02110
 
Bank of Montreal, Chicago
115 S LaSalle Street
Chicago, IL  60603
115 S LaSalle Street
Chicago, IL  60603
 





--------------------------------------------------------------------------------

Schedule II
Unencumbered Property List
As of August 8, 2016


Property
Address
Owner/Lease Holder
     
Retail Properties: 
   
Airport Plaza
20 Backus Avenue, Danbury, CT  06810
UB Danbury Inc.
Bethel Hub
279 Greenwood Avenue, Bethel, CT 06801
UBP
Bloomfield Center
13-31 Belleville Avenue, Bloomfield, NJ  07003 & 736 Belleville Avenue,
Belleville, NJ 07109
UB Bloomfield I, LLC
Bronxville Bank
111 Kraft Avenue, Bronxville, NY  10708
UBP
Yonkers 1
408-412 South Broadway, Yonkers, NY
UBP
Yonkers 2
260-270 Saw Mill River Road, Yonkers, NY  10701
UBP
Carmel
178 Route 52, Carmel, NY  10512
UBP
Chilmark Center
1844-1924 Pleasantville Road, Briarcliff Manor, NY  10510
UBP
Clockwork Child Care
395 Route 24, Chester, NJ  07930
UB Chester, LLC
Danbury Square
15 Backus Avenue, Danbury, CT  06810
UBP
Eastchester Mall
777 White Plains Road, Eastchester, NY  10709
UBP
Eastchester Plaza
375 White Plains Road, Eastchester, NY  10709
UB Eastchester Plaza, LLC
Emerson Shop Rite
495 Old Hook Road, Emerson, NJ  07630
UBP
Fairfield Centre
696-700 Post Road, Fairfield, CT  06820
UB Fairfield Centre, LLC.
Fairfield Plaza
116 Danbury Road, New Milford, CT  06776
UB NM Fairfield Plaza, LLC
Friendly's - Bloomfield
1243 Broad Street, Bloomfield, NJ  07003
UBP
Friendly's - Carmel
2 Stoneleigh Avenue, Carmel, NY  10512
UBP
Friendly's - Hillsdale
441 Hillsdale Avenue, Hillsdale, NJ  07642
UBP
Friendly's - Kingston
1316 Ulster Avenue, Kingston, NY  12401
UB 1031 Parking, LLC
Friendly's - Unionville
1835 Farmington Avenue, Unionville, CT  06085
UBP
Greens Farms
1460 Post Road East, Westport, CT  06880
UBP
Heritage 202
249 Route 202, Somers, NY  10589
UBP
Katonah - Village Commons
215 Katonah Avenue, 186-252 Katonah Avenue, 179-197 Katonah Avenue, Katonah, NY 
10536
UB Katonah, LLC
Monroe
525 Main Street, Monroe, CT  06468
UBP
Newington
2064 Woodbury Avenue, Newington, NH  03801
UBP
New Milford Plaza
164-168 Danbury Road, New Milford, CT  06776
UB Litchfield, LLC
Orange
550 Boston Post Road, Orange, CT  06477
UBP
Westchester Pavilion
60 South Broadway, White Plains, NY  10601
UBP
Pelham
47-67 Boston Post Road, Pelham Manor, NY  10803
UBP
Valley Drive
25 Valley Drive, Greenwich, CT  06830
UBP
Veteran's Plaza
1 Kent Road, New Milford, CT  06776
UB New Milford, LLC
Ridgefield
402-424 Main Street & 3-23 Bailey Avenue
Ridgefield, CT  06877
UBP
Somers Commons
80 Route 6 & Miller Road, Somers, NY  10589
UB Somers, Inc.
Somers Towne Center
325 Route 100, Somers, NY  10589
UBP
Staples Plaza
3333 Crompond Road, Yorktown Heights, NY  10598
UB Yorktown, LLC
Valley Ridge
560-600 Valley Road, Wayne, NJ  07470
UBP
Waldwick
60 Franklin Turnpike, Waldwick, NJ  07463
UBP
H-Mart Plaza
1365 16th Street, Fort Lee, NJ  07024
UB Fort Lee I , LLC
Harrison Shopping Center
341-385 Halstead Avenue, Harrison, NY  10528
UB Harrison I, LLC
     
Office Properties:
   
Bernards Square
40 Morristown Road, Bernardsville, NJ  07924
UBP
321 Railroad
321 Railroad Avenue, Greenwich, CT 06820
UBP
323 Railroad
323 Railroad Avenue, Greenwich, CT  06820
323 Railroad Corp.
Old Post Road
530 Old Post Road #3, Greenwich, CT  06830
UBP
Rivesville Road
7 Riversville Road, Greenwich, CT  06830
UBP
     

 



--------------------------------------------------------------------------------

SCHEDULE 4.4
SUBSIDIARIES


Name
State of Incorporation/ Organization
Address
Ownership Interest
of Borrower
 
Guarantor
(Yes/No)
323 Railroad Corp.
 
CT
321 Railroad Avenue
Greenwich, CT 06830
Sole Stockholder
Yes
UB 1031 Parking, LLC
NY
321 Railroad Avenue
Greenwich, Ct 06830
Sole Member
Yes
UB Bloomfield I, LLC
DE
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
Yes
UB Boonton I, LLC
DE
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
No
UB Bronxville, LLC
NY
321 Railroad  Avenue
Greenwich, CT 06830
Sole Member
No
UB Chester, LLC
NJ
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
Yes
UB Chestnut, LLC
NJ
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
No
UB Danbury, Inc.
 
CT
321 Railroad Avenue
Greenwich, CT 06830
Sole Stockholder
Yes
UB Darien, Inc.
 
CT
321 Railroad Avenue
Greenwich, CT 06830
Sole Stockholder
No
UB Dockside, LLC
 
DE
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
No
UB Eastchester Plaza, LLC
 
DE
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
Yes
UB Fairfield Centre, LLC
 
DE
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
Yes
UB Ferry II, LLC
NJ
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
No
UB Fort Lee I, LLC
NJ
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
Yes
UB Greenwich I, LLC
CT
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
No
UB Greenwich II-OGCC, LLC
CT
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
No
UB Harrison I, LLC
NY
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
Yes
UB Ironbound GP, LLC
 
DE
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
No
UB Ironbound, L.P.
 
DE
321 Railroad Avenue
Greenwich, CT 06830
*
No
UB Katonah, LLC
 
NY
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
Yes
UB Kinnelon I, LLC
NJ
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
No
UB Litchfield, LLC
 
DE
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
Yes
UB McLean, LLC
NY
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
No
McLean Plaza Associates, LLC
NY
321 Railroad Avenue
Greenwich, CT 06830
**
No
UB Midland Park I, LLC
NJ
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
No



UB Midway I, LLC
 
DE
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
No
 
UB Midway II, LLC
 
 
DE
 
321 Railroad Avenue
Greenwich, CT 06830
 
Sole Member
 
No
UB New Milford, LLC
 
DE
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
Yes
UB NM Fairfield Plaza, LLC
 
DE
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
Yes
UB New Providence, LLC
DE
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
No
UB Newfield Green, LLC
CT
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
No
UB Norwalk I, LLC
CT
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
No
UB Orangeburg, LLC
 
DE
321 Railroad Avenue
Greenwich, CT 06830
Managing Member***
No
UB Plaza 59, LLC
NY
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
No
UB Pompton Lakes I, LLC
NJ
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
No
 
UB Putnam, LLC
 
DE
 
321 Railroad Avenue
Greenwich, CT 06830
 
Sole Member
 
No
UB Railside, LLC
 
DE
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
No
 
UB Riverhead I, LLC
 
NY
 
321 Railroad Avenue
Greenwich, CT 06830
 
Sole Member
 
 
No
UB Riverhead II, LLC
NY
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
No
UB Rye LLC
 
NY
321 Railroad Avenue
Greenwich, CT 06830
Managing Member****
No
UB Solar, Inc.
 
NJ
321 Railroad Avenue
Greenwich, CT 06830
Sole Stockholder
No
UB Somers, Inc.
 
NY
321 Railroad Avenue
Greenwich, CT 06830
Sole Stockholder
Yes
UB Stamford, L.P.
 
DE
321 Railroad Avenue
Greenwich, CT 06830
Sole General Partner
No
UB Wyckoff I, LLC
NJ
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
No
UB Yorktown, LLC
 
DE
321 Railroad Avenue
Greenwich, CT 06830
Sole Member
Yes
Airport Beverages, Inc.
CT
321 Railroad Avenue
Greenwich, CT 06830
Sole Stockholder
No
Ridgeway Beverages, Inc.
CT
321 Railroad Avenue
Greenwich, CT 06830
Sole Stockholder
No
Townline Beverages, Inc.
CT
321 Railroad Avenue
Greenwich, CT 06830
Sole Stockholder
No
Veterans Plaza Beverages, Inc.
CT
321 Railroad Avenue
Greenwich, CT 06830
Sole Stockholder
No
Yorktown Beverages, Inc.
NY
321 Railroad Avenue
Greenwich, CT 06830
Sole Stockholder
No

*Borrower, Urstadt Biddle Properties Inc., is the sole member of UB Ironbound
GP, LLC, which in turn is
  the sole General Partner of UB Ironbound, L.P.


**Borrower, Urstadt Biddle Properties Inc., is the sole member of UB McLean,
LLC, which in turn owns a 53% interest in McLean Plaza Associates, LLC\


***Borrower, Urstadt Biddle Properties Inc., is 33.3% owner and managing member
of UB Orangeburg, LLC.


****Borrower, Urstadt Biddle Properties Inc., is 75.42% owner and managing
member of UB Rye LLC.
 


--------------------------------------------------------------------------------

Schedule 4.5


Litigation
 
None




 

--------------------------------------------------------------------------------

Schedule 4.12


Plans

None
 

--------------------------------------------------------------------------------

ELIGIBLE REAL ESTATE ASSETS
Schedule 4.19
As of 8/4/16
 
Rye Properties (4 bldgs)
Airport
Arcadian
Bernards Square
Bethel
Bloomfield
Boonton
Bronxville & Yonkers Banks (3 bldgs)
Carmel
Cedar Hill
Chilmark Center
Clockwork Child Care
Cos Cob Commons
Cos Cob Plaza
Danbury
The Dock (2 bldgs)
Eastchester
Eastchester Plaza
Emerson
Fairfield Centre
Fairfield Plaza NM
Ferry Plaza
Friendly's - Bloomfield
Friendly's - Carmel
Friendly's - Hillsdale
Friendly's - Kingston
Friendly's - Unionville
Goodwives
Greenwich Commons
Greens Farms
Heritage 202
Harrison Shopping Center
H-Mart Plaza
Katonah - Village Commons
Kings Shopping Center
Mc Lean Plaza
Meadtown
Midland Park
Monroe
Newington
New Milford Plaza
New Providence
Orange
Orangetown Shopping Center
Pavilion
Pelham
Pompton Lakes
GreenwichProperties (5 bldgs)
Ridgefield
Luberger
Somers Commons
Somers Towne Center
Ridgeway
Staples Plaza
Veterans Plaza
Valley Ridge
Waldwick
Newfield Green




